 

EXHIBIT 10

 

CONTRIBUTION AGREEMENT

DATED AS OF

AUGUST 25, 2006

AMONG

EXEGY INCORPORATED,

PICO HOLDINGS, INC.,

AND

HYPERFEED TECHNOLOGIES, INC.

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page No.

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

ARTICLE II THE SHARE CONTRIBUTION AND OPTION EXCHANGE

 

1

Section 2.1. Contribution of the HyperFeed Shares.

 

1

Section 2.2. Consideration.

 

1

Section 2.3. Cancellation of HyperFeed Options.

 

2

Section 2.4. Equalization of Options.

 

2

 

 

 

ARTICLE III CLOSING

 

3

Section 3.1. Closing.

 

3

Section 3.2. Closing Deliveries by PICO.

 

3

Section 3.3. Closing Deliveries by HyperFeed. At the Closing, HyperFeed shall
deliver to Exegy:

 

3

Section 3.4. Closing Deliveries by Exegy. At the Closing, Exegy shall deliver to
PICO:

 

4

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PICO

 

4

Section 4.1. Organization and Authority of PICO.

 

5

Section 4.2. Governmental Authorization.

 

5

Section 4.3. Non-Contravention.

 

5

Section 4.4. Finders’ Fees.

 

5

Section 4.5. Litigation.

 

6

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF HYPERFEED

 

6

Section 5.1. Organization and Qualification of HyperFeed.

 

6

Section 5.2. HyperFeed SEC Documents.

 

6

Section 5.3. Absence of Certain Changes.

 

7

Section 5.4. Finders’ Fees.

 

7

Section 5.5. Capitalization.

 

7

Section 5.6. Taxes.

 

8

Section 5.7. Employee Benefits.

 

8

Section 5.8. Compliance with Laws; Licenses, Permits and Registrations.

 

10

Section 5.9. Litigation.

 

10

Section 5.10. Title to Properties.

 

10

Section 5.11. Intellectual Property.

 

11

Section 5.12. Environmental Matters.

 

12

Section 5.13. Material Agreements.

 

12

Section 5.14. Certain Business Practices.

 

12

Section 5.15. Insurance.

 

13

Section 5.16. Financial Statements; No Material Undisclosed Liabilities.

 

13

 

 

 

ARTICLE VI A REPRESENTATIONS AND WARRANTIES OF EXEGY

 

14

Section 6.1. Organization and Authority of Exegy.

 

14

Section 6.2. Governmental Authorization.

 

14

i


--------------------------------------------------------------------------------




 

Section 6.3. Non-Contravention.

 

14

Section 6.4. Information to be Supplied.

 

15

Section 6.5. Absence of Certain Changes.

 

15

Section 6.6. Finders’ Fees.

 

15

Section 6.7. Capitalization.

 

15

Section 6.8. Subsidiaries.

 

16

Section 6.9. Financial Statements; No Material Undisclosed Liabilities.

 

16

Section 6.10. Litigation.

 

17

Section 6.11. Taxes.

 

17

Section 6.12. Employee Benefits.

 

18

Section 6.13. Compliance with Laws; Licenses, Permits and Registrations.

 

20

Section 6.14. Title to Properties.

 

20

Section 6.15. Intellectual Property.

 

20

Section 6.16. Environmental Matters.

 

21

Section 6.17. Material Agreements.

 

22

Section 6.18. Employment Agreements.

 

23

Section 6.19. Certain Business Practices.

 

23

Section 6.20. Insurance.

 

23

 

 

 

ARTICLE VII COVENANTS

 

23

Section 7.1. HyperFeed Interim Operations.

 

23

Section 7.2. Exegy Interim Operations.

 

25

Section 7.3. Cooperation in Receipt of Consents.

 

27

Section 7.4. Public Announcements.

 

28

Section 7.5. Access to Information; Notification of Certain Matters.

 

28

Section 7.6. Further Assurances.

 

29

Section 7.7. Expenses.

 

30

Section 7.8. Tax Matters.

 

30

Section 7.9. Employee Compensation and Benefits; Service Recognition.

 

30

Section 7.10. Cancellation of HyperFeed Warrants.

 

31

Section 7.11. Capital Contributions.

 

31

Section 7.12. Going-Private Transaction.

 

32

Section 7.13. Termination of Merger Agreement.

 

32

Section 7.14. Investor Rights Agreement.

 

32

Section 7.15. Conversion of HyperFeed Debt.

 

33

 

 

 

ARTICLE VIII CONDITIONS TO CLOSE

 

33

Section 8.1. Conditions to the Obligations of Each Party.

 

33

Section 8.2. Conditions to the Obligations of Exegy.

 

33

Section 8.3. Conditions to the Obligations of PICO.

 

34

 

 

 

ARTICLE IX SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

35

Section 9.1. No Survival of Representations and Warranties.

 

35

 

 

 

ARTICLE X TERMINATION

 

35

Section 10.1. Termination.

 

35

ii


--------------------------------------------------------------------------------




 

Section 10.2. Effect of Termination.

 

36

 

 

 

ARTICLE XI MISCELLANEOUS

 

36

Section 11.1. Notices.

 

36

Section 11.2. Amendments; No Waivers.

 

37

Section 11.3. Assignment.

 

38

Section 11.4. Governing Law.

 

38

Section 11.5. Counterparts; Effectiveness.

 

38

Section 11.6. No Third Party Beneficiaries.

 

38

Section 11.7. Interpretation.

 

38

Section 11.8. Enforcement.

 

38

Section 11.9. Entire Agreement.

 

38

Section 11.10. Severability.

 

39

 

 

 

 

 

 

 

 

 

APPENDICES

 

 

 

 

 

 

 

 

 

Appendix I -

Definitions

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A -

HyperFeed Debt

 

 

 

Exhibit B -

Form of Indemnification Agreement

 

 

 

Exhibit C -

Certificate of Incorporation

 

 

 

 

iii


--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

CONTRIBUTION AGREEMENT, dated as of August 25, 2006 (the “Agreement”), by and
between Exegy Incorporated, a Delaware corporation (“Exegy”), PICO Holdings,
Inc., a California corporation (“PICO”), and HyperFeed Technologies, Inc., a
Delaware corporation (“HyperFeed”).

RECITALS:

WHEREAS, Exegy and HyperFeed are parties to that certain Agreement and Plan of
Merger, dated June 19, 2006 (the “Merger Agreement”);

WHEREAS, the parties hereto desire to terminate the Merger Agreement and enter
into this Agreement to consummate the transactions as further described herein;
and

WHEREAS, upon the terms and subject to the conditions set forth herein, PICO
desires to contribute to Exegy all of the outstanding shares of Common Stock of
HyperFeed owned by PICO on the Closing Date; and

WHEREAS, in exchange for such contribution, upon the terms and subject to the
conditions set forth herein, Exegy desires to issue to PICO shares of Exegy’s
Series A-3 Preferred Stock (the “A-3 Stock”).

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties hereto hereby agree as
follows:


ARTICLE I

DEFINITIONS

For purposes of this Agreement, the capitalized terms used in this Agreement
shall have the meanings specified or referred to in Appendix I hereto which is
incorporated herein by reference.


ARTICLE II

THE SHARE CONTRIBUTION AND OPTION EXCHANGE

Section 2.1.          Contribution of the HyperFeed Shares.  At Closing, PICO
shall contribute to Exegy all of the outstanding shares of Common Stock of
HyperFeed owned by PICO on the Closing Date (including such shares of Common
Stock of HyperFeed issued to PICO pursuant to the conversion of debt as
described in Section 9.2(d)) free and clear of all Liens (collectively, the
“HyperFeed Shares”).

Section 2.2.  Consideration.  As consideration for PICO’s contribution of the
HyperFeed Shares to Exegy pursuant to Section 2.1 hereof, on the terms and
subject to the conditions of this Agreement and in reliance on the
representations and warranties contained


--------------------------------------------------------------------------------




herein, Exegy shall, at Closing, issue to PICO fifteen million, four hundred
twenty-one thousand, sixty-seven (15,421,067) shares of A-3 Stock which Exegy
represents and warrants to PICO is equal to 50% of the outstanding shares of all
classes of Exegy stock as of and on the Closing Date on an “as converted”
basis.  The number of Exegy shares to be issued to PICO at Closing shall be
adjusted, if necessary, to equal 50% of the then outstanding shares of all
classes of Exegy stock as of the Closing Date on an “as converted” basis.  Such
adjustment shall not constitute a breach of Exegy’s representation and warranty
contained in this Section.

Section 2.3.  Cancellation of HyperFeed Options.  Following the Closing,
HyperFeed will continue to maintain the HyperFeed Technologies, Inc. 1999
Combined Incentive and Non-Statutory Stock Option Plan (the “Plan”) until the
consummation of the Going-Private Transaction and all options issued thereunder
shall vest in accordance with the terms thereof.  No option grants will be made
under the Plan following the date of this Agreement.  If the current holders of
HyperFeed stock options have not, on or before the consummation of the
Going-Private Transaction, exercised any such vested and outstanding options,
then HyperFeed shall cause such options to be cancelled pursuant to Section
12(c) of the Plan.

Section 2.4.  Equalization of Options.  Exegy and PICO acknowledge that the
number of outstanding Exegy options to acquire common stock granted pursuant to
compensatory stock options exceeds the number of outstanding HyperFeed warrants
and options to acquire common stock, and agree that those amounts should a be
equal as of or immediately after the Closing.  Accordingly, at the Closing,
Exegy shall:

(A)           ISSUE NEW WARRANTS TO PICO FOR THE PURCHASE OF 250,000 SHARES OF
EXEGY COMMON STOCK AT AN EXERCISE PRICE PER SHARE NO GREATER THAN $1.15 PURSUANT
TO A MUTUALLY ACCEPTABLE WARRANT AGREEMENT (THE “PICO WARRANTS”);

(B)           WITH RESPECT TO EACH INDIVIDUAL WHO IS AN EMPLOYEE OF EXEGY AT
CLOSING AND WHO HAS ONE OR MORE HYPERFEED STOCK OPTIONS, EXEGY SHALL, AT
CLOSING, GRANT TO  SUCH PERSON AN OPTION TO PURCHASE A SHARE OF EXEGY COMMON
STOCK   FOR EACH HYPERFEED STOCK OPTION HELD BY SUCH PERSON AS OF THE CLOSING
DATE (COLLECTIVELY, THE “EMPLOYEE OPTIONS”).  THE EXERCISE PRICE PER SHARE OF
SUCH  EMPLOYEE OPTIONS SHALL BE THE THEN FAIR MARKET VALUE OF A SHARE OF EXEGY
COMMON STOCK AS DETERMINED BY EXEGY’S BOARD OF DIRECTORS.  SUCH EMPLOYEE OPTIONS
SHALL BE GRANTED PURSUANT TO EITHER A NEWLY ADOPTED EXEGY EMPLOYEE OPTION PLAN
OR PURSUANT TO AN AMENDMENT OF ITS EXISTING EQUITY BASED PLAN SO AS TO ALLOW THE
GRANTING OF EMPLOYEE OPTIONS;

(C)           EITHER ADOPT A NEW EXEGY EMPLOYEE OPTION PLAN, OR AMEND ITS
EXISTING EQUITY BASED PLAN SO AS TO ALLOW FOR THE GRANTING OF COMPENSATORY STOCK
OPTIONS  TO THOSE INDIVIDUALS ELIGIBLE TO PARTICIPATE IN HYPERFEED’S EQUITY
BASED PLAN THAT NUMBER OF STOCK OPTIONS EQUAL TO THE OUTSTANDING EXEGY OPTIONS
ON THE CLOSING DATE MINUS THE SUM OF (I) THE PICO WARRANTS AND (II) THE EMPLOYEE
OPTIONS (THE “EQUALIZATION OPTIONS”).  THE PARTIES INTEND THAT AS OF OR
IMMEDIATELY AFTER THE CLOSING DATE THE NUMBER OF SHARES OF EXEGY COMMON STOCK
ISSUABLE UPON EXERCISE OF THE EQUALIZATION OPTIONS, EMPLOYEE OPTIONS AND PICO
WARRANTS SHALL EQUAL THE NUMBER OF SHARES OF EXEGY COMMON STOCK ISSUABLE UPON
EXERCISE OF OPTIONS GRANTED UNDER EXEGY’S CURRENT EQUITY BASED PLAN; AND

2


--------------------------------------------------------------------------------




 

(D)           RESERVE A SUFFICIENT NUMBER OF SHARES OF EXEGY COMMON STOCK TO
ALLOW FOR IN THE AGGREGATE:  (I) THE CONVERSION OF ALL EXEGY PREFERRED STOCK;
(II) THE CONVERSION OF THE A-3 STOCK; (III) THE EXERCISE OF ALL EMPLOYEE
OPTIONS; AND (IV) EQUALIZATION OPTIONS AND FOR THE EXERCISE OF PICO WARRANTS.


ARTICLE III

CLOSING

Section 3.1.  Closing.  Subject to the terms and conditions of this Agreement,
the contribution of the HyperFeed Shares contemplated hereby shall take place at
a closing (the “Closing”) to be held at 10:00 a.m., Central Time, on the later
to occur of the fifth Business Day following the satisfaction or waiver of all
other conditions to the obligations of the parties set forth in Article VII, at
the offices of Stinson Morrison Hecker LLP, 100 South Fourth Street, St. Louis,
Missouri 63102, or at such other time or on such other date or at such other
place as the parties hereto may mutually agree upon in writing (the day on which
the Closing takes place being the “Closing Date”).

Section 3.2.  Closing Deliveries by PICO.  At the Closing, PICO shall deliver to
Exegy:  stock certificates evidencing the HyperFeed Shares, duly endorsed in
blank or accompanied by stock powers duly executed in blank;

(A)           THE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION
8.2(A)(III);

(B)           ALL CONSENTS, WAIVERS OR APPROVALS OBTAINED BY PICO FROM THIRD
PARTIES IN CONNECTION WITH THIS AGREEMENT;

(C)           THE INDEMNIFICATION AGREEMENT;

(D)           A CERTIFICATE OF GOOD STANDING OF PICO FROM THE SECRETARY OF STATE
OF THE STATE OF CALIFORNIA;

(E)           EVIDENCE REASONABLY SATISFACTORY TO EXEGY THAT THE HYPERFEED DEBT
HAS BEEN CONVERTED INTO HYPERFEED COMMON STOCK;

(F)            A DULY EXECUTED COPY OF THE INVESTOR RIGHTS AGREEMENT, SIGNED BY
PICO;

(G)           EVIDENCE REASONABLY SATISFACTORY TO EXEGY THAT ALL OUTSTANDING
WARRANTS OF HYPERFEED HAVE BEEN SURRENDERED BY PICO AND CANCELLED; AND

(H)           SUCH OTHER AGREEMENTS, DOCUMENTS, INSTRUMENTS AND WRITINGS AS ARE
REASONABLY REQUIRED TO BE DELIVERED BY EXEGY AT OR PRIOR TO THE CLOSING DATE
PURSUANT TO THIS AGREEMENT.


SECTION 3.3.  CLOSING DELIVERIES BY HYPERFEED.  AT THE CLOSING, HYPERFEED SHALL
DELIVER TO EXEGY:

3


--------------------------------------------------------------------------------





 

(a)           the certificate required to be delivered pursuant to Section
8.2(b)(iii); and

(b)           a certificate of good standing of HyperFeed from the Secretary of
State of the State of Delaware.


SECTION 3.4.  CLOSING DELIVERIES BY EXEGY.  AT THE CLOSING, EXEGY SHALL DELIVER
TO PICO:

(A)           STOCK CERTIFICATES EVIDENCING THE A-3 STOCK ISSUABLE PURSUANT TO
SECTION 2.2, DULY EXECUTED BY AN AUTHORIZED OFFICER OF EXEGY;

(B)           THE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION
8.3(A)(III);

(C)           ALL CONSENTS, WAIVERS OR APPROVALS OBTAINED BY EXEGY FROM THIRD
PARTIES IN CONNECTION WITH THIS AGREEMENT;

(D)           EVIDENCE REASONABLY SATISFACTORY TO PICO THAT THE THIRD AMENDED
AND RESTATED CERTIFICATE OF INCORPORATION WAS DULY FILED;

(E)           A CERTIFICATE OF GOOD STANDING OF EXEGY FROM THE SECRETARY OF
STATE OF THE STATE OF DELAWARE;

(F)            A DULY EXECUTED COPY OF THE INVESTOR RIGHTS AGREEMENT TO BE
SIGNED BY PICO;

(G)           THE PICO WARRANTS;

(H)           EMPLOYEE OPTIONS FOR DELIVERY TO EXISTING HYPERFEED OPTION HOLDERS
AS PROVIDED FOR IN SECTION 2.3 HEREOF; AND

(I)            SUCH OTHER AGREEMENTS, DOCUMENTS, INSTRUMENTS AND WRITINGS AS ARE
REASONABLY REQUIRED TO BE DELIVERED BY PICO AT OR PRIOR TO THE CLOSING DATE
PURSUANT TO THIS AGREEMENT.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PICO

Except as disclosed in (a) any publicly available report, form, schedule,
definitive  registration statement or definitive  proxy statement filed since
December 31, 2005 by PICO with the SEC pursuant to the Securities Act, as
amended, or the Exchange Act, as amended or (b) in the PICO Disclosure Schedule
delivered to Exegy separately prior to, or contemporaneously with, the date
hereof (each section or subsection of which qualifies the correspondingly
numbered representation or warranty to the extent specified therein), PICO
represents and warrants to Exegy that:

4


--------------------------------------------------------------------------------




 

Section 4.1.  Organization and Authority of PICO.  PICO is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California and has all requisite corporate power and authority to own the
HyperFeed Shares, to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to carry on its business as now conducted. 
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of PICO and no other corporate proceeding on the part of PICO
is necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by PICO, and constitutes a valid and binding agreement of PICO,
enforceable against PICO in accordance with its terms, except to the extent that
the enforceability (i) may be limited by applicable bankruptcy, insolvency,
moratorium, or other similar laws affecting or relating to enforcement of
creditors’ rights generally or general principles of equity, (ii) may be limited
by the availability of the equitable remedy of specific performance and
injunctive relief so subject to the discretion of the court before which the
proceeding may be brought, and (iii) the enforceability of provisions relating
to indemnification may be limited by applicable federal, state, or other
securities laws or the public policy underlying such laws.

Section 4.2.  Governmental Authorization.  The execution, delivery and
performance by PICO of this Agreement and the consummation by PICO of the
transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Entity by PICO other than (a) compliance with any
applicable requirements of the Securities Act and the Exchange Act; (b) such as
may be required under any applicable state securities or blue sky laws; and (c)
such other consents, approvals, actions, orders, authorizations, registrations,
declarations and filings that in the case of this Section 4.2(c), if not
obtained or made, would not, individually or in the aggregate (x) be reasonably
likely to have a PICO Material Adverse Effect, or (y) prevent or materially
impair the ability of PICO to consummate the transactions contemplated by this
Agreement.

Section 4.3.  Non-Contravention.  The execution, delivery and performance by
PICO of this Agreement and the consummation by PICO of the transactions
contemplated hereby do not and will not (a) contravene or conflict with PICO’s
Certificate of Incorporation or Bylaws, (b) assuming compliance with the matters
referred to in Section 4.2 of this Agreement, contravene or conflict with or
constitute a violation of any provision of any Law, regulation, judgment,
injunction, order or decree binding upon or applicable to PICO, (c) constitute a
default under or give rise to a right of termination, cancellation or
acceleration of any right or obligation of PICO, or to a loss of any benefit or
status to which PICO, is entitled under any provision of any agreement, contract
or other instrument binding upon PICO or any license, franchise, permit or other
similar authorization held by PICO, or (d) result in the creation or imposition
of any Lien on any asset of PICO, other than, in the case of each of Sections
4.3(b), (c) and (d), any such items that would not, individually or in the
aggregate (x) be reasonably likely to have a PICO Material Adverse Effect or (y)
prevent or materially impair the ability of PICO to consummate the transactions
contemplated by this Agreement.

Section 4.4.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by, or is authorized to act on behalf
of, PICO, who

5


--------------------------------------------------------------------------------




might be entitled to any fee or commission upon consummation of the transactions
contemplated by this Agreement.

Section 4.5.  Litigation.  There are no  actions, suits, investigations,
arbitrations or other proceedings pending against, or to the Knowledge of PICO
threatened against, PICO, or any of its assets or properties before any
arbitrator or Governmental Entity that are, individually or in the aggregate,
reasonably likely to (a) have a PICO Material Adverse Effect, or (b) prevent
PICO from performing its obligations under this Agreement or consummating the
transactions contemplated by this Agreement.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF HYPERFEED

Except as disclosed in (a) any publicly available report, form, schedule,
definitive  registration statement or definitive  proxy statement filed since
May 9, 2006 by HyperFeed with the SEC pursuant to the Securities Act, as
amended, or the Exchange Act, as amended (collectively, “HyperFeed SEC Reports”)
or (b) the HyperFeed Disclosure Schedule delivered to Exegy separately prior to,
or contemporaneously with, the date hereof (each section or subsection of which
qualifies the correspondingly numbered representation or warranty to the extent
specified therein), HyperFeed represents and warrants to Exegy that:

Section 5.1.  Organization and Qualification of HyperFeed.  HyperFeed is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, with full power and authority to own, operate or
lease its properties, and to conduct its business as it is now being conducted
and as described in the HyperFeed SEC documents.  HyperFeed is duly qualified to
do business as a foreign entity and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to be so qualified would
not individually or in the aggregate, reasonably be expected to have a HyperFeed
Material Adverse Effect.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the Board of Directors of HyperFeed and no other corporate
proceeding on the part of HyperFeed is necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by HyperFeed, and constitutes a valid and
binding agreement of HyperFeed, enforceable against HyperFeed in accordance with
its terms, except to the extent that the enforceability (i) may be limited by
applicable bankruptcy, insolvency, moratorium, or other similar laws affecting
or relating to enforcement of creditors’ rights generally or general principles
of equity, (ii) may be limited by the availability of the equitable remedy of
specific performance and injunctive relief so subject to the discretion of the
court before which the proceeding may be brought, and (iii) the enforceability
of provisions relating to indemnification may be limited by applicable federal,
state, or other securities laws or the public policy underlying such laws.


SECTION 5.2.  HYPERFEED SEC DOCUMENTS.

6


--------------------------------------------------------------------------------





 

(A)           HYPERFEED HAS FILED ALL REPORTS, FILINGS, SCHEDULES, REGISTRATION
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED OR FURNISHED BY IT WITH/TO
THE SEC SINCE JANUARY 1, 2003, EXCEPT WHERE THE FAILURE TO FILE SUCH REPORT,
REGISTRATION, SCHEDULE WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE
EXPECTED TO HAVE A HYPERFEED MATERIAL ADVERSE EFFECT.

(B)           AS OF ITS FILING DATE, EACH HYPERFEED SEC DOCUMENT COMPLIED AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT AND/OR THE EXCHANGE ACT, AS THE CASE MAY BE.

Section 5.3.  Absence of Certain Changes.  Since December 31, 2005, except as
disclosed in (or incorporated by reference in) a HyperFeed SEC Document or
otherwise expressly contemplated by this Agreement, HyperFeed has conducted its
business in all material respects in the ordinary course and there has not been
any action or event that, individually or in the aggregate, has had or would be
reasonably likely to have a HyperFeed Material Adverse Effect.

Section 5.4.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by, or is authorized to act on behalf
of, HyperFeed or any HyperFeed Subsidiary who might be entitled to any fee or
commission upon consummation of the transactions contemplated by this Agreement.


SECTION 5.5.  CAPITALIZATION.

(A)           THE AUTHORIZED CAPITAL STOCK OF HYPERFEED CONSISTS OF (I)
50,000,000 SHARES OF HYPERFEED COMMON STOCK, AND (II) 5,000,000 SHARES OF
HYPERFEED PREFERRED STOCK.  AT THE CLOSE OF BUSINESS ON AUGUST 24, 2006
(A) 7,643,474 SHARES OF HYPERFEED COMMON STOCK WERE ISSUED AND OUTSTANDING, (B)
STOCK OPTIONS TO PURCHASE AN AGGREGATE 773,140 SHARES OF HYPERFEED COMMON STOCK
WERE ISSUED AND OUTSTANDING (OF WHICH OPTIONS TO PURCHASE AN AGGREGATE OF
136,477 SHARES OF HYPERFEED COMMON STOCK WERE EXERCISABLE), (C) WARRANTS TO
PURCHASE AN AGGREGATE OF 250,000 SHARES OF HYPERFEED COMMON STOCK WERE ISSUED
AND OUTSTANDING, (D) NO SHARES OF HYPERFEED COMMON STOCK OR HYPERFEED PREFERRED
STOCK WERE HELD IN ITS TREASURY, EXCEPT AS DISCLOSED IN THE HYPERFEED FINANCIAL
STATEMENTS, (E) NO SHARES OF HYPERFEED PREFERRED STOCK WERE ISSUED AND
OUTSTANDING, AND (F) NO STOCK OPTIONS OR WARRANTS TO PURCHASE HYPERFEED
PREFERRED STOCK WERE ISSUED AND OUTSTANDING.  ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF HYPERFEED HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED AND OUTSTANDING AND  FULLY PAID AND NONASSESSABLE.

(B)           AS OF THE DATE HEREOF, EXCEPT (I) AS SET FORTH IN THIS SECTION
4.9, AND (II) FOR CHANGES SINCE DECEMBER 31, 2005, RESULTING FROM THE EXERCISE
OF STOCK OPTIONS OUTSTANDING ON SUCH DATE, THERE ARE NO OUTSTANDING (X) SHARES
OF CAPITAL STOCK OR OTHER VOTING SECURITIES OF HYPERFEED, (Y) SECURITIES OF
HYPERFEED CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OR VOTING
SECURITIES OF HYPERFEED, OR (Z) OPTIONS OR OTHER RIGHTS TO ACQUIRE FROM
HYPERFEED, AND NO OBLIGATION OF HYPERFEED TO ISSUE, ANY CAPITAL STOCK, VOTING
SECURITIES OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL STOCK OR
VOTING SECURITIES OF HYPERFEED (THE ITEMS IN CLAUSES (X), (Y) AND (Z) BEING
REFERRED TO COLLECTIVELY AS THE “HYPERFEED SECURITIES”).  THERE ARE NO
OUTSTANDING OBLIGATIONS OF HYPERFEED OR ANY HYPERFEED SUBSIDIARY TO

7


--------------------------------------------------------------------------------




REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY HYPERFEED SECURITIES.  THERE ARE NO
OUTSTANDING CONTRACTUAL OBLIGATIONS OF HYPERFEED TO PROVIDE FUNDS TO, OR MAKE
ANY INVESTMENT (IN THE FORM OF A LOAN, CAPITAL CONTRIBUTION OR OTHERWISE) IN,
ANY OTHER PERSON.  AS OF THE DATE HEREOF, OTHER THAN AS SPECIFICALLY PROVIDED IN
THE ARTICLES OF INCORPORATION OF HYPERFEED,  THERE ARE NO STOCKHOLDER
AGREEMENTS, VOTING TRUSTS OR OTHER AGREEMENTS OR UNDERSTANDINGS TO WHICH
HYPERFEED IS A PARTY, OR OF WHICH HYPERFEED IS AWARE, RELATING TO VOTING,
REGISTRATION OR DISPOSITION OF ANY SHARES OF CAPITAL STOCK OF HYPERFEED.


SECTION 5.6.  TAXES.

(A)           ALL MATERIAL TAX RETURNS (INCLUDING INFORMATION RETURNS),
DECLARATIONS, STATEMENTS, REPORTS AND FORMS (COLLECTIVELY, THE “HYPERFEED
RETURNS”) REQUIRED TO BE FILED BY, OR WITH RESPECT TO, HYPERFEED OR ANY
HYPERFEED SUBSIDIARY HAVE BEEN DULY AND TIMELY FILED AND ARE CORRECT AND
COMPLETE IN ALL MATERIALS RESPECTS.

(B)           EACH OF HYPERFEED AND EACH HYPERFEED SUBSIDIARY HAS TIMELY PAID
ALL TAXES DUE AND PAYABLE (WHETHER OR NOT SHOWN ON ANY HYPERFEED RETURN).

(C)           HYPERFEED AND EACH HYPERFEED SUBSIDIARY HAS MADE ADEQUATE
PROVISION FOR ALL UNPAID TAXES, BEING CURRENT TAXES NOT YET DUE AND PAYABLE.

(D)           THERE IS NO ACTION, SUIT, PROCEEDING, AUDIT OR CLAIM NOW PENDING
OR TO HYPERFEED’S KNOWLEDGE PROPOSED OR THREATENED AGAINST OR WITH RESPECT TO
HYPERFEED OR ANY HYPERFEED SUBSIDIARY IN RESPECT OF ANY TAX.

(E)           HYPERFEED HAS NOT BEEN A MEMBER OF AN AFFILIATED, CONSOLIDATED,
COMBINED OR UNITARY GROUP OTHER THAN ONE OF WHICH HYPERFEED OR PICO WAS THE
COMMON PARENT.

(F)            THERE ARE NO TAX LIENS UPON ANY OF THE ASSETS OF THE COMPANY, IN
EACH CASE EXCEPT LIENS FOR TAXES NOT YET DUE AND PAYABLE.

(G)           HYPERFEED WILL NOT BE REQUIRED TO INCLUDE ANY ITEM OF INCOME IN,
OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR
PORTION THEREOF) ENDING AFTER THE CLOSING AS A RESULT OF ANY :(I) CHANGE IN
METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO THE CLOSING;
(II) ”CLOSING AGREEMENT” AS DESCRIBED IN CODE SECTION 7121 (OR ANY CORRESPONDING
OR SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW) EXECUTED ON OR
PRIOR TO THE CLOSING DATE; (III) INTERCOMPANY TRANSACTIONS OR ANY EXCESS LOSS
AMOUNT DESCRIBED IN TREASURY REGULATIONS UNDER CODE SECTION 1502 (OR ANY
CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX TAX
LAW); (IV) INSTALLMENT SALE OR OPEN TRANSACTION DISPOSITION MADE ON OR PRIOR TO
THE CLOSING; OR (V) PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING.


SECTION 5.7.  EMPLOYEE BENEFITS.

(A)           SECTION 5.7 OF THE HYPERFEED DISCLOSURE SCHEDULE CONTAINS A
CORRECT AND COMPLETE LIST IDENTIFYING EACH MATERIAL “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
(“ERISA”), EACH EMPLOYMENT, SEVERANCE OR SIMILAR CONTRACT, PLAN, ARRANGEMENT OR
POLICY AND EACH OTHER PLAN OR

8


--------------------------------------------------------------------------------




ARRANGEMENT (WRITTEN OR ORAL) PROVIDING FOR COMPENSATION, BONUSES,
PROFIT-SHARING, STOCK OPTION OR OTHER STOCK RELATED RIGHTS OR OTHER FORMS OF
INCENTIVE OR DEFERRED COMPENSATION, VACATION BENEFITS, INSURANCE COVERAGE
(INCLUDING ANY SELF-INSURED ARRANGEMENTS), HEALTH OR MEDICAL BENEFITS,
DISABILITY BENEFITS, WORKERS’ COMPENSATION, SUPPLEMENTAL UNEMPLOYMENT BENEFITS,
SEVERANCE BENEFITS AND POST-EMPLOYMENT OR RETIREMENT BENEFITS (INCLUDING
COMPENSATION, PENSION, HEALTH, MEDICAL OR LIFE INSURANCE BENEFITS) THAT IS
MAINTAINED, ADMINISTERED OR CONTRIBUTED TO BY HYPERFEED OR ANY HYPERFEED
SUBSIDIARY.  COPIES OF SUCH PLANS (AND, IF APPLICABLE, RELATED TRUST AGREEMENTS)
AND ALL AMENDMENTS THERETO AND WRITTEN INTERPRETATIONS THEREOF HAVE BEEN
FURNISHED, OR WILL BE MADE AVAILABLE UPON REQUEST, TO EXEGY TOGETHER WITH THE
MOST RECENT ANNUAL REPORT (FORM 5500 INCLUDING, IF APPLICABLE, SCHEDULE B
THERETO), ALL SUMMARY PLAN DESCRIPTIONS AND MATERIAL EMPLOYEE COMMUNICATIONS
PREPARED IN CONNECTION WITH ANY SUCH PLAN.  SUCH PLANS ARE REFERRED TO
COLLECTIVELY HEREIN AS THE “HYPERFEED EMPLOYEE PLANS.”  FOR PURPOSES OF THIS
SECTION 5.7, “ERISA AFFILIATE” OF ANY PERSON MEANS ANY OTHER PERSON WHICH,
TOGETHER WITH SUCH PERSON, WOULD BE TREATED AS A SINGLE EMPLOYER UNDER SECTION
414 OF THE CODE.

(B)           NO HYPERFEED EMPLOYEE PLAN IS NOW OR AT ANY TIME HAS BEEN SUBJECT
TO PART 3, SUBTITLE B OF TITLE I OF ERISA OR TITLE IV OF ERISA.  AT NO TIME HAS
HYPERFEED OR ANY OF ITS ERISA AFFILIATES CONTRIBUTED TO, OR BEEN REQUIRED TO
CONTRIBUTE TO, ANY “MULTIEMPLOYER PLAN,” AS DEFINED IN SECTION 3(37) OF ERISA (A
“MULTIEMPLOYER PLAN”), OR ANY OTHER PLAN SUBJECT TO TITLE IV OF ERISA (A
“RETIREMENT PLAN”), AND NEITHER HYPERFEED NOR ANY OF ITS ERISA AFFILIATES HAS,
OR EVER HAS HAD, ANY LIABILITY (CONTINGENT OR OTHERWISE) RELATING TO THE
WITHDRAWAL OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN.

(C)           EACH HYPERFEED EMPLOYEE PLAN THAT IS INTENDED TO BE QUALIFIED
UNDER SECTION 401(A) OF THE CODE NOW MEETS, AND AT ALL TIMES SINCE ITS INCEPTION
HAS MET, THE REQUIREMENTS FOR SUCH QUALIFICATION OTHER THAN SUCH REQUIREMENTS
FOR WHICH A REMEDIAL AMENDMENT PERIOD HAS NOT EXPIRED, AND EACH TRUST FORMING A
PART THEREOF IS NOW, AND AT ALL TIMES SINCE ITS INCEPTION HAS BEEN, EXEMPT FROM
TAX PURSUANT TO SECTION 501(A) OF THE CODE.  EACH SUCH PLAN HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM OR IS REASONABLY PERMITTED TO RELY ON A
FAVORABLE OPINION LETTER FROM, THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT
SUCH PLAN IS QUALIFIED AND ITS RELATED TRUST IS EXEMPT FROM FEDERAL INCOME
TAXES.  HYPERFEED HAS FURNISHED, OR WILL MAKE AVAILABLE UPON REQUEST, TO EXEGY
COPIES OF THE MOST RECENT INTERNAL REVENUE SERVICE DETERMINATION OR OPINION
LETTERS WITH RESPECT TO EACH SUCH HYPERFEED EMPLOYEE PLAN. EACH HYPERFEED
EMPLOYEE PLAN HAS BEEN MAINTAINED AND ADMINISTERED IN SUBSTANTIAL COMPLIANCE
WITH ITS TERMS (EXCEPT THAT IN ANY CASE IN WHICH ANY HYPERFEED EMPLOYEE PLAN IS
CURRENTLY REQUIRED TO COMPLY WITH A PROVISION OF ERISA OR OF THE CODE, BUT IS
NOT YET TO BE AMENDED TO REFLECT SUCH PROVISION, SUCH PLAN HAS BEEN MAINTAINED
AND ADMINISTERED IN ACCORDANCE WITH THE PROVISION) AND WITH THE REQUIREMENTS
PRESCRIBED BY ANY AND ALL STATUTES, ORDERS, RULES AND REGULATIONS, INCLUDING BUT
NOT LIMITED TO ERISA AND THE CODE, WHICH ARE APPLICABLE TO SUCH HYPERFEED
EMPLOYEE PLAN.  ALL MATERIAL REPORTS, RETURNS AND SIMILAR DOCUMENTS WITH RESPECT
TO EACH HYPERFEED EMPLOYEE PLAN REQUIRED TO BE FILED WITH ANY GOVERNMENTAL
AGENCY OR DISTRIBUTED TO ANY HYPERFEED EMPLOYEE PLAN PARTICIPANT HAVE BEEN DULY
TIMELY FILED AND DISTRIBUTED.

(D)           THERE IS NO CONTRACT, AGREEMENT, PLAN OR ARRANGEMENT THAT, AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WOULD BE REASONABLY
LIKELY TO OBLIGATE HYPERFEED TO MAKE ANY PAYMENT OF ANY AMOUNT THAT WOULD NOT BE
DEDUCTIBLE PURSUANT TO THE TERMS OF SECTION 162(M) OR SECTION 280G OF THE CODE.

9


--------------------------------------------------------------------------------




 

(E)           EXCEPT AS DISCLOSED IN WRITING TO EXEGY PRIOR TO THE DATE HEREOF,
THERE HAS BEEN NO AMENDMENT TO, WRITTEN INTERPRETATION OR ANNOUNCEMENT (WHETHER
OR NOT WRITTEN) RELATING TO, OR CHANGE IN EMPLOYEE PARTICIPATION OR COVERAGE
UNDER, ANY HYPERFEED EMPLOYEE PLAN THAT WOULD INCREASE MATERIALLY THE EXPENSE OF
MAINTAINING SUCH HYPERFEED EMPLOYEE PLAN ABOVE THE LEVEL OF THE EXPENSE INCURRED
IN RESPECT THEREOF FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005.

(F)            NO HYPERFEED EMPLOYEE PLAN PROMISES OR PROVIDES POST-RETIREMENT
MEDICAL, LIFE INSURANCE OR OTHER BENEFITS DUE NOW OR IN THE FUTURE TO CURRENT,
FORMER OR RETIRED EMPLOYEES OF HYPERFEED OR ANY HYPERFEED SUBSIDIARY.


SECTION 5.8.  COMPLIANCE WITH LAWS; LICENSES, PERMITS AND REGISTRATIONS.

(A)           TO THE KNOWLEDGE OF HYPERFEED, NEITHER HYPERFEED NOR ANY HYPERFEED
SUBSIDIARY IS IN VIOLATION OF, NOR HAS HYPERFEED OR ANY HYPERFEED SUBSIDIARY
BEEN NOTIFIED THAT IT HAS VIOLATED, ANY APPLICABLE PROVISIONS OF ANY LAWS,
STATUTES, ORDINANCES, REGULATIONS, JUDGMENTS, INJUNCTIONS, ORDERS OR CONSENT
DECREES, EXCEPT FOR ANY SUCH VIOLATIONS THAT, INDIVIDUALLY OR IN THE AGGREGATE,
ARE NOT  REASONABLY LIKELY TO HAVE A HYPERFEED MATERIAL ADVERSE EFFECT.

(B)           TO THE KNOWLEDGE OF HYPERFEED, HYPERFEED AND ITS SUBSIDIARIES EACH
HAVE ALL PERMITS, LICENSES, APPROVALS, AUTHORIZATIONS OF AND REGISTRATIONS WITH
AND UNDER ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS, AND FROM ALL GOVERNMENTAL
ENTITIES REQUIRED BY HYPERFEED AND/OR ANY HYPERFEED SUBSIDIARY TO CARRY ON THEIR
BUSINESS AS CURRENTLY CONDUCTED, EXCEPT WHERE THE FAILURE TO HAVE ANY SUCH
PERMITS, LICENSES, APPROVALS, AUTHORIZATIONS OR REGISTRATIONS, INDIVIDUALLY OR
IN THE AGGREGATE, WOULD NOT BE REASONABLY LIKELY TO HAVE A HYPERFEED MATERIAL
ADVERSE EFFECT.

Section 5.9.  Litigation.  There are no actions, suits, investigations,
arbitrations or other proceedings pending against, or to the Knowledge of
HyperFeed threatened against, HyperFeed or any of its assets or properties
before any arbitrator or Governmental Entity that are, individually or in the
aggregate, reasonably likely to (a) have a HyperFeed Material Adverse Effect, or
(b) prevent HyperFeed from performing its obligations under this Agreement or
consummating the transactions contemplated by this Agreement.


SECTION 5.10.  TITLE TO PROPERTIES.

(A)           HYPERFEED HAS GOOD AND MARKETABLE TITLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL ITS PROPERTIES AND ASSETS REFLECTED IN THE HYPERFEED FINANCIAL
STATEMENTS AS BEING OWNED OR LEASED BY HYPERFEED, EXCEPT FOR SUCH AS ARE NO
LONGER USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS OR AS HAVE BEEN DISPOSED OF
IN THE ORDINARY COURSE OF BUSINESS AND EXCEPT FOR DEFECTS IN TITLE, EASEMENTS,
RESTRICTIVE COVENANTS AND SIMILAR LIENS, ENCUMBRANCES OR IMPEDIMENTS THAT ARE
NOT REASONABLY LIKELY TO HAVE A HYPERFEED MATERIAL ADVERSE EFFECT.  ALL SUCH
ASSETS AND PROPERTIES, OTHER THAN ASSETS AND PROPERTIES IN WHICH HYPERFEED HAS
LEASEHOLD INTERESTS, ARE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS WHICH ARE
NOT REASONABLY LIKELY TO HAVE A HYPERFEED MATERIAL ADVERSE EFFECT.

 

10


--------------------------------------------------------------------------------


(B)           HYPERFEED AND EACH HYPERFEED SUBSIDIARY (I) IS IN SUBSTANTIAL
COMPLIANCE WITH THE TERMS OF ALL LEASES TO WHICH ANY OF THEM, ARE, RESPECTIVELY,
A PARTY AND UNDER WHICH IT IS IN OCCUPANCY, AND ALL SUCH LEASES ARE IN FULL
FORCE AND EFFECT AND (II) ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL
SUCH LEASES.


SECTION 5.11.  INTELLECTUAL PROPERTY.

(A)           HYPERFEED OWNS OR HAS A VALID LICENSE TO USE, FREE AND CLEAR OF
ALL LIENS ALL MATERIAL:  (I) MARKS; (II) PATENTS; (III) COPYRIGHTS; AND (IV)
TRADE SECRETS; NECESSARY TO (X) CARRY ON THE BUSINESS OF HYPERFEED AS CURRENTLY
CONDUCTED, AND (Y) MAKE, HAVE MADE, USE, DISTRIBUTE AND SELL ALL PRODUCTS
CURRENTLY SOLD BY HYPERFEED.

(B)           HYPERFEED HAS NOT RECEIVED ANY NOTIFICATION OR OTHER COMMUNICATION
OF THE EXISTENCE OF ANY DISPUTE OR DISAGREEMENT WITH RESPECT TO ANY AGREEMENT TO
WHICH HYPERFEED IS A PARTY, RELATING TO ANY OF THE MARKS, PATENTS, COPYRIGHTS,
OR TRADE SECRETS OWNED BY HYPERFEED (COLLECTIVELY, “HYPERFEED INTELLECTUAL
PROPERTY”), AND TO HYPERFEED’S KNOWLEDGE, THERE ARE NO SUCH THREATENED DISPUTES
OR DISAGREEMENTS.

(C)           ALL CURRENT AND FORMER EMPLOYEES OF HYPERFEED WHO DEVELOPED OR
HAVE DEVELOPED INTELLECTUAL PROPERTY WITHIN THE SCOPE OF THEIR EMPLOYMENT WITH
HYPERFEED HAVE EXECUTED WRITTEN CONTRACTS WITH HYPERFEED THAT ASSIGN TO
HYPERFEED ALL RIGHTS TO ANY INVENTIONS, IMPROVEMENTS, DISCOVERIES, OR
INFORMATION RELATING TO THE BUSINESS OF HYPERFEED. TO HYPERFEED’S KNOWLEDGE, NO
EMPLOYEE OF HYPERFEED OR ANY HYPERFEED SUBSIDIARY HAS ENTERED INTO ANY CONTRACT
THAT RESTRICTS OR LIMITS IN ANY WAY THE SCOPE OR TYPE OF WORK IN WHICH THE
EMPLOYEE MAY BE ENGAGED OR REQUIRES THE EMPLOYEE TO TRANSFER, ASSIGN, OR
DISCLOSE INFORMATION CONCERNING HIS WORK TO ANYONE OTHER THAN HYPERFEED.

(D)           ALL PATENTS OWNED BY HYPERFEED WHICH HAVE BEEN FILED WITH A PATENT
OFFICE ARE CURRENTLY IN COMPLIANCE WITH FORMAL LEGAL REQUIREMENTS (INCLUDING
PAYMENT OF FILING, EXAMINATION, AND MAINTENANCE FEES AND PROOFS OF WORKING OR
USE), ARE VALID AND ENFORCEABLE, AND ARE NOT SUBJECT TO ANY MAINTENANCE FEES OR
TAXES OR ACTIONS EXCEPT WHERE THE FAILURE TO HAVE SUCH OWNERSHIP OR LICENSE IS
NOT REASONABLY LIKELY TO HAVE A HYPERFEED MATERIAL ADVERSE EFFECT.

(E)           HYPERFEED USES REASONABLE PROCEDURES TO KEEP TRADE SECRETS OWNED
BY HYPERFEED CONFIDENTIAL, AND TRADE SECRETS OWNED BY HYPERFEED HAVE BEEN
DISCLOSED ONLY UNDER WRITTEN AGREEMENTS THAT REQUIRE THE RECIPIENT TO HOLD SUCH
TRADE SECRETS CONFIDENTIAL.

(F)            NO PATENT OWNED BY HYPERFEED HAS BEEN OR IS NOW INVOLVED IN ANY
INTERFERENCE, REISSUE, REEXAMINATION, OR OPPOSITION PROCEEDING.  HYPERFEED HAS
NOT RECEIVED NOTIFICATION OF ANY POTENTIALLY INTERFERING PATENT OR PATENT
APPLICATION OF ANY THIRD PARTY.

(G)           TO HYPERFEED’S KNOWLEDGE, NO HYPERFEED INTELLECTUAL PROPERTY IS
INFRINGED OR HAS BEEN CHALLENGED OR THREATENED IN ANY WAY.  TO HYPERFEED’S
KNOWLEDGE, NONE OF THE PRODUCTS MANUFACTURED AND SOLD OR PROPOSED TO BE SOLD,
NOR ANY PROCESS OR KNOW-HOW USED, BY HYPERFEED OR ANY HYPERFEED SUBSIDIARY
INFRINGES OR IS ALLEGED TO INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHT OF ANY
OTHER PERSON.

11


--------------------------------------------------------------------------------




(H)           OTHER THAN THE SOFTWARE LICENSES SET FORTH IN THE HYPERFEED
DISCLOSURE SCHEDULE, HYPERFEED IS NOT REQUIRED TO MAKE ANY PAYMENTS TO ANY THIRD
PARTIES IN CONNECTION WITH THIRD PARTY TECHNOLOGY EMBEDDED IN THE HYPERFEED
INTELLECTUAL PROPERTY.

(I)            ALL PRODUCTS MADE, USED, OR SOLD UNDER PATENTS OWNED BY HYPERFEED
HAVE BEEN MARKED WITH THE PROPER PATENT NOTICE EXCEPT WHERE THE FAILURE TO HAVE
SUCH OWNERSHIP OR LICENSE IS NOT REASONABLY LIKELY TO HAVE A HYPERFEED MATERIAL
ADVERSE EFFECT.


SECTION 5.12.  ENVIRONMENTAL MATTERS.  WITH SUCH EXCEPTIONS AS, INDIVIDUALLY OR
IN THE AGGREGATE, ARE NOT REASONABLY LIKELY TO HAVE A HYPERFEED MATERIAL ADVERSE
EFFECT, (I) NO WRITTEN NOTICE, NOTIFICATION, DEMAND, REQUEST FOR INFORMATION,
SUMMONS, COMPLAINT OR ORDER HAS BEEN RECEIVED BY HYPERFEED OR ANY HYPERFEED
SUBSIDIARY, AND NO INVESTIGATION, ACTION, CLAIM, SUIT, PROCEEDING OR REVIEW IS
PENDING OR TO THE KNOWLEDGE OF HYPERFEED, THREATENED BY ANY PERSON AGAINST,
HYPERFEED OR ANY HYPERFEED SUBSIDIARY WITH RESPECT TO ANY APPLICABLE
ENVIRONMENTAL LAW AND (II) TO THE KNOWLEDGE OF HYPERFEED, HYPERFEED AND EACH
HYPERFEED SUB IS AND HAS BEEN IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS.


SECTION 5.13.  MATERIAL AGREEMENTS.

(A)           AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO MATERIAL
AGREEMENTS, CONTRACTS, COMMITMENTS OR OTHER INSTRUMENTS TO WHICH HYPERFEED OR
ITS SUBSIDIARIES IS A PARTY WHICH ARE REQUIRED TO BE FILED, BUT HAVE NOT YET
BEEN FILED, AS AN EXHIBIT TO ANY HYPERFEED SEC DOCUMENTS UNDER THE SECURITIES
ACT, THE EXCHANGE ACT, AND RULES AND REGULATIONS OF THE SEC PROMULGATED
THEREUNDER.

(B)           TO THE KNOWLEDGE OF HYPERFEED, NEITHER HYPERFEED NOR ANY HYPERFEED
SUBSIDIARY HAS MATERIALLY VIOLATED OR BREACHED, OR COMMITTED ANY MATERIAL
DEFAULT UNDER, ANY CONTRACT OR AGREEMENT, AND, TO THE KNOWLEDGE OF HYPERFEED, NO
OTHER PERSON HAS MATERIALLY VIOLATED OR BREACHED, OR COMMITTED ANY MATERIAL
DEFAULT UNDER, ANY CONTRACT OR AGREEMENT TO WHICH HYPERFEED OR ANY HYPERFEED
SUBSIDIARY IS A PARTY.  NO EVENT HAS OCCURRED WHICH, AFTER NOTICE OR THE PASSAGE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT BY HYPERFEED OR ANY HYPERFEED
SUBSIDIARY UNDER ANY CONTRACT OR AGREEMENT OR GIVE ANY PERSON THE RIGHT TO (A)
DECLARE A DEFAULT OR EXERCISE ANY REMEDY UNDER ANY CONTRACT OR AGREEMENT, (B)
RECEIVE OR REQUIRE A REBATE, CHARGEBACK, PENALTY OR CHANGE IN DELIVERY SCHEDULE
UNDER ANY CONTRACT OR AGREEMENT, (C) ACCELERATE THE MATURITY OR PERFORMANCE OF
ANY CONTRACT OR AGREEMENT, OR (D) CANCEL, TERMINATE OR MODIFY ANY CONTRACT OR
AGREEMENT, IN EACH CASE WHICH, TOGETHER WITH ALL OTHER EVENTS OF THE TYPES
REFERRED TO IN CLAUSES (A), (B), (C) AND (D) OF THIS SENTENCE HAS HAD OR MAY
REASONABLY BE EXPECTED TO HAVE A HYPERFEED MATERIAL ADVERSE EFFECT.  ALL SUCH
CONTRACTS AND AGREEMENTS WILL CONTINUE, AFTER THE CLOSING, TO BE BINDING IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS UNTIL THEIR
RESPECTIVE EXPIRATION DATES.


SECTION 5.14.  CERTAIN BUSINESS PRACTICES.  NEITHER HYPERFEED NOR ANY HYPERFEED
SUBSIDIARY, NOR TO THE KNOWLEDGE OF HYPERFEED, ANY DIRECTOR, OFFICER OR EMPLOYEE
OF HYPERFEED HAS (I) USED ANY FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS,
ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY, OR
(II) MADE ANY UNLAWFUL PAYMENT TO FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR
EMPLOYEES OR TO FOREIGN OR DOMESTIC POLITICAL PARTIES OR CAMPAIGNS OR VIOLATED
ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.

12


--------------------------------------------------------------------------------





SECTION 5.15.  INSURANCE.  HYPERFEED HAS MADE AVAILABLE TO EXEGY A SUMMARY OF
ALL MATERIAL INSURANCE POLICIES AND ALL MATERIAL SELF-INSURANCE PROGRAMS AND
ARRANGEMENTS RELATING TO THE BUSINESS, ASSETS AND OPERATIONS OF HYPERFEED. 
SUBJECT TO EXPIRATIONS AND RENEWALS OF INSURANCE POLICIES IN THE ORDINARY COURSE
OF BUSINESS, ALL OF SUCH INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT.  SINCE
DECEMBER 31, 2003, HYPERFEED HAS NOT RECEIVED ANY NOTICE OR OTHER COMMUNICATION
REGARDING ANY ACTUAL OR POSSIBLE (I) CANCELLATION OR INVALIDATION OF ANY
MATERIAL INSURANCE POLICY, (II) REFUSAL OF ANY COVERAGE OR REJECTION OF ANY
MATERIAL CLAIM UNDER ANY INSURANCE POLICY, OR (III) MATERIAL ADJUSTMENT IN THE
AMOUNT OF THE PREMIUMS PAYABLE WITH RESPECT TO ANY INSURANCE POLICY.  THERE IS
NO PENDING WORKERS’ COMPENSATION OR OTHER CLAIM UNDER OR BASED UPON ANY
INSURANCE POLICY OF HYPERFEED OTHER THAN CLAIMS INCURRED IN THE ORDINARY COURSE
OF BUSINESS.


SECTION 5.16.  FINANCIAL STATEMENTS; NO MATERIAL UNDISCLOSED LIABILITIES.

(A)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF HYPERFEED AS OF
DECEMBER 31, 2003, 2004 AND 2005, TOGETHER WITH THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE THREE
MONTHS ENDED CONTAINED IN HYPERFEED SEC DOCUMENTS FILED ON FORMS 10-K OR 10-Q,
AND THE NOTES THERETO (THE “HYPERFEED FINANCIAL STATEMENTS”) FAIRLY PRESENT IN
ALL MATERIAL RESPECTS, IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED (EXCEPT AS
MAY BE INDICATED IN THE NOTES THERETO OR IN THE CASE OF UNAUDITED FINANCIAL
STATEMENTS, AS PERMITTED BY FORM 10-Q AND RULE 10-01 OF REGULATION S-X
PROMULGATED BY THE SEC), THE FINANCIAL POSITION OF HYPERFEED AS OF THEIR
RESPECTIVE DATES  AND ITS RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND
CONSOLIDATED CASH FLOWS FOR THE PERIODS THEN ENDED (EXCEPT THAT UNAUDITED
INTERIM FINANCIAL STATEMENTS WERE OR ARE SUBJECT TO NORMAL AND RECURRING
YEAR-END ADJUSTMENTS, AND EXCEPT FOR THE ABSENCE OF PERMITTED FOOTNOTE
DISCLOSURES IN THE UNAUDITED FINANCIAL STATEMENTS).

(B)           EXCEPT AS DISCLOSED IN THE HYPERFEED SEC DOCUMENTS,  THERE ARE NO
LIABILITIES OF HYPERFEED OF ANY KIND WHATSOEVER, WHETHER ACCRUED, CONTINGENT,
ABSOLUTE, DETERMINED, DETERMINABLE OR OTHERWISE, IN EACH CASE, THAT ARE REQUIRED
BY GAAP TO BE SET FORTH ON A BALANCE SHEET OF HYPERFEED, OTHER THAN:

(C)           LIABILITIES OR OBLIGATIONS DISCLOSED OR PROVIDED FOR IN THE
HYPERFEED BALANCE SHEET OR DISCLOSED IN THE NOTES THERETO OR WHICH WERE FULLY
INCURRED OR PAID AFTER DECEMBER 31, 2005 IN THE ORDINARY COURSE OF BUSINESS;

(I)            LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT OR ACCRUED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY; AND

(II)           LIABILITIES OR OBLIGATIONS NOT REFERENCED IN SECTIONS 5.15(B)(I)
OR (II) ABOVE THAT INDIVIDUALLY OR IN THE AGGREGATE,  ARE NOT  REASONABLY LIKELY
TO HAVE A HYPERFEED MATERIAL ADVERSE EFFECT.

13


--------------------------------------------------------------------------------




ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF EXEGY

Except as disclosed in the Exegy Disclosure Schedule delivered to PICO
separately prior to, or contemporaneously with, the date hereof (each section or
subsection of which qualifies the correspondingly numbered representation,
warranty or covenant to the extent specified therein), Exegy represents and
warrants to PICO that:


SECTION 6.1.  ORGANIZATION AND AUTHORITY OF EXEGY.  EXEGY IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY THE BOARD OF DIRECTORS OF EXEGY AND NO OTHER
CORPORATE PROCEEDING ON THE PART OF EXEGY IS NECESSARY TO AUTHORIZE THIS
AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY. THIS AGREEMENT
HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY EXEGY, AND CONSTITUTES A
VALID AND BINDING AGREEMENT OF EXEGY, ENFORCEABLE AGAINST EXEGY IN ACCORDANCE
WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY (I) MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, OR OTHER SIMILAR LAWS
AFFECTING OR RELATING TO ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR GENERAL
PRINCIPLES OF EQUITY, (II) MAY BE LIMITED BY THE AVAILABILITY OF THE EQUITABLE
REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF SO SUBJECT TO THE
DISCRETION OF THE COURT BEFORE WHICH THE PROCEEDING MAY BE BROUGHT, AND (III)
THE ENFORCEABILITY OF PROVISIONS RELATING TO INDEMNIFICATION MAY BE LIMITED BY
APPLICABLE FEDERAL, STATE, OR OTHER SECURITIES LAWS OR THE PUBLIC POLICY
UNDERLYING SUCH LAWS.


SECTION 6.2.  GOVERNMENTAL AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EXEGY OF THIS AGREEMENT AND THE CONSUMMATION BY EXEGY OF THE
TRANSACTIONS CONTEMPLATED HEREBY REQUIRE NO ACTION BY OR IN RESPECT OF, OR
FILING WITH, ANY GOVERNMENTAL ENTITY BY EXEGY OTHER THAN (A) COMPLIANCE WITH ANY
APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT; (B) SUCH AS
MAY BE REQUIRED UNDER ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS; (C) SUCH
OTHER CONSENTS, APPROVALS, ACTIONS, ORDERS, AUTHORIZATIONS, REGISTRATIONS,
DECLARATIONS AND FILINGS THAT, IN THE CASE OF THIS SECTION 6.2(C), IF NOT
OBTAINED OR MADE, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, (X) BE REASONABLY
LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT, OR (Y) PREVENT OR MATERIALLY
IMPAIR THE ABILITY OF EXEGY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


SECTION 6.3.  NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EXEGY OF THIS AGREEMENT AND THE CONSUMMATION BY EXEGY OF THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT AND WILL NOT (A) CONTRAVENE OR CONFLICT WITH EXEGY’S
CERTIFICATE OF INCORPORATION OR BYLAWS, (B) ASSUMING COMPLIANCE WITH THE MATTERS
REFERRED TO IN SECTION 6.2 OF THIS AGREEMENT, CONTRAVENE OR CONFLICT WITH OR
CONSTITUTE A VIOLATION OF ANY PROVISION OF ANY LAW, REGULATION, JUDGMENT,
INJUNCTION, ORDER OR DECREE BINDING UPON OR APPLICABLE TO EXEGY, (C) CONSTITUTE
A BREACH OR DEFAULT UNDER OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION OF ANY RIGHT OR OBLIGATION OF EXEGY OR ANY EXEGY SUBSIDIARY OR
TO A LOSS OF ANY BENEFIT OR STATUS TO WHICH EXEGY IS ENTITLED UNDER ANY
PROVISION OF ANY AGREEMENT, CONTRACT OR OTHER INSTRUMENT

14


--------------------------------------------------------------------------------




binding upon Exegy or any Exegy Subsidiary or any license, franchise, permit or
other similar authorization held by Exegy or any Exegy Subsidiary, or (d) result
in the creation or imposition of any Lien on any asset of Exegy; except in the
case of each of  Sections 6.3 (b), (c) and (d) of this Agreement, any such items
that would not, individually or in the aggregate (x)  be reasonably likely to
have an Exegy Material Adverse Effect or (y) prevent or materially impair the
ability of Exegy to consummate the transactions contemplated by this Agreement.


SECTION 6.4.  INFORMATION TO BE SUPPLIED.  NO REPRESENTATION OR WARRANTY MADE BY
IT IN THIS AGREEMENT NOR ANY STATEMENT BY IT CONTAINED IN THE EXEGY DISCLOSURE
SCHEDULE, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT, OR OMITS TO STATE
ANY MATERIAL FACT, REQUIRED TO BE STATED THEREIN, IN LIGHT OF THE CIRCUMSTANCES
IN WHICH IT WAS MADE, TO MAKE THE STATEMENT HEREIN OR THEREIN CONTAINED NOT
MISLEADING.


SECTION 6.5.  ABSENCE OF CERTAIN CHANGES.  SINCE DECEMBER 31, 2005, EXCEPT AS
OTHERWISE EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, EXEGY AND THE EXEGY
SUBSIDIARIES HAVE CONDUCTED THEIR BUSINESS IN THE ORDINARY COURSE CONSISTENT
WITH PAST PRACTICE AND THERE HAS NOT BEEN (A) ANY DAMAGE, DESTRUCTION OR OTHER
CASUALTY LOSS (WHETHER OR NOT COVERED BY INSURANCE) AFFECTING THE BUSINESS OR
ASSETS OF EXEGY OR ANY EXEGY SUBSIDIARY THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD OR WOULD BE REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT,
(B) ANY ACTION, EVENT, OCCURRENCE, DEVELOPMENT OR STATE OF CIRCUMSTANCES OR
FACTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR WOULD BE REASONABLY
LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT, (C) ANY INCURRENCE, ASSUMPTION
OR GUARANTEE BY EXEGY OF ANY MATERIAL INDEBTEDNESS FOR BORROWED MONEY OTHER THAN
IN THE ORDINARY COURSE AND IN AMOUNTS AND ON TERMS CONSISTENT WITH PAST
PRACTICES, OR (D) ANY CHANGE IN ACCOUNTING OR TAX ACCOUNTING METHOD, OR ANY
MATERIAL ARRANGEMENTS, AGREEMENTS OR ELECTIONS MADE WITH RESPECT TO TAXES.


SECTION 6.6.  FINDERS’ FEES.  THERE IS NO INVESTMENT BANKER, BROKER, FINDER OR
OTHER INTERMEDIARY THAT HAS BEEN RETAINED BY, OR IS AUTHORIZED TO ACT ON BEHALF
OF, EXEGY OR ANY EXEGY SUBSIDIARY OR WHO MIGHT BE ENTITLED TO ANY FEE OR
COMMISSION UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 6.7.  CAPITALIZATION.

(A)           THE AUTHORIZED CAPITAL STOCK OF EXEGY AS OF THE DATE OF THIS
AGREEMENT CONSISTS OF (I) 26,246,376 SHARES OF WHICH 15,666,672 SHARES HAVE BEEN
DESIGNATED COMMON STOCK; AND 10,579,704 SHARES HAVE BEEN DESIGNATED EXEGY
PREFERRED STOCK, OF WHICH 3,333,328 SHARES HAVE BEEN DESIGNATED SERIES A
PREFERRED STOCK AND 7,246,376 SHARES HAVE BEEN DESIGNATED SERIES A-2 PREFERRED
STOCK.  AS OF AUGUST 22, 2006, (A) 2,000,000 SHARES OF EXEGY COMMON STOCK WERE
ISSUED AND OUTSTANDING, (B) STOCK OPTIONS TO PURCHASE AN AGGREGATE OF 1,541,963
SHARES OF EXEGY COMMON STOCK WERE ISSUED AND OUTSTANDING (OF WHICH OPTIONS TO
PURCHASE AN AGGREGATE OF 205,087 SHARES OF EXEGY COMMON STOCK WERE EXERCISABLE),
(C) NO SHARES OF EXEGY COMMON STOCK WERE HELD IN ITS TREASURY, EXCEPT AS
DISCLOSED IN THE EXEGY FINANCIAL STATEMENTS, (D) 10,025,690 SHARES OF EXEGY
PREFERRED STOCK WERE ISSUED AND OUTSTANDING, (E) STOCK OPTIONS TO PURCHASE AN
AGGREGATE OF -0- SHARES OF EXEGY PREFERRED STOCK WERE ISSUED AND OUTSTANDING (OF
WHICH OPTIONS TO PURCHASE AN AGGREGATE OF -0- SHARES OF EXEGY PREFERRED STOCK
WERE EXERCISABLE).  ALL OUTSTANDING SHARES OF CAPITAL STOCK OF EXEGY HAVE BEEN
DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  ALL
STOCK OPTIONS

15


--------------------------------------------------------------------------------




outstanding as of the date hereof (including the name of the option holder, the
date of grant, the exercise price and number of shares exercisable under such
options) are set forth on Section 6.7 of the Exegy Disclosure Schedule.

(B)           AS OF THE DATE HEREOF, EXCEPT (I) AS SET FORTH IN THIS SECTION
6.7, AND (II) FOR CHANGES SINCE DECEMBER 31, 2005, RESULTING FROM THE EXERCISE
OF STOCK OPTIONS OUTSTANDING ON SUCH DATE, THERE ARE NO OUTSTANDING (X) SHARES
OF CAPITAL STOCK OR OTHER VOTING SECURITIES OF EXEGY, (Y) SECURITIES OF EXEGY
CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OR VOTING
SECURITIES OF EXEGY, OR (Z) OPTIONS OR OTHER RIGHTS TO ACQUIRE FROM EXEGY, AND
NO OBLIGATION OF EXEGY TO ISSUE, ANY CAPITAL STOCK, VOTING SECURITIES OR
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL STOCK OR VOTING
SECURITIES OF EXEGY (THE ITEMS IN CLAUSES (X), (Y) AND (Z) BEING REFERRED TO
COLLECTIVELY AS THE “EXEGY SECURITIES”).  THERE ARE NO OUTSTANDING OBLIGATIONS
OF EXEGY OR ANY EXEGY SUBSIDIARY TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY
EXEGY SECURITIES.  THERE ARE NO OUTSTANDING CONTRACTUAL OBLIGATIONS OF EXEGY TO
PROVIDE FUNDS TO, OR MAKE ANY INVESTMENT (IN THE FORM OF A LOAN, CAPITAL
CONTRIBUTION OR OTHERWISE) IN, ANY OTHER PERSON.  AS OF THE DATE HEREOF, OTHER
THAN AS SPECIFICALLY PROVIDED IN THE ARTICLES OF INCORPORATION OF EXEGY,  THERE
ARE NO STOCKHOLDER AGREEMENTS, VOTING TRUSTS OR OTHER AGREEMENTS OR
UNDERSTANDINGS TO WHICH EXEGY IS A PARTY, OR OF WHICH EXEGY IS AWARE, RELATING
TO VOTING, REGISTRATION OR DISPOSITION OF ANY SHARES OF CAPITAL STOCK OF EXEGY.


SECTION 6.8.  SUBSIDIARIES.  SECTION 6.8 OF THE EXEGY DISCLOSURE SCHEDULE SETS
FORTH A TRUE AND COMPLETE LIST OF ALL EXEGY SUBSIDIARIES.


SECTION 6.9.  FINANCIAL STATEMENTS; NO MATERIAL UNDISCLOSED LIABILITIES.

(A)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF EXEGY AS OF DECEMBER
31, 2003, DECEMBER 31, 2004 AND DECEMBER 31, 2005, TOGETHER WITH THE RELATED
AUDITED CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH
FLOWS FOR THE FISCAL YEARS THEN ENDED AND THE NOTES THERETO (THE “EXEGY
FINANCIAL STATEMENTS”), FAIRLY PRESENT IN ALL MATERIAL RESPECTS, IN CONFORMITY
WITH GAAP CONSISTENTLY APPLIED (EXCEPT AS MAY BE INDICATED IN THE NOTES
THERETO), THE FINANCIAL POSITION OF EXEGY AS OF THE DATES THEREOF AND ITS
RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CONSOLIDATED CASH FLOWS FOR THE
PERIODS THEN ENDED.

(B)           THERE ARE NO LIABILITIES OF EXEGY OF ANY KIND WHATSOEVER, WHETHER
ACCRUED, CONTINGENT, ABSOLUTE, DETERMINED, DETERMINABLE OR OTHERWISE, IN EACH
CASE, THAT ARE REQUIRED BY GAAP TO BE SET FORTH ON A BALANCE SHEET OF EXEGY,
OTHER THAN:

(I)            LIABILITIES OR OBLIGATIONS DISCLOSED OR PROVIDED FOR IN THE EXEGY
BALANCE SHEET OR DISCLOSED IN THE NOTES THERETO OR WHICH WERE FULLY INCURRED OR
PAID AFTER DECEMBER 31, 2005 IN THE ORDINARY COURSE OF BUSINESS;

(II)           LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT OR INCURRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY; AND

(III)          OTHER LIABILITIES OR OBLIGATIONS THAT INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT BE REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE
EFFECT.

16


--------------------------------------------------------------------------------





SECTION 6.10.  LITIGATION.  THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS,
ARBITRATIONS OR OTHER PROCEEDINGS PENDING AGAINST, OR TO THE KNOWLEDGE OF EXEGY
THREATENED AGAINST, EXEGY OR ANY OF ITS ASSETS OR PROPERTIES BEFORE ANY
ARBITRATOR OR GOVERNMENTAL ENTITY THAT ARE, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY LIKELY TO (A) HAVE AN EXEGY MATERIAL ADVERSE EFFECT, OR (B) ADVERSELY
EFFECT THE ABILITY OF EXEGY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 6.11.  TAXES.

(A)           ALL MATERIAL TAX RETURNS (INCLUDING INFORMATION RETURNS),
DECLARATIONS, STATEMENTS, REPORTS AND FORMS (COLLECTIVELY, THE “EXEGY RETURNS”)
REQUIRED TO BE FILED BY OR WITH RESPECT TO EXEGY OR ANY EXEGY SUBSIDIARY HAVE
BEEN DULY AND TIMELY FILED AND ARE CORRECT AND COMPLETE IN ALL MATERIALS
RESPECTS.

(B)           EACH OF EXEGY AND EACH EXEGY SUBSIDIARY HAS TIMELY PAID ALL TAXES
DUE AND PAYABLE (WHETHER OR NOT SHOWN ON ANY EXEGY RETURN).

(C)           EXEGY AND EACH EXEGY SUBSIDIARY HAS MADE ADEQUATE PROVISION FOR
ALL UNPAID TAXES BEING CURRENT TAXES NOT YET DUE AND PAYABLE.

(D)           THERE IS NO ACTION, SUIT, PROCEEDING, AUDIT OR CLAIM NOW PENDING
OR TO EXEGY’S KNOWLEDGE PROPOSED OR THREATENED AGAINST OR WITH RESPECT TO EXEGY
OR ANY EXEGY SUBSIDIARY IN RESPECT OF ANY TAX.

(E)           NEITHER EXEGY NOR ANY EXEGY SUBSIDIARY HAS BEEN A MEMBER OF AN
AFFILIATED, CONSOLIDATED, COMBINED, UNITARY OR SIMILAR GROUP (OTHER THAN ONE OF
WHICH EXEGY CURRENTLY IS THE COMMON PARENT).

(F)            NEITHER EXEGY NOR ANY EXEGY SUBSIDIARY HAS EVER OWNED ANY DEBT OR
EQUITY INTERESTS IN ANY PERSON (OTHER THAN THE EXEGY SUBSIDIARIES WITH RESPECT
TO EXEGY).

(G)           NONE OF EXEGY OR ANY OF THE EXEGY SUBSIDIARIES (A) IS THE
BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE AN EXEGY RETURN, (B)
IS THE SUBJECT OF A WAIVER OF ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES, OR
(C) IS SUBJECT TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR
DEFICIENCY.

(H)           NO WRITTEN CLAIM HAS EVER BEEN MADE BY AN AUTHORITY IN A
JURISDICTION WHERE ANY OF EXEGY OR ANY EXEGY SUBSIDIARY DOES NOT FILE EXEGY
RETURNS THAT ANY OF THEM IS SUBJECT TO TAXATION BY THAT JURISDICTION.

(I)            EACH OF EXEGY AND THE EXEGY SUBSIDIARIES HAS WITHHELD AND TIMELY
PAID ALL MATERIAL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID AND HAS
COMPLIED, IN ALL MATERIAL RESPECTS, WITH ALL INFORMATION REPORTING AND BACKUP
WITHHOLDING REQUIREMENTS.

(J)            NEITHER EXEGY NOR ANY EXEGY SUBSIDIARY IS A PARTY TO ANY TAX
INDEMNITY, SHARING OR ALLOCATION AGREEMENT.

17


--------------------------------------------------------------------------------




(K)           THERE ARE NO LIENS FOR TAXES UPON ANY OF THE ASSETS OR PROPERTY OF
ANY OF THE EXEGY SUBSIDIARIES.

(L)            EXEGY HAS NEVER BEEN A UNITED STATES REAL PROPERTY HOLDING
CORPORATION WITHIN THE MEANING OF SECTION 897(C)(2) OF THE CODE.

(M)          NONE OF EXEGY OR ANY OF THE EXEGY SUBSIDIARIES HAS MADE ANY
PAYMENTS, IS OBLIGATED TO MAKE ANY PAYMENTS OR IS A PARTY TO ANY AGREEMENT THAT
COULD OBLIGATE IT TO MAKE PAYMENTS THAT WOULD RESULT IN A NONDEDUCTIBLE EXPENSE
UNDER SECTION 280G OF THE CODE.

(N)           NONE OF EXEGY OR ANY OF EXEGY SUBSIDIARIES HAS AGREED TO OR IS
REQUIRED TO MAKE ANY ADJUSTMENT UNDER SECTION 481 OF THE CODE.

(O)           NONE OF EXEGY OR ANY OF THE EXEGY SUBSIDIARIES IS SUBJECT TO A
PRIVATE RULING FROM, OR AGREEMENT WITH, A TAX AUTHORITY.

(P)           NONE OF EXEGY OR ANY OF THE EXEGY SUBSIDIARIES HAS ANY LIABILITY
FOR THE TAXES OF ANY OTHER PERSON, OTHER THAN UNDER SECTION 1.1502-6 OF THE
TREASURY REGULATIONS (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW)
WITH RESPECT TO ANY COMBINED, CONSOLIDATED, UNITARY OR SIMILAR GROUP OF WHICH
SUCH COMPANY CURRENTLY IS A MEMBER, (I) AS A TRANSFEREE OR SUCCESSOR, (II) BY
CONTRACT OR (III) UNDER SECTION 1.1502-6 OF THE TREASURY REGULATIONS (OR ANY
SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW).

(Q)           NONE OF EXEGY OR ANY OF EXEGY’S SUBSIDIARIES (A) IS A PARTY TO ANY
JOINT VENTURE OR PARTNERSHIP, (B) HAS BEEN A “DISTRIBUTING CORPORATION” OR A
“CONTROLLED CORPORATION” IN A DISTRIBUTION OF STOCK INTENDED TO QUALIFY FOR
TAX-FREE TREATMENT UNDER SECTION 355 OF THE CODE OR (C) WILL BE REQUIRED TO
INCLUDE ANY ITEM IN TAXABLE INCOME FOR ANY TAXABLE PERIOD OR PORTION THEREOF
ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY INSTALLMENT SALE, PREPAID
AMOUNT, INTERCOMPANY TRANSACTION OR EXCESS LOSS ACCOUNT.


SECTION 6.12.  EMPLOYEE BENEFITS.

(A)           SECTION 6.12(A) OF THE EXEGY DISCLOSURE SCHEDULE CONTAINS A
CORRECT AND COMPLETE LIST IDENTIFYING EACH MATERIAL “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, EACH EMPLOYMENT, SEVERANCE OR SIMILAR
CONTRACT, PLAN, ARRANGEMENT OR POLICY AND EACH OTHER PLAN OR ARRANGEMENT
(WRITTEN OR ORAL) PROVIDING FOR COMPENSATION, BONUSES, PROFIT-SHARING, STOCK
OPTION OR OTHER STOCK RELATED RIGHTS OR OTHER FORMS OF INCENTIVE OR DEFERRED
COMPENSATION, VACATION BENEFITS, INSURANCE COVERAGE (INCLUDING ANY SELF-INSURED
ARRANGEMENTS), HEALTH OR MEDICAL BENEFITS, DISABILITY BENEFITS, WORKERS’
COMPENSATION, SUPPLEMENTAL UNEMPLOYMENT BENEFITS, SEVERANCE BENEFITS AND
POST-EMPLOYMENT OR RETIREMENT BENEFITS (INCLUDING COMPENSATION, PENSION, HEALTH,
MEDICAL OR LIFE INSURANCE BENEFITS) THAT IS MAINTAINED, ADMINISTERED OR
CONTRIBUTED TO BY EXEGY OR ANY OF ITS ERISA AFFILIATES AND COVERS ANY EMPLOYEE
OR FORMER EMPLOYEE OF EXEGY OR ANY EXEGY SUBSIDIARY.  COPIES OF SUCH PLANS (AND,
IF APPLICABLE, RELATED TRUST AGREEMENTS) AND ALL AMENDMENTS THERETO AND WRITTEN
INTERPRETATIONS THEREOF HAVE BEEN FURNISHED, OR WILL BE MADE AVAILABLE UPON
REQUEST, TO HYPERFEED TOGETHER WITH THE MOST RECENT ANNUAL REPORT (FORM 5500
INCLUDING, IF APPLICABLE, SCHEDULE B THERETO), ALL SUMMARY PLAN DESCRIPTIONS AND
MATERIAL EMPLOYEE COMMUNICATIONS PREPARED IN CONNECTION WITH ANY SUCH PLAN. 
SUCH PLANS ARE REFERRED TO COLLECTIVELY HEREIN AS THE “EXEGY EMPLOYEE PLANS.” 
FOR PURPOSES OF

18


--------------------------------------------------------------------------------




THIS SECTION 6.12, “ERISA AFFILIATE” OF ANY PERSON MEANS ANY OTHER PERSON WHICH,
TOGETHER WITH SUCH PERSON, WOULD BE TREATED AS A SINGLE EMPLOYER UNDER SECTION
414 OF THE CODE.

(B)           NO EXEGY EMPLOYEE PLAN IS NOW OR AT ANY TIME HAS BEEN SUBJECT TO
PART 3, SUBTITLE B OF TITLE I OF ERISA OR TITLE IV OF ERISA.  AT NO TIME HAS
EXEGY OR ANY OF ITS ERISA AFFILIATES CONTRIBUTED TO, OR BEEN REQUIRED TO
CONTRIBUTE TO, ANY MULTIEMPLOYER PLAN, OR ANY RETIREMENT PLAN, AND NEITHER EXEGY
NOR ANY OF ITS ERISA AFFILIATES HAS, OR EVER HAS HAD, ANY LIABILITY (CONTINGENT
OR OTHERWISE) RELATING TO THE WITHDRAWAL OR PARTIAL WITHDRAWAL FROM A
MULTIEMPLOYER PLAN.  TO THE KNOWLEDGE OF EXEGY, NO CONDITION EXISTS AND NO EVENT
HAS OCCURRED THAT WOULD BE REASONABLY LIKELY TO CONSTITUTE GROUNDS FOR
TERMINATION OF ANY EXEGY EMPLOYEE PLAN THAT IS A RETIREMENT PLAN OR, WITH
RESPECT TO ANY EXEGY EMPLOYEE PLAN THAT IS A MULTIEMPLOYER PLAN, PRESENTS A
MATERIAL RISK OF A COMPLETE OR PARTIAL WITHDRAWAL UNDER TITLE IV OF ERISA AND
NEITHER EXEGY NOR ANY OF ITS ERISA AFFILIATES HAS INCURRED ANY LIABILITY UNDER
TITLE IV OF ERISA ARISING IN CONNECTION WITH THE TERMINATION OF, OR COMPLETE OR
PARTIAL WITHDRAWAL FROM, ANY PLAN COVERED OR PREVIOUSLY COVERED BY TITLE IV OF
ERISA THAT WOULD BE REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT. 
TO THE KNOWLEDGE OF EXEGY, NOTHING HAS BEEN DONE OR OMITTED TO BE DONE AND NO
TRANSACTION OR HOLDING OF ANY ASSET UNDER OR IN CONNECTION WITH ANY EXEGY
EMPLOYEE PLAN HAS OCCURRED THAT WILL MAKE EXEGY OR ANY EXEGY SUBSIDIARY, OR ANY
OFFICER OR DIRECTOR OF EXEGY OR ANY EXEGY SUBSIDIARY, SUBJECT TO ANY LIABILITY
UNDER TITLE I OF ERISA OR LIABLE FOR ANY TAX PURSUANT TO SECTION 4975 OF THE
CODE (ASSUMING THE TAXABLE PERIOD OF ANY SUCH TRANSACTION EXPIRED AS OF THE DATE
HEREOF) THAT WOULD BE REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE
EFFECT.

(C)           EACH EXEGY EMPLOYEE PLAN THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE NOW MEETS, AND AT ALL TIMES SINCE ITS INCEPTION HAS
MET, THE REQUIREMENTS FOR SUCH QUALIFICATION OTHER THAN SUCH REQUIREMENTS FOR
WHICH A REMEDIAL AMENDMENT PERIOD HAS NOT EXPIRED, AND EACH TRUST FORMING A PART
THEREOF IS NOW, AND AT ALL TIMES SINCE ITS INCEPTION HAS BEEN, EXEMPT FROM TAX
PURSUANT TO SECTION 501(A) OF THE CODE. EACH SUCH PLAN HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM OR IS REASONABLY PERMITTED TO RELY ON A FAVORABLE
OPINION LETTER FROM, THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT SUCH PLAN
IS QUALIFIED AND ITS RELATED TRUST IS EXEMPT FROM FEDERAL INCOME TAXES.  EXEGY
HAS FURNISHED, OR WILL MAKE AVAILABLE UPON REQUEST, TO HYPERFEED COPIES OF THE
MOST RECENT INTERNAL REVENUE SERVICE DETERMINATION LETTERS WITH RESPECT TO EACH
SUCH EXEGY EMPLOYEE PLAN.  EACH EXEGY EMPLOYEE PLAN HAS BEEN MAINTAINED AND
ADMINISTERED IN SUBSTANTIAL COMPLIANCE WITH ITS TERMS (EXCEPT THAT IN ANY CASE
IN WHICH ANY EXEGY EMPLOYEE PLAN IS CURRENTLY REQUIRED TO COMPLY WITH A
PROVISION OF ERISA OR OF THE CODE, BUT IS NOT YET TO BE AMENDED TO REFLECT SUCH
PROVISION, SUCH PLAN HAS BEEN MAINTAINED AND ADMINISTERED IN ACCORDANCE WITH THE
PROVISION) AND WITH THE REQUIREMENTS PRESCRIBED BY ANY AND ALL STATUTES, ORDERS,
RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO ERISA AND THE CODE, WHICH
ARE APPLICABLE TO SUCH EXEGY EMPLOYEE PLAN.  ALL MATERIAL REPORTS, RETURNS AND
SIMILAR DOCUMENTS WITH RESPECT TO EACH EXEGY EMPLOYEE PLAN REQUIRED TO BE FILED
WITH ANY GOVERNMENTAL AGENCY OR DISTRIBUTED TO ANY EXEGY EMPLOYEE PLAN
PARTICIPANT HAVE BEEN TIMELY FILED AND DISTRIBUTED.

(D)           THERE IS NO CONTRACT, AGREEMENT, PLAN OR ARRANGEMENT THAT, AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WOULD BE REASONABLY
LIKELY TO OBLIGATE EXEGY OR ANY EXEGY SUBSIDIARY TO MAKE ANY PAYMENT OF ANY
AMOUNT THAT WOULD NOT BE DEDUCTIBLE PURSUANT TO THE TERMS OF SECTION 162(M) OR
SECTION 280G OF THE CODE.

19


--------------------------------------------------------------------------------




(E)           EXCEPT AS DISCLOSED IN WRITING TO HYPERFEED PRIOR TO THE DATE
HEREOF, THERE HAS BEEN NO AMENDMENT TO, WRITTEN INTERPRETATION OR ANNOUNCEMENT
(WHETHER OR NOT WRITTEN) RELATING TO, OR CHANGE IN EMPLOYEE PARTICIPATION OR
COVERAGE UNDER, ANY EXEGY EMPLOYEE PLAN THAT WOULD INCREASE MATERIALLY THE
EXPENSE OF MAINTAINING SUCH EXEGY EMPLOYEE PLAN ABOVE THE LEVEL OF THE EXPENSE
INCURRED IN RESPECT THEREOF FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005.

(F)            NO EXEGY EMPLOYEE PLAN PROMISES OR PROVIDES POST-RETIREMENT
MEDICAL, LIFE INSURANCE OR OTHER BENEFITS DUE NOW OR IN THE FUTURE TO CURRENT,
FORMER OR RETIRED EMPLOYEES OF EXEGY OR ANY EXEGY SUBSIDIARY.


SECTION 6.13.  COMPLIANCE WITH LAWS; LICENSES, PERMITS AND REGISTRATIONS.

(A)           NEITHER EXEGY NOR ANY EXEGY SUBSIDIARY IS IN VIOLATION OF, NOR HAS
EXEGY OR ANY EXEGY SUBSIDIARY BEEN NOTIFIED THAT IT HAS VIOLATED, ANY APPLICABLE
PROVISIONS OF ANY LAWS, STATUTES, ORDINANCES, REGULATIONS, JUDGMENTS,
INJUNCTIONS, ORDERS OR CONSENT DECREES, EXCEPT FOR ANY SUCH VIOLATIONS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT  REASONABLY LIKELY TO HAVE AN EXEGY
MATERIAL ADVERSE EFFECT.

(B)           EXEGY AND EACH EXEGY SUBSIDIARY HAS ALL PERMITS, LICENSES,
APPROVALS, AUTHORIZATIONS OF AND REGISTRATIONS WITH AND UNDER ALL FEDERAL,
STATE, LOCAL AND FOREIGN LAWS, AND FROM ALL GOVERNMENTAL ENTITIES REQUIRED BY
EXEGY AND/OR ITS SUBSIDIARIES TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED,
EXCEPT WHERE THE FAILURE TO HAVE ANY SUCH PERMITS, LICENSES, APPROVALS,
AUTHORIZATIONS OR REGISTRATIONS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT BE
REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT.


SECTION 6.14.  TITLE TO PROPERTIES.

(A)           EXEGY HAS GOOD AND MARKETABLE TITLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL ITS PROPERTIES AND ASSETS REFLECTED IN THE EXEGY FINANCIAL
STATEMENTS AS BEING OWNED OR LEASED BY EXEGY, EXCEPT FOR SUCH AS ARE NO LONGER
USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS OR AS HAVE BEEN DISPOSED OF IN THE
ORDINARY COURSE OF BUSINESS AND EXCEPT FOR DEFECTS IN TITLE, EASEMENTS,
RESTRICTIVE COVENANTS AND SIMILAR LIENS, ENCUMBRANCES OR IMPEDIMENTS THAT ARE
NOT REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT. ALL SUCH ASSETS
AND PROPERTIES, OTHER THAN ASSETS AND PROPERTIES IN WHICH EXEGY HAS LEASEHOLD
INTERESTS, ARE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS THAT ARE NOT
REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT.

(B)           EXEGY AND EACH EXEGY SUBSIDIARY (I) IS IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF ALL LEASES TO WHICH ANY OF THEM ARE, RESPECTIVELY, A PARTY AND
UNDER WHICH IT IS IN OCCUPANCY, AND ALL SUCH LEASES ARE IN FULL FORCE AND EFFECT
AND (II) ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL SUCH LEASES.


SECTION 6.15.  INTELLECTUAL PROPERTY.

(A)           EXEGY OWNS OR HAS A VALID LICENSE TO USE, FREE AND CLEAR OF ALL
LIENS ALL MATERIAL:  (I) MARKS; (II) PATENTS; (III) COPYRIGHTS; AND (IV) TRADE
SECRETS; NECESSARY TO (X) CARRY ON THE BUSINESS OF EXEGY AS CURRENTLY CONDUCTED,
AND (Y) MAKE, HAVE MADE, USE, DISTRIBUTE AND SELL ALL PRODUCTS CURRENTLY SOLD BY
EXEGY AND ALL PRODUCTS IN DEVELOPMENT.

 

20


--------------------------------------------------------------------------------


(B)           EXEGY HAS NOT RECEIVED ANY NOTIFICATION OR OTHER COMMUNICATION OF
THE EXISTENCE OF ANY DISPUTE OR DISAGREEMENT WITH RESPECT TO ANY AGREEMENT TO
WHICH EXEGY IS A PARTY, RELATING TO ANY OF EXEGY’S MARKS, PATENTS, COPYRIGHTS,
OR TRADE SECRETS (COLLECTIVELY, “EXEGY INTELLECTUAL PROPERTY”), AND TO THE
KNOWLEDGE OF EXEGY, THERE ARE NO SUCH THREATENED DISPUTES OR DISAGREEMENTS.

(C)           ALL FORMER AND CURRENT EMPLOYEES OF EXEGY HAVE EXECUTED WRITTEN
CONTRACTS WITH EXEGY THAT ASSIGN TO EXEGY ALL RIGHTS TO ANY INVENTIONS,
IMPROVEMENTS, DISCOVERIES, OR INFORMATION RELATING TO THE BUSINESS OF EXEGY. TO
THE KNOWLEDGE OF EXEGY, NO EMPLOYEE OF EXEGY OR ANY EXEGY SUBSIDIARY HAS ENTERED
INTO ANY CONTRACT THAT RESTRICTS OR LIMITS IN ANY WAY THE SCOPE OR TYPE OF WORK
IN WHICH THE EMPLOYEE MAY BE ENGAGED OR REQUIRES THE EMPLOYEE TO TRANSFER,
ASSIGN, OR DISCLOSE INFORMATION CONCERNING HIS WORK TO ANYONE OTHER THAN EXEGY.

(D)           ALL OF EXEGY’S PATENTS ARE CURRENTLY IN COMPLIANCE WITH FORMAL
LEGAL REQUIREMENTS (INCLUDING PAYMENT OF FILING, EXAMINATION, AND MAINTENANCE
FEES AND PROOFS OF WORKING OR USE), ARE VALID AND ENFORCEABLE, AND ARE NOT
SUBJECT TO ANY MAINTENANCE FEES OR TAXES OR ACTIONS EXCEPT WHERE THE FAILURE TO
HAVE SUCH OWNERSHIP OR LICENSE IS NOT REASONABLY LIKELY TO HAVE AN EXEGY
MATERIAL ADVERSE EFFECT.

(E)           EXEGY USES REASONABLE PROCEDURES TO KEEP ITS TRADE SECRETS
CONFIDENTIAL, AND EXEGY’S TRADE SECRETS HAVE BEEN DISCLOSED ONLY UNDER WRITTEN
AGREEMENTS THAT REQUIRE THE RECIPIENT TO HOLD SUCH TRADE SECRETS CONFIDENTIAL.

(F)            NO PATENT HAS BEEN OR IS NOW INVOLVED IN ANY INTERFERENCE,
REISSUE, REEXAMINATION, OR OPPOSITION PROCEEDING.  EXEGY HAS NOT RECEIVED
NOTIFICATION OF ANY POTENTIALLY INTERFERING PATENT OR PATENT APPLICATION OF ANY
THIRD PARTY.

(G)           TO THE KNOWLEDGE OF EXEGY, NO EXEGY INTELLECTUAL PROPERTY IS
INFRINGED OR, TO THE KNOWLEDGE OF EXEGY, HAS BEEN CHALLENGED OR THREATENED IN
ANY WAY. TO THE KNOWLEDGE OF EXEGY, NONE OF THE PRODUCTS MANUFACTURED AND SOLD
OR PROPOSED TO BE SOLD, NOR ANY PROCESS OR KNOW-HOW USED, BY EXEGY OR ANY
HYPERFEED SUBSIDIARY INFRINGES OR IS ALLEGED TO INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT OF ANY OTHER PERSON.

(H)           OTHER THAN THE SOFTWARE LICENSES SET FORTH IN THE EXEGY DISCLOSURE
SCHEDULE, EXEGY IS NOT REQUIRED TO MAKE ANY PAYMENTS TO ANY THIRD PARTIES IN
CONNECTION WITH THIRD PARTY TECHNOLOGY EMBEDDED IN THE EXEGY INTELLECTUAL
PROPERTY.

(I)            ALL PRODUCTS MADE, USED, OR SOLD UNDER THE EXEGY PATENTS HAVE
BEEN MARKED WITH THE PROPER PATENT NOTICE EXCEPT WHERE THE FAILURE TO HAVE SUCH
OWNERSHIP OR LICENSE IS NOT REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE
EFFECT.


SECTION 6.16.  ENVIRONMENTAL MATTERS.  WITH SUCH EXCEPTIONS AS, INDIVIDUALLY OR
IN THE AGGREGATE, ARE NOT REASONABLY LIKELY TO HAVE AN EXEGY MATERIAL ADVERSE
EFFECT, (I) NO WRITTEN NOTICE, NOTIFICATION, DEMAND, REQUEST FOR INFORMATION,
SUMMONS, COMPLAINT OR ORDER HAS BEEN RECEIVED BY EXEGY OR ANY HYPERFEED
SUBSIDIARY, AND NO INVESTIGATION, ACTION, CLAIM, SUIT, PROCEEDING OR REVIEW IS
PENDING OR TO THE KNOWLEDGE OF EXEGY, THREATENED BY ANY PERSON AGAINST, EXEGY OR
ANY EXEGY SUBSIDIARY WITH RESPECT TO ANY APPLICABLE ENVIRONMENTAL LAW AND

21


--------------------------------------------------------------------------------





(II) TO THE KNOWLEDGE OF EXEGY, EXEGY AND EACH EXEGY SUBSIDIARY IS AND HAS BEEN
IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.


SECTION 6.17.  MATERIAL AGREEMENTS.

(A)           SECTION 6.17 OF THE EXEGY DISCLOSURE SCHEDULE LISTS ALL CONTRACTS
AND AGREEMENTS TO WHICH, AS OF THE DATE HEREOF, EXEGY OR ANY EXEGY SUBSIDIARY IS
A PARTY OR BY WHICH ANY OF THEM IS BOUND OR UNDER WHICH EXEGY OR ANY EXEGY
SUBSIDIARY HAS OR MAY ACQUIRE ANY RIGHTS, WHICH INVOLVE OR RELATE TO
(I) OBLIGATIONS OF EXEGY OR ANY EXEGY SUBSIDIARY FOR BORROWED MONEY OR OTHER
INDEBTEDNESS WHERE THE AMOUNT OF SUCH OBLIGATIONS EXCEEDS $50,000 INDIVIDUALLY,
(II) THE LEASE BY EXEGY OR ANY EXEGY SUBSIDIARY, AS LESSEE OR LESSOR, OF REAL
PROPERTY FOR RENT OF MORE THAN $50,000 PER ANNUM, (III) THE PURCHASE OR SALE OF
GOODS OR SERVICES BY EXEGY OR ANY EXEGY SUBSIDIARY WITH AN AGGREGATE MINIMUM
PURCHASE PRICE OF MORE THAN $50,000 PER ANNUM, (IV) RIGHTS TO MANUFACTURE AND/OR
DISTRIBUTE ANY PRODUCT WHICH ACCOUNTED FOR MORE THAN $50,000 OF THE CONSOLIDATED
REVENUES OF EXEGY DURING THE FISCAL YEAR ENDED DECEMBER 31, 2005 OR UNDER WHICH
EXEGY OR ANY EXEGY SUBSIDIARY RECEIVED OR PAID LICENSE OR OTHER FEES IN EXCESS
OF $50,000 DURING ANY YEAR, (V) THE PURCHASE OR SALE OF ASSETS OR PROPERTIES NOT
IN THE ORDINARY COURSE OF BUSINESS HAVING A PURCHASE PRICE IN EXCESS OF $50,000,
(VI) THE RIGHT (WHETHER OR NOT CURRENTLY EXERCISABLE) TO USE, LICENSE (INCLUDING
ANY “IN-LICENSE” OR “OUTLICENSE”), SUBLICENSE OR OTHERWISE EXPLOIT ANY
INTELLECTUAL PROPERTY RIGHT OR OTHER PROPRIETARY ASSET OF EXEGY OR ANY EXEGY
SUBSIDIARY OR ANY OTHER PERSON WHICH REQUIRES THE PAYMENT OF A LICENSE OR
SUPPORT FEE OR ROYALTY IN EXCESS OF $50,000, (VII) ANY COLLABORATION OR JOINT
VENTURE OR SIMILAR ARRANGEMENT, (VIII) THE RESTRICTION ON THE RIGHT OR ABILITY
OF EXEGY OR ANY EXEGY SUBSIDIARY (A) TO COMPETE WITH ANY OTHER PERSON, (B) TO
ACQUIRE ANY PRODUCT OR OTHER ASSET OR ANY SERVICES FROM ANY OTHER PERSON, (C) TO
SOLICIT, HIRE OR RETAIN ANY PERSON AS AN EMPLOYEE, CONSULTANT OR INDEPENDENT
CONTRACTOR, (D) TO DEVELOP, SELL, SUPPLY, DISTRIBUTE, OFFER, SUPPORT OR SERVICE
ANY PRODUCT OR ANY TECHNOLOGY OR OTHER ASSET TO OR FOR ANY OTHER PERSON, (E) TO
PERFORM SERVICES FOR ANY OTHER PERSON, OR (F) TO TRANSACT BUSINESS OR DEAL IN
ANY OTHER MANNER WITH ANY OTHER PERSON; (IX) INDIVIDUAL CAPITAL EXPENDITURES OR
COMMITMENTS IN EXCESS OF $50,000; OR (X) POWERS OF ATTORNEY.  ALL SUCH CONTRACTS
AND AGREEMENTS ARE DULY AND VALIDLY EXECUTED BY EXEGY AND ARE IN FULL FORCE AND
EFFECT IN ALL MATERIAL RESPECTS.

(B)           EXEGY HAS NOT MATERIALLY VIOLATED OR BREACHED, OR COMMITTED ANY
MATERIAL DEFAULT UNDER, ANY CONTRACT OR AGREEMENT, AND, TO THE KNOWLEDGE OF
EXEGY, NO OTHER PERSON HAS MATERIALLY VIOLATED OR BREACHED, OR COMMITTED ANY
MATERIAL DEFAULT UNDER, ANY CONTRACT OR AGREEMENT.  NO EVENT HAS OCCURRED WHICH,
AFTER NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT BY EXEGY
UNDER ANY CONTRACT OR AGREEMENT OR GIVE ANY PERSON THE RIGHT TO (A) DECLARE A
DEFAULT OR EXERCISE ANY REMEDY UNDER ANY CONTRACT OR AGREEMENT, (B) RECEIVE OR
REQUIRE A REBATE, CHARGEBACK, PENALTY OR CHANGE IN DELIVERY SCHEDULE UNDER ANY
CONTRACT OR AGREEMENT, (C) ACCELERATE THE MATURITY OR PERFORMANCE OF ANY
CONTRACT OR AGREEMENT, OR (D) CANCEL, TERMINATE OR MODIFY ANY CONTRACT OR
AGREEMENT, IN EACH CASE WHICH, TOGETHER WITH ALL OTHER EVENTS OF THE TYPES
REFERRED TO IN CLAUSES (A), (B), (C) AND (D) OF THIS SENTENCE HAS HAD OR MAY
REASONABLY BE EXPECTED TO HAVE AN EXEGY MATERIAL ADVERSE EFFECT.  ALL SUCH
CONTRACTS AND AGREEMENTS WILL CONTINUE, AFTER THE CLOSING, TO BE BINDING IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS UNTIL THEIR
RESPECTIVE EXPIRATION DATES.

22


--------------------------------------------------------------------------------





SECTION 6.18.  EMPLOYMENT AGREEMENTS.  THERE EXISTS NO EMPLOYMENT, CONSULTING,
SEVERANCE OR INDEMNIFICATION AGREEMENT OR OTHER AGREEMENT OR PLAN TO WHICH EXEGY
IS A PARTY THAT WOULD BE ALTERED OR RESULT IN ANY BONUS, GOLDEN PARACHUTE,
SEVERANCE OR OTHER PAYMENT OR OBLIGATION TO ANY PERSON, OR RESULT IN ANY
ACCELERATION OF THE TIME OF PAYMENT OR IN THE PROVISION OR VESTING OF ANY
BENEFITS, AS A RESULT OF THE EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 6.19.  CERTAIN BUSINESS PRACTICES.  NEITHER EXEGY NOR ANY EXEGY
SUBSIDIARY, NOR TO THE KNOWLEDGE OF EXEGY, ANY DIRECTOR, OFFICER OR EMPLOYEE OF
EXEGY OR ANY EXEGY SUBSIDIARY HAS (I) USED ANY FUNDS FOR UNLAWFUL CONTRIBUTIONS,
GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY,
OR (II) MADE ANY UNLAWFUL PAYMENT TO FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR
EMPLOYEES OR TO FOREIGN OR DOMESTIC POLITICAL PARTIES OR CAMPAIGNS OR VIOLATED
ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


SECTION 6.20.  INSURANCE.  EXEGY HAS MADE AVAILABLE TO HYPERFEED A SUMMARY OF
ALL MATERIAL INSURANCE POLICIES AND ALL MATERIAL SELF-INSURANCE PROGRAMS AND
ARRANGEMENTS RELATING TO THE BUSINESS, ASSETS AND OPERATIONS OF EXEGY.  SUBJECT
TO EXPIRATIONS AND RENEWALS OF INSURANCE POLICIES IN THE ORDINARY COURSE OF
BUSINESS, ALL OF SUCH INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT.  SINCE
DECEMBER 31, 2003, EXEGY HAS NOT RECEIVED ANY NOTICE OR OTHER COMMUNICATION
REGARDING ANY ACTUAL OR POSSIBLE (I) CANCELLATION OR INVALIDATION OF ANY
MATERIAL INSURANCE POLICY, (II) REFUSAL OF ANY COVERAGE OR REJECTION OF ANY
MATERIAL CLAIM UNDER ANY INSURANCE POLICY, OR (III) MATERIAL ADJUSTMENT IN THE
AMOUNT OF THE PREMIUMS PAYABLE WITH RESPECT TO ANY INSURANCE POLICY. THERE IS NO
PENDING WORKERS’ COMPENSATION OR OTHER CLAIM UNDER OR BASED UPON ANY INSURANCE
POLICY OF EXEGY OTHER THAN CLAIMS INCURRED IN THE ORDINARY COURSE OF BUSINESS.

ARTICLE VII

COVENANTS


SECTION 7.1.  HYPERFEED INTERIM OPERATIONS.  EXCEPT AS SET FORTH IN THE
HYPERFEED DISCLOSURE SCHEDULE OR AS OTHERWISE EXPRESSLY CONTEMPLATED OR
PERMITTED HEREBY, OR AS REQUIRED BY ANY GOVERNMENTAL ENTITY OF COMPETENT
JURISDICTION, WITHOUT THE PRIOR CONSENT OF EXEGY (WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED), FROM THE DATE HEREOF UNTIL THE CLOSING OR THE
TERMINATION OF THIS AGREEMENT, HYPERFEED AND ITS SUBSIDIARIES SHALL CONDUCT
THEIR BUSINESSES IN ALL MATERIAL RESPECTS IN THE ORDINARY COURSE CONSISTENT WITH
PAST PRACTICE AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO (I) PRESERVE
INTACT THEIR PRESENT BUSINESS ORGANIZATIONS, (II) MAINTAIN IN EFFECT ALL
MATERIAL FOREIGN, FEDERAL, STATE AND LOCAL LICENSES, APPROVALS AND
AUTHORIZATIONS, INCLUDING, WITHOUT LIMITATION, ALL MATERIAL LICENSES AND PERMITS
THAT ARE REQUIRED FOR HYPERFEED AND ITS SUBSIDIARIES TO CARRY ON THEIR BUSINESS,
AND (III) PRESERVE EXISTING RELATIONSHIPS WITH THEIR MATERIAL CUSTOMERS,
LENDERS, SUPPLIERS AND OTHERS HAVING MATERIAL BUSINESS RELATIONSHIPS WITH THEM. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS OTHERWISE EXPRESSLY
CONTEMPLATED OR PERMITTED BY THIS AGREEMENT, OR AS REQUIRED BY A GOVERNMENTAL
ENTITY OF COMPETENT JURISDICTION, FROM THE DATE HEREOF UNTIL THE CLOSING OR THE
TERMINATION OF THIS AGREEMENT, WITHOUT THE PRIOR CONSENT OF EXEGY (WHICH CONSENT
WILL NOT BE UNREASONABLY WITHHELD OR DELAYED), HYPERFEED AND ITS SUBSIDIARIES
SHALL NOT, EXCEPT TO THE EXTENT REQUIRED TO COMPLY WITH ITS OBLIGATIONS
HEREUNDER OR REQUIRED BY LAW:

23


--------------------------------------------------------------------------------




(A)           AMEND OR PROPOSE TO SO AMEND THEIR CERTIFICATES OF INCORPORATION,
BYLAWS OR OTHER GOVERNING DOCUMENTS;

(B)           SPLIT, COMBINE OR RECLASSIFY ANY SHARES OF THEIR CAPITAL STOCK OR
DECLARE, SET ASIDE OR PAY ANY DIVIDEND;

(C)           (I) ISSUE, DELIVER OR SELL, OR AUTHORIZE THE ISSUANCE, DELIVERY OR
SALE OF, ANY SHARES OF THEIR CAPITAL STOCK OF ANY CLASS OR ANY SECURITIES
CONVERTIBLE INTO OR EXERCISABLE FOR, OR ANY RIGHTS, WARRANTS OR OPTIONS TO
ACQUIRE, ANY SUCH CAPITAL STOCK OR ANY SUCH CONVERTIBLE SECURITIES, OTHER THAN
THEIR COMMON STOCK UPON THE EXERCISE OF STOCK OPTIONS IN ACCORDANCE WITH THEIR
PRESENT TERMS; OR (II) AMEND IN ANY RESPECT ANY TERM OF ANY OF THEIR OUTSTANDING
SECURITY OF HYPERFEED;

(D)           OTHER THAN IN CONNECTION WITH TRANSACTIONS NOT PROHIBITED BY
SECTION 7.1(E), INCUR ANY CAPITAL EXPENDITURES OR ANY OBLIGATIONS OR LIABILITIES
IN RESPECT THEREOF, EXCEPT FOR THOSE (I) CONTEMPLATED BY THE CAPITAL EXPENDITURE
BUDGETS FOR HYPERFEED MADE AVAILABLE TO EXEGY, (II) DISCLOSED IN ANY HYPERFEED
SEC DOCUMENT FILED PRIOR TO THE DATE HEREOF, OR (III) INCURRED IN THE ORDINARY
COURSE OF BUSINESS OF HYPERFEED AND CONSISTENT WITH PAST PRACTICE;

(E)           EXCEPT IN THE ORDINARY COURSE OF BUSINESS, ACQUIRE (WHETHER
PURSUANT TO CASH MERGER, STOCK OR ASSET PURCHASE OR OTHERWISE) IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS (I) ANY ASSETS (INCLUDING ANY
EQUITY INTERESTS) HAVING A FAIR MARKET VALUE IN EXCESS OF $100,000, OR (II) ALL
OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OF ANY PERSON OR ANY BUSINESS OR
DIVISION OF ANY PERSON HAVING A FAIR MARKET VALUE IN EXCESS OF $250,000, BUT IN
NO EVENT SHALL THE EXPENDITURES, COMMITMENTS, OBLIGATIONS OR LIABILITIES MADE,
INCURRED OR ASSUMED, AS THE CASE MAY BE, BY HYPERFEED PURSUANT TO SECTIONS
7.1(D) AND 7.1(E) EXCEED $500,000 IN THE AGGREGATE;

(F)            SELL, LEASE, LICENSE, PERFORM SERVICES, ENCUMBER OR OTHERWISE
DISPOSE OF ANY ASSETS, OTHER THAN (I) SALES OR LICENSES OF FINISHED GOODS OR THE
PERFORMANCE OF SERVICES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, (II) EQUIPMENT AND PROPERTY NO LONGER USED IN THE OPERATION OF
HYPERFEED’S BUSINESS AND (III) ASSETS RELATED TO DISCONTINUED OPERATIONS OF
HYPERFEED OR ANY HYPERFEED SUBSIDIARY;

(G)           (I) INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR GUARANTEE ANY
SUCH INDEBTEDNESS, (II) ISSUE OR SELL ANY DEBT SECURITIES OR WARRANTS OR RIGHTS
TO ACQUIRE ANY DEBT SECURITIES OF HYPERFEED, (III) MAKE ANY LOANS, ADVANCES OR
CAPITAL CONTRIBUTIONS TO OR INVESTMENTS IN, ANY OTHER PERSON, OR (IV) GUARANTEE
ANY DEBT SECURITIES OR INDEBTEDNESS OF OTHERS, EXCEPT, IN EACH CASE, IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

(H)           (I) ENTER INTO ANY AGREEMENT OR ARRANGEMENT THAT LIMITS OR
OTHERWISE RESTRICTS HYPERFEED OR ANY SUCCESSOR THERETO OR THAT WOULD, AFTER THE
CLOSING, LIMIT OR RESTRICT HYPERFEED, OR ANY OF ITS AFFILIATES, FROM ENGAGING OR
COMPETING IN ANY LINE OF BUSINESS OR IN ANY LOCATION, OR (II) ENTER INTO, AMEND,
MODIFY OR TERMINATE ANY MATERIAL CONTRACT, AGREEMENT OR ARRANGEMENT OF HYPERFEED
OR OTHERWISE WAIVE, RELEASE OR ASSIGN ANY MATERIAL RIGHTS, CLAIMS OR BENEFITS OF
HYPERFEED THEREUNDER; PROVIDED, HOWEVER, THAT THIS SECTION 7.1(H) SHALL NOT
PREVENT

24


--------------------------------------------------------------------------------




HYPERFEED FROM ENTERING INTO MATERIAL CONTRACTS WITH CUSTOMERS, SUPPLIERS OR
DISTRIBUTORS, SO LONG AS SUCH CONTRACTS ARE ENTERED INTO IN THE ORDINARY COURSE
AND CONSISTENT WITH HYPERFEED’S PRIOR PRACTICE;

(I)            (I) EXCEPT AS REQUIRED BY LAW OR A WRITTEN AGREEMENT EXISTING ON
OR PRIOR TO THE DATE HEREOF, OR AS CONSISTENT WITH PAST PRACTICE AND ROUTINE
RAISES ON ANNIVERSARY DATES, INCREASE THE AMOUNT OF COMPENSATION OF ANY DIRECTOR
OR EXECUTIVE OFFICER OR MAKE ANY INCREASE IN OR COMMITMENT TO INCREASE ANY
EMPLOYEE BENEFITS, (II) EXCEPT AS REQUIRED BY LAW, A WRITTEN AGREEMENT EXISTING
ON OR PRIOR TO THE DATE HEREOF, OR A HYPERFEED SEVERANCE POLICY EXISTING AS OF
THE DATE HEREOF, GRANT ANY SEVERANCE OR TERMINATION PAY TO ANY DIRECTOR, OFFICER
OR EMPLOYEE OF HYPERFEED, (III) ADOPT ANY ADDITIONAL EMPLOYEE BENEFIT PLAN OR,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
CONTAINING ONLY NORMAL AND CUSTOMARY TERMS, MAKE ANY CONTRIBUTION TO ANY
EXISTING SUCH PLAN, (IV) EXCEPT AS MAY BE REQUIRED BY LAW OR A WRITTEN AGREEMENT
OR EMPLOYEE BENEFIT PLAN EXISTING ON OR PRIOR TO THE DATE HEREOF, OR AS
CONTEMPLATED BY THIS AGREEMENT, ENTER INTO, AMEND IN ANY RESPECT, OR ACCELERATE
THE VESTING UNDER ANY HYPERFEED EMPLOYEE PLAN, EMPLOYMENT AGREEMENT, OPTION,
LICENSE AGREEMENT OR RETIREMENT AGREEMENTS, OR (V) HIRE ANY EMPLOYEE WITH AN
ANNUAL BASE SALARY IN EXCESS OF $180,000;

(J)            CHANGE (I) HYPERFEED’S METHODS OF ACCOUNTING (OR TAX ACCOUNTING)
IN EFFECT AT DECEMBER 31, 2005 EXCEPT AS REQUIRED BY CHANGES IN GAAP, AS
CONCURRED WITH BY ITS INDEPENDENT PUBLIC ACCOUNTANTS, OR (II) HYPERFEED’S FISCAL
YEAR;

(K)           (I) SETTLE, PROPOSE TO SETTLE OR COMMENCE, ANY LITIGATION,
INVESTIGATION, ARBITRATION, PROCEEDING OR OTHER CLAIM THAT IS MATERIAL TO THE
BUSINESS OF HYPERFEED, OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION, IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OF LIABILITIES (X)
RECOGNIZED OR DISCLOSED IN THE HYPERFEED FINANCIAL STATEMENTS (OR THE NOTES
THERETO) OR (Y) INCURRED SINCE THE DATE OF SUCH HYPERFEED FINANCIAL STATEMENTS
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR (II) MAKE
ANY MATERIAL TAX ELECTION OR ENTER INTO ANY MATERIAL SETTLEMENT OR COMPROMISE OF
ANY TAX LIABILITY;

(L)            ENTER INTO ANY NEW MATERIAL LINE OF BUSINESS NOT PREVIOUSLY
DISCLOSED IN ANY HYPERFEED SEC DOCUMENT FILED PRIOR TO THE DATE HEREOF; OR

(M)          AGREE, RESOLVE OR COMMIT TO DO ANY OF THE FOREGOING.


SECTION 7.2.  EXEGY INTERIM OPERATIONS.  EXCEPT AS SET FORTH IN THE EXEGY
DISCLOSURE SCHEDULE OR AS OTHERWISE EXPRESSLY CONTEMPLATED OR PERMITTED HEREBY,
OR AS REQUIRED BY ANY GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION, WITHOUT THE
PRIOR CONSENT OF HYPERFEED (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR
DELAYED), FROM THE DATE HEREOF UNTIL THE CLOSING OR THE TERMINATION OF THIS
AGREEMENT, EXEGY AND ITS SUBSIDIARIES SHALL CONDUCT THEIR BUSINESSES IN ALL
MATERIAL RESPECTS IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE AND SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO (I) PRESERVE INTACT THEIR PRESENT
BUSINESS ORGANIZATIONS, (II) MAINTAIN IN EFFECT ALL MATERIAL FOREIGN, FEDERAL,
STATE AND LOCAL LICENSES, APPROVALS AND AUTHORIZATIONS, INCLUDING, WITHOUT
LIMITATION, ALL MATERIAL LICENSES AND PERMITS THAT ARE REQUIRED FOR EXEGY AND
ITS SUBSIDIARIES TO CARRY ON THEIR BUSINESSES AND (III) PRESERVE EXISTING
RELATIONSHIPS WITH THEIR MATERIAL CUSTOMERS, LENDERS, SUPPLIERS AND OTHERS
HAVING MATERIAL BUSINESS

25


--------------------------------------------------------------------------------





RELATIONSHIPS WITH THEM.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EXCEPT AS OTHERWISE EXPRESSLY CONTEMPLATED OR PERMITTED BY THIS AGREEMENT, OR AS
REQUIRED BY A GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION, FROM THE DATE
HEREOF UNTIL THE CLOSING OR THE TERMINATION OF THIS AGREEMENT, WITHOUT THE PRIOR
CONSENT OF HYPERFEED (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR
DELAYED), EXEGY AND THE EXEGY SUBSIDIARIES SHALL NOT, EXCEPT TO THE EXTENT
REQUIRED TO COMPLY WITH ITS OBLIGATIONS HEREUNDER OR REQUIRED BY LAW:

(A)           AMEND OR PROPOSE TO SO AMEND ITS CERTIFICATE OF INCORPORATION,
BYLAWS OR OTHER GOVERNING DOCUMENTS;

(B)           SPLIT, COMBINE OR RECLASSIFY ANY SHARES OF CAPITAL STOCK OF EXEGY
OR DECLARE, SET ASIDE OR PAY ANY DIVIDEND;

(C)           (I) ISSUE, DELIVER OR SELL, OR AUTHORIZE THE ISSUANCE, DELIVERY OR
SALE OF, ANY SHARES OF ITS CAPITAL STOCK OF ANY CLASS OR ANY SECURITIES
CONVERTIBLE INTO OR EXERCISABLE FOR, OR ANY RIGHTS, WARRANTS OR OPTIONS TO
ACQUIRE, ANY SUCH CAPITAL STOCK OR ANY SUCH CONVERTIBLE SECURITIES, OTHER THAN
ITS COMMON STOCK UPON THE EXERCISE OF STOCK OPTIONS IN ACCORDANCE WITH THEIR
PRESENT TERMS, OR (II) AMEND IN ANY RESPECT ANY TERM OF ANY OUTSTANDING SECURITY
OF EXEGY;

(D)           OTHER THAN IN CONNECTION WITH TRANSACTIONS NOT PROHIBITED BY
SECTION 7.2(E), INCUR ANY CAPITAL EXPENDITURES OR ANY OBLIGATIONS OR LIABILITIES
IN RESPECT THEREOF, EXCEPT FOR THOSE (I) CONTEMPLATED BY THE CAPITAL EXPENDITURE
BUDGETS FOR EXEGY MADE AVAILABLE TO PICO, OR (II) INCURRED IN THE ORDINARY
COURSE OF BUSINESS OF EXEGY AND CONSISTENT WITH PAST PRACTICE;

(E)           EXCEPT IN THE ORDINARY COURSE OF BUSINESS, ACQUIRE (WHETHER
PURSUANT TO CASH MERGER, STOCK OR ASSET PURCHASE OR OTHERWISE) IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS (I) ANY ASSETS (INCLUDING ANY
EQUITY INTERESTS) HAVING A FAIR MARKET VALUE IN EXCESS OF $100,000 OR (II) ALL
OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OF ANY PERSON OR ANY BUSINESS OR
DIVISION OF ANY PERSON HAVING A FAIR MARKET VALUE IN EXCESS OF $250,000, BUT IN
NO EVENT SHALL THE EXPENDITURES, COMMITMENTS, OBLIGATIONS OR LIABILITIES MADE,
INCURRED OR ASSUMED, AS THE CASE MAY BE, BY EXEGY PURSUANT TO SECTIONS 7.2(D)
AND 7.2(E) EXCEED $500,000 IN THE AGGREGATE;

(F)            SELL, LEASE, LICENSE, PERFORM SERVICES, ENCUMBER OR OTHERWISE
DISPOSE OF ANY ASSETS, OTHER THAN (I) SALES OR LICENSES OF FINISHED GOODS OR THE
PERFORMANCE OF SERVICES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, (II) EQUIPMENT AND PROPERTY NO LONGER USED IN THE OPERATION OF EXEGY’S
BUSINESS AND (III) ASSETS RELATED TO DISCONTINUED OPERATIONS OF EXEGY OR ANY
EXEGY SUBSIDIARY;

(G)           (I) INCUR ANY MATERIAL INDEBTEDNESS FOR BORROWED MONEY OR
GUARANTEE ANY SUCH INDEBTEDNESS, (II) ISSUE OR SELL ANY DEBT SECURITIES OR
WARRANTS OR RIGHTS TO ACQUIRE ANY DEBT SECURITIES OF EXEGY, (III) MAKE ANY
LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS TO OR INVESTMENTS IN, ANY OTHER PERSON,
OR (IV) GUARANTEE ANY DEBT SECURITIES OR INDEBTEDNESS OF OTHERS, EXCEPT, IN EACH
CASE, IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

(H)           (I) ENTER INTO ANY AGREEMENT OR ARRANGEMENT THAT LIMITS OR
OTHERWISE RESTRICTS EXEGY OR ANY SUCCESSOR THERETO OR THAT WOULD, AFTER THE
CLOSING, LIMIT OR RESTRICT EXEGY,

26


--------------------------------------------------------------------------------




OR ANY OF ITS AFFILIATES, FROM ENGAGING OR COMPETING IN ANY LINE OF BUSINESS OR
IN ANY LOCATION, OR (II) ENTER INTO, AMEND, MODIFY OR TERMINATE ANY MATERIAL
CONTRACT, AGREEMENT OR ARRANGEMENT OF EXEGY OR OTHERWISE WAIVE, RELEASE OR
ASSIGN ANY MATERIAL RIGHTS, CLAIMS OR BENEFITS OF EXEGY THEREUNDER; PROVIDED,
HOWEVER, THAT THIS SECTION 7.2(H) SHALL NOT PREVENT EXEGY FROM ENTERING INTO
MATERIAL CONTRACTS WITH CUSTOMERS, SUPPLIERS OR DISTRIBUTORS, SO LONG AS SUCH
CONTRACTS ARE ENTERED INTO IN THE ORDINARY COURSE AND CONSISTENT WITH EXEGY’S
PRIOR PRACTICE;

(I)            (I) EXCEPT AS REQUIRED BY LAW OR A WRITTEN AGREEMENT EXISTING ON
OR PRIOR TO THE DATE HEREOF, OR AS CONSISTENT WITH PAST PRACTICE AND ROUTINE
RAISES ON ANNIVERSARY DATES, INCREASE THE AMOUNT OF COMPENSATION OF ANY DIRECTOR
OR EXECUTIVE OFFICER OR MAKE ANY INCREASE IN OR COMMITMENT TO INCREASE ANY
EMPLOYEE BENEFITS, (II) EXCEPT AS REQUIRED BY LAW, A WRITTEN AGREEMENT EXISTING
ON OR PRIOR TO THE DATE HEREOF, OR AN EXEGY SEVERANCE POLICY EXISTING AS OF THE
DATE HEREOF, GRANT ANY SEVERANCE OR TERMINATION PAY TO ANY DIRECTOR, OFFICER OR
EMPLOYEE OF EXEGY, (III) ADOPT ANY ADDITIONAL EMPLOYEE BENEFIT PLAN OR, EXCEPT
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND CONTAINING
ONLY NORMAL AND CUSTOMARY TERMS, MAKE ANY CONTRIBUTION TO ANY EXISTING SUCH
PLAN, (IV) EXCEPT AS MAY BE REQUIRED BY LAW OR A WRITTEN AGREEMENT OR EMPLOYEE
BENEFIT PLAN EXISTING ON OR PRIOR TO THE DATE HEREOF, OR AS CONTEMPLATED BY THIS
AGREEMENT, ENTER INTO, AMEND IN ANY RESPECT, OR ACCELERATE THE VESTING UNDER ANY
EXEGY EMPLOYEE PLAN, EMPLOYMENT AGREEMENT, OPTION, LICENSE AGREEMENT OR
RETIREMENT AGREEMENTS, OR (V) HIRE ANY EMPLOYEE WITH AN ANNUAL BASE SALARY IN
EXCESS OF $180,000;

(J)            CHANGE (I) EXEGY’S METHODS OF ACCOUNTING (OR TAX ACCOUNTING) IN
EFFECT AT DECEMBER 31, 2005 EXCEPT AS REQUIRED BY CHANGES IN GAAP, AS CONCURRED
WITH BY ITS INDEPENDENT PUBLIC ACCOUNTANTS, OR (II) EXEGY’S FISCAL YEAR;

(K)           (I) SETTLE, PROPOSE TO SETTLE OR COMMENCE, ANY LITIGATION,
INVESTIGATION, ARBITRATION, PROCEEDING OR OTHER CLAIM THAT IS MATERIAL TO THE
BUSINESS OF EXEGY, OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION, IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OF LIABILITIES (X)
RECOGNIZED OR DISCLOSED IN THE EXEGY FINANCIAL STATEMENTS (OR THE NOTES THERETO)
OR (Y) INCURRED SINCE THE DATE OF SUCH EXEGY FINANCIAL STATEMENTS IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR (II) MAKE ANY
MATERIAL TAX ELECTION OR ENTER INTO ANY MATERIAL SETTLEMENT OR COMPROMISE OF ANY
TAX LIABILITY;

(L)            ENTER INTO ANY NEW MATERIAL LINE OF BUSINESS NOT PREVIOUSLY
DISCLOSED; OR

(M)          AGREE, RESOLVE OR COMMIT TO DO ANY OF THE FOREGOING.


SECTION 7.3.  COOPERATION IN RECEIPT OF CONSENTS.

(A)           THE PARTIES HERETO SHALL COOPERATE WITH ONE ANOTHER IN (I)
DETERMINING WHETHER ANY OTHER ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY
GOVERNMENTAL ENTITY IS REQUIRED, OR ANY ACTIONS, CONSENTS, APPROVALS OR WAIVERS
ARE REQUIRED TO BE OBTAINED FROM PARTIES TO ANY MATERIAL CONTRACTS, IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, (II)
SEEKING ANY SUCH OTHER ACTIONS, CONSENTS, APPROVALS OR WAIVERS OR MAKING ANY
SUCH FILINGS, FURNISHING INFORMATION REQUIRED IN CONNECTION THEREWITH AND
SEEKING PROMPTLY TO OBTAIN ANY SUCH ACTIONS, CONSENTS, APPROVALS OR WAIVERS.

27


--------------------------------------------------------------------------------




(B)           EACH PARTY HERETO SHALL AFFORD THE OTHER PARTIES HERETO REASONABLE
OPPORTUNITIES TO REVIEW ANY COMMUNICATION GIVEN BY IT TO, AND CONSULT WITH EACH
OTHER IN ADVANCE OF ANY MEETING OR CONFERENCE WITH, ANY GOVERNMENTAL ENTITY OR,
IN CONNECTION WITH ANY PROCEEDING BY A PRIVATE PARTY, WITH ANY OTHER PERSON, AND
TO THE EXTENT PERMITTED BY THE APPLICABLE GOVERNMENTAL ENTITY OR OTHER PERSON,
GIVE THE OTHER PARTIES THE OPPORTUNITY TO ATTEND AND PARTICIPATE IN SUCH
MEETINGS AND CONFERENCES, IN EACH CASE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


SECTION 7.4.  PUBLIC ANNOUNCEMENTS.  THE PARTIES HERETO SHALL CONSULT WITH EACH
OTHER BEFORE ISSUING ANY PRESS RELEASE OR, TO THE EXTENT PRACTICAL, OTHERWISE
MAKING ANY PUBLIC STATEMENT WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 7.4 SHALL
BE DEEMED TO PROHIBIT ANY PARTY FROM MAKING ANY TIMELY DISCLOSURE WHICH ITS
COUNSEL DEEMS NECESSARY OR ADVISABLE IN ORDER TO SATISFY SUCH PARTY’S DISCLOSURE
OBLIGATIONS UNDER APPLICABLE LAW IF SUCH PARTY SHALL USE REASONABLE EFFORTS TO
NOTIFY THE OTHER PARTIES HERETO OF THE CONTENTS OF THE DISCLOSURE PRIOR TO SUCH
DISCLOSURE.


SECTION 7.5.  ACCESS TO INFORMATION; NOTIFICATION OF CERTAIN MATTERS.

(A)           FROM THE DATE HEREOF UNTIL THE CLOSING OR THE TERMINATION OF THIS
AGREEMENT AND SUBJECT TO APPLICABLE LAW, EXEGY SHALL (I) AFFORD PICO AND ITS
COUNSEL, FINANCIAL ADVISORS, AUDITORS AND OTHER AUTHORIZED REPRESENTATIVES
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO EXEGY’S OFFICES, PROPERTIES,
BOOKS, RECORDS, CONTRACTS, COMMITMENTS, OFFICERS AND EMPLOYEES AND ALL OTHER
INFORMATION CONCERNING IT AND ITS BUSINESS, PROPERTIES, ASSETS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS, (II) CONSISTENT WITH ITS LEGAL
OBLIGATIONS, FURNISH OR MAKE AVAILABLE TO PICO AND ITS COUNSEL, FINANCIAL
ADVISORS, AUDITORS AND OTHER AUTHORIZED REPRESENTATIVES SUCH FINANCIAL AND
OPERATING DATA AND OTHER INFORMATION AS SUCH OTHER PARTY MAY REASONABLY REQUEST
AND (III) INSTRUCT ITS EMPLOYEES, COUNSEL, FINANCIAL ADVISORS, AUDITORS AND
OTHER AUTHORIZED REPRESENTATIVES TO COOPERATE WITH THE REASONABLE REQUESTS OF
PICO IN ITS INVESTIGATION.  ANY INVESTIGATION PURSUANT TO THIS SECTION 7.5(A)
SHALL BE CONDUCTED IN SUCH MANNER AS NOT TO INTERFERE UNREASONABLY WITH THE
CONDUCT OF THE BUSINESS OF EXEGY.  EXCEPT AS OTHERWISE AGREED TO IN WRITING BY
EXEGY, UNLESS AND UNTIL THE CLOSING, PICO AGREES TO BE BOUND BY, AND ALL
INFORMATION RECEIVED WITH RESPECT TO EXEGY PURSUANT TO THIS SECTION 7.5(A) AND
OTHERWISE SHALL BE SUBJECT TO, THE TERMS OF THAT CERTAIN CONFIDENTIALITY
AGREEMENT ENTERED INTO BY AND BETWEEN EXEGY AND HYPERFEED, DATED DECEMBER 19,
2005 (THE “CONFIDENTIALITY AGREEMENT”), AS IF PICO HAD BEEN A PARTY THERETO. 
PICO AFFIRMS ITS UNDERSTANDING THAT, IN THE EVENT THAT THIS AGREEMENT IS
TERMINATED PRIOR TO CLOSING, THE TERMS OF THE CONFIDENTIALITY AGREEMENT WILL
SURVIVE SUCH TERMINATION AND WILL CONTINUE IN FULL FORCE AND EFFECT.  NO
INFORMATION OR KNOWLEDGE OBTAINED BY PICO IN ANY INVESTIGATION PURSUANT TO THIS
SECTION 7.5(A) SHALL AFFECT OR BE DEEMED TO MODIFY ANY REPRESENTATION OR
WARRANTY MADE BY EXEGY HEREUNDER.

(B)           FROM THE DATE HEREOF UNTIL THE CLOSING OR THE TERMINATION OF THIS
AGREEMENT AND SUBJECT TO APPLICABLE LAW, HYPERFEED SHALL (I) AFFORD EXEGY AND
ITS COUNSEL, FINANCIAL ADVISORS, AUDITORS AND OTHER AUTHORIZED REPRESENTATIVES
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO HYPERFEED’S OFFICES,
PROPERTIES, BOOKS, RECORDS, CONTRACTS, COMMITMENTS, OFFICERS AND EMPLOYEES AND
ALL OTHER INFORMATION CONCERNING IT AND ITS BUSINESS, PROPERTIES, ASSETS,
CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS, (II) CONSISTENT WITH ITS LEGAL
OBLIGATIONS, FURNISH OR MAKE AVAILABLE TO EXEGY AND ITS COUNSEL, FINANCIAL
ADVISORS, AUDITORS AND OTHER

28


--------------------------------------------------------------------------------




AUTHORIZED REPRESENTATIVES SUCH FINANCIAL AND OPERATING DATA AND OTHER
INFORMATION AS SUCH OTHER PARTY  MAY REASONABLY REQUEST AND (III) INSTRUCT ITS
EMPLOYEES, COUNSEL, FINANCIAL ADVISORS, AUDITORS AND OTHER AUTHORIZED
REPRESENTATIVES TO COOPERATE WITH THE REASONABLE REQUESTS OF EXEGY  IN ITS
INVESTIGATION.  ANY INVESTIGATION PURSUANT TO THIS SECTION 7.5(B) SHALL BE
CONDUCTED IN SUCH MANNER AS NOT TO INTERFERE UNREASONABLY WITH THE CONDUCT OF
THE BUSINESS OF HYPERFEED.  EXCEPT AS OTHERWISE AGREED TO IN WRITING BY
HYPERFEED, UNLESS AND UNTIL THE CLOSING,  EXEGY WILL BE BOUND BY, AND ALL
INFORMATION RECEIVED WITH RESPECT TO HYPERFEED PURSUANT TO THIS SECTION 7.5(B)
AND OTHERWISE SHALL BE SUBJECT TO, THE TERMS OF THE CONFIDENTIALITY AGREEMENT. 
EXEGY AFFIRMS ITS UNDERSTANDING THAT, IN THE EVENT THAT THIS AGREEMENT IS
TERMINATED PRIOR TO CLOSING, THE TERMS OF THE CONFIDENTIALITY AGREEMENT WILL
SURVIVE SUCH TERMINATION AND WILL CONTINUE IN FULL FORCE AND EFFECT.  NO
INFORMATION OR KNOWLEDGE OBTAINED BY EXEGY IN ANY INVESTIGATION PURSUANT TO THIS
SECTION 7.5(B) SHALL AFFECT OR BE DEEMED TO MODIFY ANY REPRESENTATION OR
WARRANTY MADE BY PICO OR HYPERFEED HEREUNDER.

(C)           EACH PARTY HERETO SHALL GIVE PROMPT NOTICE TO EACH OTHER PARTY
HERETO OF:

(I)            THE RECEIPT BY SUCH PARTY OR ANY OF SUCH PARTY’S SUBSIDIARIES OF
ANY NOTICE OR OTHER COMMUNICATION FROM ANY PERSON ALLEGING THAT THE CONSENT OF
SUCH PERSON IS OR MAY BE REQUIRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT;

(II)           THE RECEIPT BY SUCH PARTY OR ANY OF SUCH PARTY’S SUBSIDIARIES OF
ANY NOTICE OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL ENTITY IN CONNECTION
WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

(III)          SUCH PARTY’S OBTAINING KNOWLEDGE OF ANY ACTIONS, SUITS, CLAIMS,
INVESTIGATIONS OR PROCEEDINGS COMMENCED, THREATENED AGAINST, RELATING TO OR
INVOLVING OR OTHERWISE AFFECTING SUCH PARTY, AS THE CASE MAY BE, OR ANY
SUBSIDIARY OF ANY OF THEM; OR

(IV)          SUCH PARTY’S OBTAINING KNOWLEDGE OF THE OCCURRENCE, OR FAILURE TO
OCCUR, OF ANY EVENT WHICH OCCURRENCE OR FAILURE TO OCCUR WILL BE LIKELY TO CAUSE
(A) ANY REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT TO BE UNTRUE OR
INACCURATE IN ANY MATERIAL RESPECT, OR (B) ANY MATERIAL FAILURE OF ANY PARTY TO
COMPLY WITH OR SATISFY ANY COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH
OR SATISFIED BY IT UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH
NOTIFICATION SHALL LIMIT OR OTHERWISE AFFECT THE REPRESENTATIONS, WARRANTIES,
OBLIGATIONS OR REMEDIES OF THE PARTIES TO THE CONDITIONS TO THE OBLIGATIONS OF
THE PARTIES HEREUNDER.


SECTION 7.6.  FURTHER ASSURANCES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO WILL USE COMMERCIALLY REASONABLE EFFORTS
TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION, AND TO DO, OR CAUSE TO BE DONE, ALL
THINGS, NECESSARY, PROPER, OR ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING USING COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN SATISFACTION OF THE CONDITIONS PRECEDENT TO EACH PARTY’S
OBLIGATIONS HEREUNDER WITHIN ITS REASONABLE CONTROL.  NO PARTY HERETO WILL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO, TAKE ANY ACTION
WHICH WOULD REASONABLY BE EXPECTED TO PREVENT OR MATERIALLY IMPEDE, INTERFERE
WITH OR DELAY THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  FROM TIME TO
TIME AFTER THE DATE HEREOF, EACH OF THE PARTIES HERETO WILL, AT ITS OWN EXPENSE,
EXECUTE AND DELIVER SUCH DOCUMENTS TO THE OTHER PARTIES HERETO AS SUCH OTHER
PARTIES

29


--------------------------------------------------------------------------------





MAY REASONABLY REQUEST IN ORDER TO MORE EFFECTIVELY CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY INCLUDING, WITHOUT LIMITATION, THE MATTERS DESCRIBED IN
ARTICLE II AND SECTION 7.11(G).


SECTION 7.7.  EXPENSES.  EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED HEREIN, AND
IRRESPECTIVE OF WHETHER THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED,
(I) ALL COSTS AND EXPENSES INCURRED BY EXEGY IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE BORNE BY EXEGY AND EITHER PAID
OR ACCRUED AS A LIABILITY ON EXEGY’S BALANCE SHEET BEFORE THE CLOSING, (II) ALL
COSTS AND EXPENSES INCURRED BY HYPERFEED IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE BORNE BY HYPERFEED AND EITHER PAID
OR ACCRUED AS A LIABILITY ON HYPERFEED’S BALANCE SHEET BEFORE THE CLOSING, AND
(III) ALL COSTS AND EXPENSES INCURRED BY PICO IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE BORNE BY PICO.


SECTION 7.8.  TAX MATTERS.

The following provisions shall govern the allocation of responsibility as
between the parties hereto for certain Tax matters following the Closing Date:

(A)           EACH OF THE PARTIES HERETO SHALL COOPERATE, AND SHALL CAUSE ITS
SUBSIDIARIES AND AFFILIATES TO COOPERATE, AS AND TO THE EXTENT REASONABLY
REQUESTED IN CONNECTION WITH THE FILING OF HYPERFEED RETURNS AND EXEGY RETURNS,
AND ANY CLAIM FOR REFUND, AUDIT, LITIGATION OR OTHER PROCEEDING WITH RESPECT TO
TAXES.  SUCH COOPERATION SHALL INCLUDE THE RETENTION AND (UPON THE REQUEST OF
ANOTHER PARTY HERETO) THE PROVISION OF RECORDS AND INFORMATION WHICH ARE
REASONABLY RELEVANT TO ANY SUCH RETURN FILING, CLAIM FOR REFUND, AUDIT,
LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY
CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY
MATERIAL PROVIDED HEREUNDER.

(B)           EXEGY SHALL PAY ALL SALES, USE, TRANSFER, REAL PROPERTY, TRANSFER,
RECORDING, DOCUMENTARY, STAMP, REGISTRATION, STOCK TRANSFER AND OTHER SIMILAR
TAXES AND FEES, INCLUDING PENALTIES AND INTEREST ARISING OUT OF ITS CONTRIBUTION
OF THE HYPERFEED SHARES, AND SHALL FILE ALL TAX RETURNS AND OTHER NECESSARY
DOCUMENTATION WITH RESPECT THERETO.

(C)           ANY AND ALL TAX ALLOCATION OR SHARING AGREEMENTS BINDING EXEGY OR
ANY OF THE EXEGY SUBSIDIARIES OR HYPERFEED OR ANY HYPERFEED SUBSIDIARY, AS THE
CASE MAY BE, SHALL BE TERMINATED AS OF THE DAY BEFORE THE CLOSING DATE.


SECTION 7.9.  EMPLOYEE COMPENSATION AND BENEFITS; SERVICE RECOGNITION. TO THE
EXTENT SERVICE IS RELEVANT FOR PURPOSES OF ELIGIBILITY, PARTICIPATION OR VESTING
(BUT NOT THE ACCRUAL OF BENEFITS OTHER THAN PAID TIME OFF UNDER ANY EXEGY
EMPLOYEE PLANS), THE EMPLOYEES OF HYPERFEED SHALL BE CREDITED FOR THEIR SERVICE
AS OF THE EFFECTIVE TIME WITH HYPERFEED OR ANY PREDECESSOR ENTITY.  EACH
EMPLOYEE OF HYPERFEED SHALL BE ELIGIBLE TO PARTICIPATE IN THE EXEGY PLANS TO
THE  SAME EXTENT AS A SIMILARLY SITUATED EMPLOYEE OF EXEGY.  TO THE EXTENT
PERMITTED UNDER THE APPLICABLE PLAN, EXEGY SHALL (I) WAIVE ANY PREEXISTING
CONDITION OR WAIVING PERIOD LIMITATION THAT WOULD OTHERWISE BE APPLICABLE TO AN
EMPLOYEE OF HYPERFEED OR HIS OR HER SPOUSE OR DEPENDENTS, AND (II) GIVE CREDIT
FOR ANY DEDUCTIBLE OR CO-PAYMENT AMOUNTS PAID UNDER A HYPERFEED PLAN BY ANY
EMPLOYEE OF HYPERFEED (OR HIS OR HER SPOUSE OR DEPENDENTS) IN RESPECT

30


--------------------------------------------------------------------------------





OF THE PLAN YEAR IN WHICH THE CLOSING OCCURS TO THE EXTENT THAT SUCH INDIVIDUALS
PARTICIPATE IN AN EXEGY EMPLOYEE PLAN FOLLOWING THE CLOSING FOR WHICH
DEDUCTIBLES OR CO-PAYMENTS ARE REQUIRED.

(B)           EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT
NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS REQUIRING EXEGY, HYPERFEED, OR
ANY OF THEIR AFFILIATES TO CONTINUE ANY SPECIFIC BENEFIT PLAN OR TO CONTINUE THE
EMPLOYMENT OF ANY SPECIFIC PERSON.


SECTION 7.10.  CANCELLATION OF HYPERFEED WARRANTS.  ON OR BEFORE CLOSING, PICO
SHALL SURRENDER TO HYPERFEED FOR CANCELLATION ALL WARRANTS FOR THE PURCHASE OF
HYPERFEED STOCK HELD BY PICO AND EXEGY SHALL ISSUE TO PICO THE PICO WARRANTS.


SECTION 7.11.  CAPITAL CONTRIBUTIONS.

(A)           IMMEDIATELY FOLLOWING THE CLOSING, PICO WILL CONTRIBUTE, OR CAUSE
TO BE CONTRIBUTED, TO EXEGY, CAPITAL IN EXCHANGE FOR SHARES OF SERIES A-3 STOCK,
IN AN AMOUNT SUCH THAT, IF IT HAD INSTEAD BEEN PAID TO HYPERFEED, IT WOULD HAVE
CAUSED, AS OF THE CLOSING DATE, HYPERFEED TO HAVE MINIMUM CASH, CALCULATED AND
DETERMINED BASED UPON A MUTUALLY ACCEPTABLE METHODOLOGY (THE “INITIAL PICO
CONTRIBUTION”).

(B)           IMMEDIATELY FOLLOWING THE CLOSING, EXEGY SHALL CAUSE TO BE
CONTRIBUTED TO EXEGY, CAPITAL IN EXCHANGE FOR SHARES OF SERIES A-2 PREFERRED
STOCK OF EXEGY, IN AN AMOUNT SUFFICIENT TO CAUSE, AS OF THE CLOSING DATE, EXEGY
TO HAVE MINIMUM CASH, CALCULATED AND DETERMINED BASED UPON A MUTUALLY ACCEPTABLE
METHODOLOGY (THE “INITIAL EXEGY CONTRIBUTION”).

(C)           ON OR BEFORE THE DATE THAT IS THE LATER OF (I) SIX (6) MONTHS
AFTER THE CLOSING DATE OR (II) COMPLETION OF THE GOING-PRIVATE TRANSACTION (THE
“SECOND CONTRIBUTION DATE”), PICO WILL CONTRIBUTE, OR CAUSE TO BE CONTRIBUTED,
TO EXEGY, CAPITAL IN AN AMOUNT EQUAL TO US $2,000,000 IN EXCHANGE FOR SHARES OF
SERIES A-3 STOCK (THE “SECOND PICO CONTRIBUTION”).  FOR THE AVOIDANCE OF DOUBT,
IT IS AGREED THAT THE AMOUNT OF THE SECOND PICO CONTRIBUTION SHALL BE DETERMINED
AS OF THE CLOSING DATE, THOUGH PICO SHALL NOT BE REQUIRED TO MAKE SUCH
CONTRIBUTION UNTIL THE SECOND CONTRIBUTION DATE.

(D)           ON OR BEFORE THE SECOND CONTRIBUTION DATE, EXEGY SHALL CAUSE TO BE
CONTRIBUTED TO EXEGY, CAPITAL IN AN AMOUNT EQUAL TO US $2,000,000 IN EXCHANGE
FOR SHARES OF SERIES A-2 PREFERRED STOCK OF EXEGY (THE “SECOND EXEGY
CONTRIBUTION”).  FOR THE AVOIDANCE OF DOUBT, IT IS AGREED THAT THE AMOUNT OF THE
SECOND EXEGY CONTRIBUTION SHALL BE DETERMINED AS OF THE CLOSING DATE, THOUGH
EXEGY SHALL NOT BE REQUIRED TO MAKE SUCH CONTRIBUTION UNTIL THE SECOND
CONTRIBUTION DATE.

(E)           FOR PURPOSES OF CALCULATING THE DOLLAR AMOUNTS OF THE INITIAL PICO
CONTRIBUTION AND THE INITIAL EXEGY CONTRIBUTION, THE TERM “MINIMUM CASH” MEANS
THE GREATER OF:  (1) $3 MILLION UNRESTRICTED CASH AND MARKETABLE SECURITIES; OR
(2) THE SUM OF $3 MILLION OF UNRESTRICTED CASH AND MARKETABLE SECURITIES PLUS
THE SUM OF ANY EXCESS OF CURRENT LIABILITIES OVER CURRENT ASSETS.

 

31


--------------------------------------------------------------------------------


(F)            TO THE EXTENT THAT ANY ACCOUNTS RECEIVABLE DUE FROM MARKETXS AND
NOT INCLUDED IN THE DEFINITION OF CURRENT ASSETS FOR PURPOSES OF CALCULATING
MINIMUM CASH ARE RECEIVED BY HYPERFEED (OR ITS SUCCESSOR, FOLLOWING CONSUMMATION
OF THE GOING-PRIVATE TRANSACTION), THEN EXEGY SHALL RETURN TO PICO AN EQUIVALENT
AMOUNT OF ANY CAPITAL CONTRIBUTION MADE BY PICO PURSUANT TO THIS SECTION 7.11.

(G)           NOTWITHSTANDING THE FOREGOING, EXEGY ACKNOWLEDGES AND AGREES THAT
IT IS THE INTENTION OF THE PARTIES THAT THE A-3 STOCK HELD BY PICO FOLLOWING THE
CAPITAL CONTRIBUTIONS CONTEMPLATED BY THIS SECTION 7.11 SHALL CONTINUE, TOGETHER
WITH SHARES OF EXEGY COMMON STOCK ISSUABLE UPON EXERCISE OF (I) EMPLOYEE
OPTIONS, (II) PICO WARRANTS AND (III) EQUALIZATION OPTIONS, TO REPRESENT 50% OF
THE TOTAL COMMON STOCK OF EXEGY ON A FULLY-DILUTED BASIS REGARDLESS OF THE
SOURCE OF THE INITIAL EXEGY CONTRIBUTION OR THE SECOND EXEGY CONTRIBUTION.

(H)           EXEGY AND PICO INTEND THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BE REPORTED AS A SECTION 351 TRANSACTION, AND ALL TAX REPORTING SHALL
BE PREPARED CONSISTENT WITH THIS INTENT.

Section 7.12.  Going-Private Transaction.  As soon as practicable following the
Closing, Exegy and HyperFeed shall take all reasonable actions necessary to
cause HyperFeed to be merged with and into Exegy in accordance with Section 253
of the Delaware General Corporation Law and other applicable laws (the
“Going-Private Transaction”).  Exegy shall cause HyperFeed to prepare and file
with the SEC a new or amended Schedule 13E-3 and Schedule 14C as required by
applicable law so as to effect the Going-Private Transaction.  Subject to PICO’s
prior approval, PICO will be directly responsible for paying all costs and
expenses associated with the Going-Private Transaction, including without
limitation, the aggregate purchase price for shares of common stock of HyperFeed
not owned by Exegy (the “Buyout Amount”), accounting fees, attorney’s fees,
filing fees, the cost of any fairness opinion, printing costs and litigation
costs.  For all purposes under this Agreement, the parties acknowledge and agree
that:  (a) PICO’s contribution to Exegy to fund any Buyout Amount will be an
additional paid in capital contribution with respect to its 50% equity interest
in Exegy and will not increase such equity interest; and (b) the subsequent
merger of Hyperfeed into Exegy will constitute a Section 332 liquidation.

Section 7.13.  Termination of Merger Agreement.  Exegy, HyperFeed and HyperFeed
Acquisition Holdings, Inc. acknowledge and agree that the Merger Agreement is
hereby superseded and terminated without liability of any party thereto and the
terms of such Merger Agreement shall be of no further force or effect as of the
date of execution of this Agreement.

Section 7.14.  Investor Rights Agreement.  The parties hereto acknowledge and
agree that at Closing, PICO shall be made a party to the Exegy Incorporated
Amended and Restated Investor Rights Agreement dated February 23, 2005 (the
“Investor Rights Agrement”), and PICO and Exegy shall execute and deliver at
Closing a mutually acceptable writing confirming such joinder together with such
other appropriate and mutually acceptable changes to the Investor Rights
Agreement.

32


--------------------------------------------------------------------------------




Section 7.15.  Conversion of HyperFeed Debt.  On or before Closing, PICO shall
convert the HyperFeed Debt into shares of HyperFeed common stock in accordance
with the current terms of the instruments evidencing the HyperFeed Debt and the
HyperFeed Debt shall be terminated and cancelled in accordance with its terms.

ARTICLE VIII

CONDITIONS TO CLOSE

Section 8.1.  Conditions to the Obligations of Each Party.  The respective
obligations of each of the parties hereto to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver by all
such parties pursuant to Section 11.2 hereof on or prior to the Closing Date of
the following conditions:

(A)           REGULATORY APPROVALS.  ALL AUTHORIZATIONS, CONSENTS, ORDERS OR
APPROVALS OF, OR DECLARATIONS OR FILINGS WITH, OR EXPIRATIONS OF WAITING PERIODS
IMPOSED BY, ANY GOVERNMENTAL ENTITY THE FAILURE OF WHICH TO OBTAIN WOULD HAVE A
HYPERFEED MATERIAL ADVERSE EFFECT OR AN EXEGY MATERIAL ADVERSE EFFECT, SHALL
HAVE BEEN FILED, OCCURRED OR BEEN OBTAINED; AND

(B)           NO INJUNCTIONS OR RESTRAINTS; ILLEGALITY.  NO LAWS SHALL HAVE BEEN
ADOPTED OR PROMULGATED, AND NO TEMPORARY RESTRAINING ORDER, PRELIMINARY OR
PERMANENT INJUNCTION OR OTHER ORDER ISSUED BY A COURT OR OTHER GOVERNMENTAL
ENTITY OF COMPETENT JURISDICTION SHALL BE IN EFFECT, (I) HAVING THE EFFECT OF
MAKING THE TRANSACTIONS CONTEMPLATED HEREBY ILLEGAL OR OTHERWISE PROHIBITING,
ENJOINING OR RESTRAINING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
(II) WHICH OTHERWISE WOULD REASONABLY BE EXPECTED TO CAUSE THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO HAVE AN EXEGY MATERIAL
ADVERSE EFFECT OR A HYPERFEED MATERIAL ADVERSE EFFECT.

Section 8.2.  Conditions to the Obligations of Exegy.  The obligations of Exegy
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction, or waiver by Exegy pursuant to Section 11.2 hereof, on or prior to
the Closing Date, of the following further conditions:

(A)           REPRESENTATIONS AND COVENANTS OF PICO.  (I) PICO SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OF ITS OBLIGATIONS HEREUNDER REQUIRED TO
BE PERFORMED BY IT AT OR PRIOR TO THE CLOSING; (II) EXCEPT FOR CHANGES
CONTEMPLATED BY THIS AGREEMENT OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPRESENTATIONS AND WARRANTIES OF PICO IN THIS AGREEMENT THAT ARE
QUALIFIED AS TO MATERIALITY OR PICO MATERIAL ADVERSE EFFECT SHALL BE ACCURATE,
AND ANY SUCH REPRESENTATIONS AND WARRANTIES THAT ARE NOT SO QUALIFIED SHALL BE
ACCURATE, IN ALL MATERIAL RESPECTS, AS OF THE DATE OF THIS AGREEMENT AND AS OF
THE CLOSING DATE (EXCEPT IN EACH CASE FOR REPRESENTATIONS AND WARRANTIES THAT
ADDRESS MATTERS ONLY AS OF A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES QUALIFIED AS TO MATERIALITY OR PICO MATERIAL ADVERSE EFFECT SHALL
BE TRUE AND CORRECT, AND THOSE NOT SO QUALIFIED SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, ON AND AS OF SUCH EARLIER DATE); AND (III) EXEGY SHALL HAVE
RECEIVED A CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL
OFFICER OF PICO TO THE FOREGOING EFFECT.

33


--------------------------------------------------------------------------------




(B)           REPRESENTATIONS AND COVENANTS OF HYPERFEED.  (I) HYPERFEED SHALL
HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL OF ITS OBLIGATIONS HEREUNDER
REQUIRED TO BE PERFORMED BY IT AT OR PRIOR TO THE CLOSING; (II) EXCEPT FOR
CHANGES CONTEMPLATED BY THIS AGREEMENT OR AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPRESENTATIONS AND WARRANTIES OF HYPERFEED IN THIS
AGREEMENT THAT ARE QUALIFIED AS TO MATERIALITY OR HYPERFEED MATERIAL ADVERSE
EFFECT SHALL BE ACCURATE, AND ANY SUCH REPRESENTATIONS AND WARRANTIES THAT ARE
NOT SO QUALIFIED SHALL BE ACCURATE, IN ALL MATERIAL RESPECTS, AS OF THE DATE OF
THIS AGREEMENT AND AS OF THE CLOSING DATE (EXCEPT IN EACH CASE FOR
REPRESENTATIONS AND WARRANTIES THAT ADDRESS MATTERS ONLY AS OF A SPECIFIC DATE,
IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES QUALIFIED AS TO MATERIALITY OR
HYPERFEED MATERIAL ADVERSE EFFECT SHALL BE TRUE AND CORRECT, AND THOSE NOT SO
QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF SUCH
EARLIER DATE); AND (III) EXEGY SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY THE
CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF HYPERFEED TO THE FOREGOING
EFFECT.

(C)           NO MATERIAL ADVERSE EFFECT.  THERE SHALL HAVE OCCURRED NO
HYPERFEED MATERIAL ADVERSE EFFECT FROM THE DATE HEREOF THROUGH THE CLOSING DATE.

(D)           CONVERSION OF DEBT.  THE OUTSTANDING DEBT AND OBLIGATIONS OF
HYPERFEED TO PICO LISTED ON EXHIBIT A (THE “HYPERFEED DEBT”) HERETO SHALL HAVE
BEEN CONVERTED TO HYPERFEED COMMON STOCK IN ACCORDANCE WITH THE CURRENT TERMS OF
THE INSTRUMENTS EVIDENCING THE HYPERFEED DEBT AND THE HYPERFEED DEBT SHALL HAVE
BEEN TERMINATED AND CANCELLED IN ACCORDANCE WITH ITS TERMS.

(E)           INDEMNIFICATION AGREEMENT.  PICO SHALL HAVE EXECUTED AND DELIVERED
TO EXEGY AN INDEMNIFICATION AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT B
HERETO (THE “INDEMNIFICATION AGREEMENT”).

Section 8.3.  Conditions to the Obligations of PICO.  The obligations of PICO to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, or waiver by HyperFeed pursuant to Section 11.2 hereof, on or
prior to the Closing Date, of the following further conditions:

(A)           REPRESENTATIONS AND COVENANTS.  (I) EXEGY SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS ALL OF ITS OBLIGATIONS HEREUNDER REQUIRED TO BE PERFORMED
BY IT AT OR PRIOR TO THE CLOSING AND (II) EXCEPT FOR CHANGES CONTEMPLATED BY
THIS AGREEMENT OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPRESENTATIONS AND WARRANTIES OF EXEGY IN THIS AGREEMENT THAT ARE QUALIFIED AS
TO MATERIALITY OR EXEGY MATERIAL ADVERSE EFFECT SHALL BE ACCURATE, AND ANY SUCH
REPRESENTATIONS AND WARRANTIES THAT ARE NOT SO QUALIFIED SHALL BE ACCURATE, IN
ALL MATERIAL RESPECTS, AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING
DATE (EXCEPT FOR REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS ONLY AS OF
A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES QUALIFIED AS
TO MATERIALITY OR EXEGY MATERIAL ADVERSE EFFECT SHALL BE TRUE AND CORRECT, AND
THOSE NOT SO QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON
AND AS OF SUCH EARLIER DATE); AND (III) PICO SHALL HAVE RECEIVED A CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF EXEGY TO THE
FOREGOING EFFECT.

(B)           NO MATERIAL ADVERSE EFFECT.  THERE SHALL HAVE OCCURRED NO EXEGY
MATERIAL ADVERSE EFFECT FROM THE DATE HEREOF THROUGH THE CLOSING DATE.

34


--------------------------------------------------------------------------------




(C)           CERTIFICATE OF INCORPORATION.  EXEGY SHALL HAVE DULY FILED WITH
THE DELAWARE SECRETARY OF STATE, THE THIRD AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION IN THE FORM ATTACHED HERETO AS EXHIBIT C (THE “CERTIFICATE OF
INCORPORATION”).

(D)           WARRANTS.  PICO SHALL HAVE DELIVERED TO PICO THE PICO WARRANTS.

ARTICLE IX

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

Section 9.1.  No Survival of Representations and Warranties.  The
representations and warranties of the parties contained in this Agreement will
expire on the Closing Date.  The foregoing shall only apply to Article IV,
Article V, and Article VI, and shall specifically not apply, without limitation,
to the covenants contained in Article VII or the representations and warranty of
Exegy contained in Section 2.2.

ARTICLE X

TERMINATION

Section 10.1.  Termination.  This Agreement may be terminated at any time prior
Closing:

(A)           BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES HERETO;

(B)           BY EITHER EXEGY, ON ONE HAND, OR PICO, ON THE OTHER HAND, IF:

(I)            THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE OCTOBER 31, 2006
(THE “EXPIRATION DATE”); PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER THIS SECTION 10.1(B)(I) SHALL NOT BE AVAILABLE TO ANY PARTY
WHOSE BREACH OF ANY PROVISION OF THIS AGREEMENT HAS RESULTED IN THE FAILURE OF
THE CLOSING TO OCCUR ON OR BEFORE THE EXPIRATION DATE; OR

(II)           THERE SHALL BE ANY LAW THAT MAKES CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL OR OTHERWISE PROHIBITED OR
ANY JUDGMENT, INJUNCTION, ORDER OR DECREE OF ANY GOVERNMENTAL ENTITY HAVING
COMPETENT JURISDICTION ENJOINING THE PARTIES HERETO FROM CONSUMMATING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS ENTERED AND SUCH JUDGMENT,
INJUNCTION, JUDGMENT OR ORDER SHALL HAVE BECOME FINAL AND NONAPPEALABLE AND,
PRIOR TO SUCH TERMINATION, THE PARTIES SHALL HAVE USED THEIR REASONABLE BEST
EFFORTS TO RESIST, RESOLVE OR LIFT, AS APPLICABLE, SUCH LAW, REGULATION,
JUDGMENT, INJUNCTION, ORDER OR DECREE.

(C)           BY EXEGY, IF A BREACH ON THE PART OF PICO OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT SET FORTH IN THIS AGREEMENT SHALL HAVE OCCURRED
THAT WOULD CAUSE THE CONDITIONS SET FORTH IN SECTION 8.2(A) NOT TO BE SATISFIED,
AND SUCH CONDITIONS SHALL BE INCAPABLE OF BEING SATISFIED BY THE EXPIRATION
DATE;

35


--------------------------------------------------------------------------------




(D)           BY PICO, IF A BREACH ON THE PART OF EXEGY OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT SET FORTH IN THIS AGREEMENT SHALL HAVE OCCURRED
THAT WOULD CAUSE THE CONDITIONS SET FORTH IN SECTION 8.3(A) NOT TO BE SATISFIED,
AND SUCH CONDITIONS SHALL BE INCAPABLE OF BEING SATISFIED BY THE EXPIRATION
DATE; OR

(E)           AUTOMATICALLY, IF THE TRANSACTIONS CONTEMPLATED HEREIN ARE
ENJOINED BY A COURT OF COMPETENT JURISDICTION FOR A PERIOD EXTENDING BEYOND 90
DAYS.

Section 10.2.  Effect of Termination.  If this Agreement is terminated pursuant
to Section 10.1, this Agreement shall forthwith become void and there shall be
no liability or obligation on the part of any party hereto, or their respective
officers or directors, if applicable, except with respect to the provisions of
Sections 7.7, 11.1, 11.4, 11.5, 11.6, 11.7, 11.9 and 11.10 of this Agreement
which provisions shall remain in full force and effect and survive any
termination of this Agreement.  The Confidentiality Agreement shall survive
termination of this Agreement.

ARTICLE XI

MISCELLANEOUS

Section 11.1.  Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or by facsimile, upon confirmation of receipt, in each
case, if on a Business Day, and otherwise on the next Business Day, (b) on the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid, or (c) the second
Business Day if delivered by nationally recognized overnight courier.  All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

36


--------------------------------------------------------------------------------




 

if to Exegy to:

Exegy Incorporated

3668 S. Geyer Road, Suite 300

St. Louis, Missouri 63127

Attention:  J. J. Stupp

with a copy to:

Stinson Morris Hecker LLP

100 South Fourth Street, Suite 700

St. Louis, Missouri 63102

Attention:  John Finger

if to PICO to:

Pico Holdings, Inc.

875 Prospect Street

La Jolla, CA 92037

Attention:  James F. Mosier

with a copy to:

Pepper Hamilton LLP

One Mellon Center

500 Grant Street, 50th Floor

Pittsburgh, PA 15219

Attention:  Damian C. Georgino

If to HyperFeed to:

HyperFeed Technologies, Inc.
300 South Wacker Drive, Suite 300
Chicago, Illinois 60606
Attention:  Gemma Lahera

Section 11.2.  Amendments; No Waivers.

(A)           ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED PRIOR TO
THE CLOSING IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED,
IN THE CASE OF AN AMENDMENT, BY EACH OF THE PARTIES HERETO OR IN THE CASE OF A
WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE; EXCEPT ANY
CONDITION WHICH, IF NOT SATISFIED, WOULD RESULT IN THE VIOLATION OF ANY LAW OR
APPLICABLE GOVERNMENTAL REGULATION, WHICH VIOLATION WOULD HAVE A HYPERFEED
MATERIAL ADVERSE EFFECT OR AN EXEGY MATERIAL ADVERSE EFFECT.

37


--------------------------------------------------------------------------------




(B)           NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.

Section 11.3.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other party, and any attempt to make any such
assignment without such consent shall be null and void.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.

Section 11.4.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Delaware without regard
to any principles of Delaware conflicts or choice of law.

Section 11.5.  Counterparts; Effectiveness.  This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart.  This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.

Section 11.6.  No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and, with the
exception of those officers and directors identified in Section 7.11 of this
Agreement, nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 11.7.  Interpretation.  When a reference is made in this Agreement to
Sections, Exhibits or Schedules, such reference shall be to a Section of or
Exhibit or Schedule to this Agreement unless otherwise indicated.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

Section 11.8.  Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to specific performance of the terms hereof,
this being in addition to any other remedy to which they are entitled at law or
in equity.

Section 11.9.  Entire Agreement.  This Agreement (together with the PICO
Disclosure Schedule, the HyperFeed Disclosure Schedule, the Exegy Disclosure
Schedule, and the Exhibits and Schedules hereto), and the Confidentiality
Agreement constitute the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior

38


--------------------------------------------------------------------------------




agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof.

Section 11.10.  Severability.  If any term, provision, covenant or restriction
set forth in this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth in this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not deemed by a party (acting reasonably and in good faith) to be materially
adverse to that party.  Upon such a determination, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in order that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

[Remainder of this page left intentionally blank]

39


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



 

EXEGY INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PICO HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

HYPERFEED TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Solely for purposes of Section 7.13 hereof:

 

 

 

 

 

 

 

 

HYPERFEED ACQUISITION HOLDINGS, INC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

40


--------------------------------------------------------------------------------


APPENDIX I

DEFINITIONS

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person.  For purposes of this definition, the term “control” (including the
correlative terms “controlling”, “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, or partnership or other ownership interests, by
contract, or otherwise.

“Business Day” means any day other than a Saturday, Sunday or one on which banks
are authorized or required by Law to close in the State of Missouri.

“Closing Balance Sheet” means the consolidated balance sheet of the applicable
entity as of the close of business on August 31, 2006, prepared in accordance
with GAAP consistently applied.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Copyrights” mean all copyrightable works in both published works and
unpublished works registered and unregistered, including, without limitation,
any software.

“Current Assets” means the current assets set forth on the appropriate entity’s
Closing Balance Sheet; provided, however, that in the case of HyperFeed, Current
Assets shall not include any accounts receivable from MarketXS.

“Current Liabilities” means the current liabilities set forth on the appropriate
entities Closing Balance Sheet, provided, however, that in the case of
HyperFeed, Current Liabilities shall not include:  (x) any principal and
interest due under the promissory note identified on Exhibit A to the Agreement,
to the extent such obligations have, prior to the Closing Date, been converted
to equity as contemplated by Section 7.2(c) of the Agreement, (y) unearned
revenue, or (z) any amounts due to Telerate under the Reuters TRS license
agreement.

“Environmental Laws” means any federal, state, local and foreign statutes, laws
(including, without limitation, common law), judicial decisions, regulations,
ordinances, rules, judgments, orders, codes, injunctions, permits or
governmental agreements relating to human health and safety, the environment or
to pollutants, contaminants, wastes, or chemicals, hazardous substances,
hazardous materials or hazardous wastes as any of those terms is regulated or
defined by Environmental Laws.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exegy Balance Sheet” means Exegy’s audited balance sheet dated December 31,
2005.

41


--------------------------------------------------------------------------------




“Exegy Common Stock” means the Exegy common stock, par value $.001 per share.

“Exegy Disclosure Schedule” means the schedule delivered to PICO by Exegy
pursuant to Article VI hereof containing exceptions to the representations and
warranties of Exegy set forth in such Article VI.

“Exegy Preferred Stock” means, collectively, the Exegy Series A Preferred Stock
and Exegy Series A-2 Preferred Stock.

“GAAP” means generally accepted U.S. accounting principals, and when applied to
HyperFeed, as interpreted and applied by the SEC.

“Governmental Entity” means any U.S. federal, state or local governmental
authority, any transgovernmental authority or any court, tribunal,
administrative or regulatory agency or commission or other governmental
authority, agency, instrumentality, or other public body, domestic or foreign.

“HyperFeed Balance Sheet” means HyperFeed’s audited balance sheet dated
December 31, 2005.

“HyperFeed Common Stock” means the common stock of HyperFeed, par value $.001
per share.

“HyperFeed Disclosure Schedule” means the Schedule delivered to Exegy by
HyperFeed pursuant to Article V hereof containing exceptions to the
representations and warranties of HyperFeed set forth in such Article V.

“HyperFeed Preferred Stock” means, collectively, the Series A and Series B, 5%
convertible Preferred Stock, par value $.001 per share of HyperFeed.

“HyperFeed SEC Documents” means (i) all forms, reports, and documents required
to be filed by HyperFeed with the SEC Under the Securities Act or the Exchange
Act filed since December 31, 2003, and (ii) all other reports, filings,
registration statements and other documents filed by HyperFeed with the SEC
under the Exchange Act or the Securities Act filed since December 31, 2003.

“Knowledge” means, with respect to the matter in question, the actual knowledge,
if any of (i) in the case of Exegy, the executive officers and directors of
Exegy, (ii) in the case of HyperFeed, the executive officers and directors of
HyperFeed, and (iii) in the case of PICO, the executive officers and directors
of PICO.

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other judicial or administrative order, judgment, decree,
constitution, statute, rule, regulation, treaty, ordinance or principle of
common law.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, other
than (i) Liens for

42


--------------------------------------------------------------------------------




current taxes and assessments not yet due and payable, (ii) inchoate mechanic
and materialmen’s Liens for construction in progress, (iii) workmen’s,
repairmen’s, warehousemen’s, and carrier’s and other similar Liens arising in
the ordinary course of business, and (v) other Liens incurred in the ordinary
course of the party’s business.

“Marks” mean all fictional business names, trading names, registered and
unregistered trademarks, service marks, and applications therefor as well as the
goodwill of the business associated therewith.

“Material Adverse Effect” means an event, change, or occurrence which,
individually or together with any other event, change, or occurrence, has a
material adverse effect on (i) the financial condition, business, or results of
operations of a Person and its Subsidiaries, taken as a whole, or (ii) the
ability of such Person to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement; provided, however,
that a Material Adverse Effect shall not include  (a) changes in Laws of general
application, or interpretations thereof by Governmental Entities, (b) changes in
or relating to U.S. or global economic or industrial conditions or U.S. or
global financial markets or conditions, (c) changes in U.S. GAAP or regulatory
accounting principles generally applicable to the business of such Person, (d)
actions or omissions of a party hereto (or its Subsidiaries) taken with the
prior informed written consent of the other party hereto in accordance with this
Agreement and in contemplation of the transactions contemplated by this
Agreement, and (e) compliance with the provisions of this Agreement on the
operating performance of HyperFeed or Exegy.  Exegy Material Adverse Effect”
means a Material Adverse Effect in respect of Exegy, “PICO Material Adverse
Effect” means a Material Adverse Effect in respect of PICO and “HyperFeed
Material Adverse Effect” means a Material Adverse Effect in respect of
HyperFeed.

“Patents” mean all patents, patent applications, and inventions and discoveries
that may be patentable.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including any Governmental Entity.

“PICO Disclosure Schedule” means the schedule delivered to Exegy by HyperFeed
pursuant to Article IV hereof containing exceptions to the representations and
warranties of HyperFeed set forth in such Article IV.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means, with respect to any Person, all those corporations,
associations, or other entities of which such Person owns or controls 50% or
more of the outstanding equity or voting securities either directly or through
an unbroken chain of entities as to each of which 50% or more of the outstanding
equity or voting securities is owned directly or indirectly by its parent. 
“Exegy Subsidiary” means a Subsidiary of Exegy, and “HyperFeed Subsidiary” means
a Subsidiary of HyperFeed.

43


--------------------------------------------------------------------------------




“Tax” or “Taxes” means any federal, state, county, local or foreign taxes
(including withholding, payroll, employment, unemployment and social security
taxes), charges, levies, imposts, duties, other assessments or similar charges
of any kind whatsoever, including any interest, penalties and addition imposed
thereon or with respect thereto.

“Trade Secrets” mean trade secrets (such as customer information, technical and
non-technical data, a formula, pattern, compilation, program, device, method,
technique, drawing, process) and other confidential and proprietary information
concerning the products, processes, or services of a Person, including but not
limited to:  computer programs; unpatented or unpatentable inventions; ideas,
discoveries or improvements; know-how, procedures, methodologies, machines,
lectures, manuals, reports, illustrations, plans, designs, proposals,
programming aids, flow charts, algorithms, schematics; marketing, manufacturing,
or organizational research and development results and plans, business and
strategic plans; sales forecasts and plans; personnel information, including the
identity of employees of such Person, their responsibilities, competence,
abilities, and compensation; pricing and financial information; current and
prospective customer lists and information on customers or their employees;
information concerning purchases of major equipment or property; and information
about potential mergers or acquisitions.

In addition to the definitions set forth above, each of the following terms is
defined in the Section set forth opposite such term:

TERMS

 

SECTIONS

 

 

 

A-3 Stock Agreement

 

Recitals
Preamble

 

 

 

Buyout Amount

 

7.12

 

 

 

Certificate of Incorporation

 

8.3(c)

 

 

 

Closing

 

3.1

 

 

 

Closing Date

 

3.1

 

 

 

Confidentiality Agreement

 

7.5(a)

 

 

 

Employee Options

 

2.3

 

 

 

ERISA

 

5.7(a)

 

 

 

ERISA Affiliate

 

5.7(a) and 6.12(a)

 

 

 

Equalization Options

 

2.4

 

 

 

Exegy

 

Preamble

 

44


--------------------------------------------------------------------------------




 

TERMS

 

SECTIONS

 

 

 

Exegy Employee Plans

 

6.12(a)

 

 

 

Exegy Financial Statements

 

6.9(a)

 

 

 

Exegy Intellectual Property

 

6.15(b)

 

 

 

Exegy Returns

 

6.11(a)

 

 

 

Exegy Securities

 

6.7(b)

 

 

 

Expiration Date

 

10.1(b)(i)

 

 

 

Going-Private Transaction

 

7.12

 

 

 

HyperFeed

 

Preamble

 

 

 

HyperFeed Debt

 

8.2(d)

 

 

 

HyperFeed Employee Plans

 

5.7(a)

 

 

 

HyperFeed Financial Statements

 

5.15(a)

 

 

 

HyperFeed Intellectual Property

 

5.10(b)

 

 

 

HyperFeed Returns

 

5.6(a)

 

 

 

HyperFeed Shares

 

2.1

 

 

 

Indemnification Agreement

 

8.2(d)

 

 

 

Initial Exegy Contribution

 

7.11(b)

 

 

 

Initial PICO Contribution

 

6.11(a)

 

 

 

Investor Rights Agreement

 

7.14

 

 

 

Merger Agreement

 

Recitals

 

 

 

Minimum Cash

 

7.11(e)

 

 

 

Multiemployer Plan

 

5.7(b)

 

 

 

PICO

 

Preamble

 

 

 

PICO Warrants

 

2.4

 

45


--------------------------------------------------------------------------------




 

TERMS

 

SECTIONS

 

 

 

Plan

 

2.3

 

 

 

Retirement Plan

 

5.7(b)

 

 

 

Second Contribution Date

 

7.11(c)

 

 

 

Second Exegy Contribution

 

7.11(d)

 

 

 

Second PICO Contribution

 

7.11(c)

 

 

 

 

46


--------------------------------------------------------------------------------




Exhibit A

HyperFeed Debt

Secured Convertible Promissory Note in favor of PICO Holdings, Inc. in the
principal amount of $10,000,000, dated March 30, 2006.

 

47


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF INDEMNIFICATION AGREEMENT

[See attached]

48


--------------------------------------------------------------------------------




INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), is dated as of
                    , 2006 by and between PICO Holdings, Inc., a California
corporation (“PICO”), and Exegy Incorporated, a Delaware corporation (“Exegy”).

WITNESSETH:

WHEREAS, PICO is the majority stockholder of HyperFeed Technologies, Inc.
(“HyperFeed”); and

WHEREAS, PICO and Exegy have entered into that certain Contribution Agreement
dated August      2006 (the “Contribution Agreement”), whereby, subject to the
terms and conditions set forth therein, PICO has agreed to contribute its shares
of HyperFeed Common Stock to Exegy and Exegy has agreed to issue to PICO shares
of Exegy’s Series A-3 Preferred Stock (the “Exchange Transaction”); and

WHEREAS, the terms of the Contribution Agreement require Exegy to effect a
merger of HyperFeed with and into Exegy as soon as practicable following the
consummation of the Exchange Transaction, thereby triggering a going private
transaction governed by Rule 13e-3 under the U.S. Securities Exchange Act of
1934, as amended (the “Going Private Transaction”); and

WHEREAS, as a condition to Exegy’s consummation of the Exchange Transaction,
PICO has agreed to indemnify Exegy, its affiliates and their respective
directors, officers, employees and representatives (each an “Indemnified Party”
and, collectively, the “Indemnified Parties”) for certain losses incurred by the
Indemnified Parties as more particularly described herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
covenants and agreements contained in this Agreement, the parties, intending to
be legally bound, hereby agree as follows:

1.             INDEMNIFICATION.

(a)           Subject to the limitations contained herein, PICO shall indemnify,
defend and hold harmless the Indemnified Parties against any liability, claims,
actions, causes of action, penalties, fines, damages, judgments, or losses
(“Losses”), incurred directly or indirectly by any Indemnified Party as a result
of any third party claim made in connection with the Going Private Transaction.

(b)           Without reference to the Limitations of Section 2 hereof, PICO
shall indemnify, defend and hold harmless the Indemnified Parties against any
Losses incurred directly or indirectly by any Indemnified Party arising from or
related to the Reuters TRS license agreement; except to the extent that such
Losses are caused by the willful misconduct or gross negligence of such
Indemnified Party.

49


--------------------------------------------------------------------------------




2.             LIMITATION OF INDEMNIFICATION.

(a)           The Indemnified Parties shall not be entitled to recover from PICO
any Losses unless and until the amount of such Losses theretofore incurred by
the Indemnified Parties exceeds $50,000 (the “Losses Threshold”), and then only
for such Losses in excess of the Losses Threshold.

(b)           The maximum aggregate liability obligation of PICO to the
Indemnified Parties for Losses (including liabilities of PICO) pursuant to this
Section 2 shall not exceed $200,000 (the “Losses Cap”).

(c)           Notwithstanding the previous provisions of this Section 2,  Losses
described in Section 1(b) hereof, shall be excluded for purposes of determining
whether the Losses Threshold or Losses Cap has been reached and shall not be
subject to the Losses Cap.

3.             EXCLUSIVE REMEDY.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THE SOLE AND EXCLUSIVE REMEDY FOR ANY AND ALL CLAIMS FOR LOSSES RELATING TO THE
GOING PRIVATE TRANSACTION WILL BE INDEMNIFICATION IN ACCORDANCE WITH THIS
AGREEMENT.  IN FURTHERANCE OF THE FOREGOING, THE PARTIES HERETO HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL OTHER RIGHTS,
CLAIMS, AND CAUSES OF ACTION (INCLUDING RIGHTS OF CONTRIBUTION, IF ANY) THAT MAY
BE BASED UPON, ARISE OUT OF, OR RELATE TO THIS AGREEMENT, OR THE NEGOTIATION,
EXECUTION, OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY TORT OR BREACH OF
CONTRACT CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF, OR RELATED TO ANY
REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR AS AN
INDUCEMENT TO ENTER INTO THIS AGREEMENT), KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, WHICH EXIST OR MAY ARISE IN THE FUTURE, THAT IT MAY HAVE AGAINST THE
OTHER ARISING UNDER OR BASED UPON ANY LAW (INCLUDING ANY SUCH LAW UNDER OR
RELATING TO ENVIRONMENTAL MATTERS), COMMON LAW, OR OTHERWISE. NOTWITHSTANDING
THE PRECEDING PROVISIONS OF THIS SECTION 3, THE PARTIES HERETO ACKNOWLEDGE THAT
THE OBLIGATION UNDER SECTION 7.12 OF THE CONTRIBUTION AGREEMENT IS A FUNDING
OBLIGATION AND THE OBLIGATION UNDER THIS SECTION 3 IS AN INDEMNIFICATION
OBLIGATION, THEREFORE, THIS SECTION 3 DOES NOT AMEND OR MODIFY SECTION 7.12 OF
THE CONTRIBUTION AGREEMENT.

4.             NO THIRD PARTY BENEFICIARIES.  EXCEPT FOR THE INDEMNIFIED PARTIES
AND THEIR HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS, AND AS IS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT IS NOT INTENDED
TO, AND DOES NOT, CREATE ANY RIGHTS IN OR CONFER ANY BENEFITS UPON ANYONE OTHER
THAN THE PARTIES HERETO.

5.             ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT (TOGETHER WITH THE
CONTRIBUTION AGREEMENT) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
WITH RESPECT TO THE SUBJECT MATTER HEREOF.  NONE OF THE TERMS AND PROVISIONS
CONTAINED IN THIS AGREEMENT CAN BE CHANGED WITHOUT A WRITING SIGNED BY ALL
PARTIES HERETO.

6.             NO WAIVER OF RIGHTS.  NO WAIVER OF ANY RIGHTS OF ANY OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND
EXECUTED BY A DULY AUTHORIZED REPRESENTATIVE OF THE PARTY AGAINST WHOM
ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  NO FAILURE OR DELAY ON THE PART OF
ANY PARTY IN THE EXERCISE OF ANY POWER OR RIGHT UNDER THIS AGREEMENT SHALL

50


--------------------------------------------------------------------------------




OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER OR RIGHT.  THE WAIVER BY ANY PARTY OF A BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY OTHER OR
SUBSEQUENT BREACH UNDER THIS AGREEMENT.

7.             SECTION AND PARAGRAPH TITLES.  THE SECTION AND PARAGRAPH TITLES
USED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND ARE NOT INTENDED TO DEFINE
OR LIMIT THE CONTENTS OR SUBSTANCE OF ANY SUCH SECTION OR PARAGRAPH.

8.             BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF EACH OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.

9.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

10.           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT OR SUCH PROVISION, AND
ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

11.           WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT SUCH PARTY MAY
LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT.

12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED AS
TO ITS VALIDITY, INTERPRETATION AND EFFECT BY THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.

[Remainder of this page left intentionally blank]

51


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their respective offices as duly
authorized, have caused this Indemnification Agreement to be duly executed as of
the date first above written.

 

EXEGY INCORPORATED

 

 

By: 
                                                                                         

Name:                                                                                      

Title:                                                                                        



 

PICO HOLDINGS, INC.

 

 

By: 
                                                                                         

Name:                                                                                      

Title:                                                                                       



 

52


--------------------------------------------------------------------------------




Exhibit C

Certificate of Incorporation

[See attached]

 

53


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

EXEGY INCORPORATED

Exegy Incorporated, a corporation organized and existing under and by virtue of
the General Corporation Law of the State of Delaware (the “Company”) does hereby
certify as of this ___ day of September, 2006:

ONE:   The date of filing the original Certificate of Incorporation of this
company with the Secretary of State of the State of Delaware (the “Secretary”)
was April 1, 2003 (the “Original Certificate”).  The Original Certificate was
amended and restated by the Amended and Restated Certificates of Incorporation
filed with the Secretary on June 27, 2003, as amended by the Certificate of
Amendment filed with the Secretary on June 9, 2004 (the “First Amended
Certificate”).  The First Amended Certificate was subsequently amended and
restated by the Second Amended and Restated certificate of Incorporation filed
with the Secretary on February 23, 2005, as amended by the Certificate of
Amendment filed with the Secretary on January 16, 2006 (the “Second Amended
Certificate”).

TWO:   The Second Amended Certificate is hereby amended and restated to read as
follows:

I.

The name of this company is Exegy Incorporated (the “Company” or the
“Corporation”).

II.

The address of the registered office of this Company in the State of Delaware is
1209 Orange Street, City of Wilmington, County of New Castle, State of Delaware
19801, and the name of the registered agent of this Corporation in the State of
Delaware at such address if The Corporation Trust Company.

III.

The purpose of the Company is to engage in any lawful act or activity for which
a corporation may be organized under the Delaware General Corporation Law
(“DGCL”).

IV.


A.            THE COMPANY IS AUTHORIZED TO ISSUE TWO CLASSES OF STOCK TO BE
DESIGNATED, RESPECTIVELY, “COMMON STOCK” AND “PREFERRED STOCK.”  THE TOTAL
NUMBER OF SHARES WHICH THE COMPANY IS AUTHORIZED TO ISSUE IS
_______________________ _____ (__________) SHARES,
_____________________________________________ (_____________) SHARES OF WHICH
SHALL BE COMMON STOCK (THE “COMMON STOCK”) AND
______________________________________ (___________) SHARES OF WHICH SHALL BE
PREFERRED STOCK (THE “PREFERRED STOCK”).  THE PREFERRED STOCK SHALL HAVE A PAR
VALUE OF ONE TENTH

1


--------------------------------------------------------------------------------





OF ONE CENT ($0.001) PER SHARE AND THE COMMON STOCK SHALL HAVE A PAR VALUE OF
ONE TENTH OF ONE CENT ($0.001) PER SHARE.


B.            THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK MAY BE INCREASED
OR DECREASED (BUT NOT BELOW THE NUMBER OF SHARES OF COMMON STOCK THEN
OUTSTANDING) BY THE AFFIRMATIVE VOTE OF THE HOLDERS OF A MAJORITY OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY (VOTING TOGETHER ON AN
AS-IF-CONVERTED BASIS).


C.            _______________________________________ (_________) OF THE
AUTHORIZED SHARES OF PREFERRED STOCK ARE HEREBY DESIGNATED “SERIES A PREFERRED
STOCK”, _________________________________________ (___________) OF THE
AUTHORIZED SHARES ARE HEREBY DESIGNATED “SERIES A-2 PREFERRED STOCK”, AND
____________________________ (______________) OF THE AUTHORIZED SHARES ARE
HEREBY DESIGNATED “SERIES A-3 PREFERRED STOCK” (TOGETHER WITH THE SERIES A
PREFERRED STOCK AND THE SERIES A-2 PREFERRED STOCK, THE “SERIES PREFERRED
STOCK”).


D.            THE RIGHTS, PREFERENCES, PRIVILEGES, RESTRICTIONS AND OTHER
MATTERS RELATING TO THE SERIES PREFERRED STOCK ARE AS FOLLOWS:


1.             DIVIDEND RIGHTS.

(A)          THE “ORIGINAL ISSUE PRICE” OF A SHARE OF SERIES PREFERRED STOCK
SHALL BE AS DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) ON THE
DATE OF ISSUANCE OF EACH SUCH SHARE OF SERIES PREFERRED STOCK, AND SHALL BE
ADJUSTED FROM TIME TO TIME, AS DETERMINED BY THE BOARD, SOLELY TO REFLECT ANY
STOCK DIVIDENDS, COMBINATIONS, SPLITS, RECAPITALIZATIONS AND THE LIKE AFFECTING
SUCH SHARE OF SERIES PREFERRED STOCK AFTER THE FILING DATE HEREOF.

(B)          THE COMPANY SHALL NOT PAY OR DECLARE ANY DIVIDEND, WHETHER IN CASH
OR PROPERTY, OR MAKE ANY OTHER DISTRIBUTION ON THE COMMON STOCK OR THE SERIES
PREFERRED STOCK, OR PURCHASE, REDEEM OR OTHERWISE ACQUIRE FOR VALUE ANY SHARES
OF THE COMMON STOCK OR THE SERIES PREFERRED STOCK, EXCEPT FOR:

(I)            ACQUISITIONS OF COMMON STOCK BY THE COMPANY PURSUANT TO
AGREEMENTS THAT PERMIT THE COMPANY TO REPURCHASE SUCH SHARES AT COST (OR THE
LESSER OF COST AND FAIR MARKET VALUE) UPON TERMINATION OF SERVICES TO THE
COMPANY; OR

(II)           ACQUISITIONS OF COMMON STOCK OR SERIES PREFERRED STOCK IN
EXERCISE OF THE COMPANY’S RIGHT OF FIRST REFUSAL TO REPURCHASE SUCH SHARES.

(C)          THE PROVISIONS OF SECTION 1(B) SHALL NOT APPLY TO A DIVIDEND
PAYABLE IN COMMON STOCK IN RESPECT OF THE COMMON STOCK, OR ANY REPURCHASE OF ANY
OUTSTANDING SECURITIES OF THE COMPANY THAT IS APPROVED BY THE BOARD.


2.             VOTING RIGHTS.

(A)          GENERAL RIGHTS.  EACH HOLDER OF SHARES OF THE SERIES PREFERRED
STOCK SHALL BE ENTITLED TO THE NUMBER OF VOTES EQUAL TO THE NUMBER OF SHARES OF
COMMON STOCK

2


--------------------------------------------------------------------------------




INTO WHICH SUCH SHARES OF SERIES PREFERRED STOCK COULD BE CONVERTED (PURSUANT TO
SECTION 5 HEREOF) IMMEDIATELY AFTER THE CLOSE OF BUSINESS ON THE RECORD DATE
FIXED FOR SUCH MEETING OR THE EFFECTIVE DATE OF SUCH WRITTEN CONSENT AND SHALL
HAVE VOTING RIGHTS AND POWERS EQUAL TO THE VOTING RIGHTS AND POWERS OF THE
COMMON STOCK AND SHALL BE ENTITLED TO NOTICE OF ANY STOCKHOLDERS’ MEETING IN
ACCORDANCE WITH THE BYLAWS OF THE COMPANY.  EXCEPT AS OTHERWISE PROVIDED HEREIN
OR AS REQUIRED BY LAW, THE SERIES PREFERRED STOCK SHALL VOTE TOGETHER WITH THE
COMMON STOCK AT ANY ANNUAL OR SPECIAL MEETING OF THE STOCKHOLDERS AND NOT AS A
SEPARATE CLASS, AND MAY ACT BY WRITTEN CONSENT IN THE SAME MANNER AS THE COMMON
STOCK.

(B)          ELECTION OF BOARD OF DIRECTORS.

(I)            THE BOARD SHALL CONSIST OF FOUR (4) DIRECTORS.

(II)           THE HOLDERS OF COMMON STOCK, SERIES A PREFERRED STOCK AND SERIES
A-2 PREFERRED STOCK, VOTING TOGETHER AS A SINGLE CLASS ON AN AS-CONVERTED BASIS,
SHALL BE ENTITLED TO ELECT TWO (2) MEMBERS OF THE BOARD AT EACH MEETING OR
PURSUANT TO EACH CONSENT OF THE COMPANY’S STOCKHOLDERS FOR THE ELECTION OF
DIRECTORS, AND TO REMOVE FROM OFFICE SUCH DIRECTORS AND TO FILL ANY VACANCY
CAUSED BY THE RESIGNATION, DEATH OR REMOVAL OF SUCH DIRECTORS;

(III)         FOR SO LONG AS AT LEAST ONE MILLION (1,000,000) SHARES OF SERIES
A-3 PREFERRED STOCK REMAIN OUTSTANDING (SUBJECT TO ADJUSTMENT FOR ANY STOCK
SPLIT, REVERSE STOCK SPLIT OR SIMILAR EVENT AFFECTING THE SERIES A-3 PREFERRED
STOCK AFTER THE FILING DATE HEREOF) THE HOLDERS OF THE SERIES A-3 PREFERRED
STOCK, VOTING TOGETHER AS A SINGLE CLASS ON AN AS-CONVERTED BASIS, SHALL BE
ENTITLED TO ELECT TWO (2) MEMBERS OF THE BOARD AT EACH MEETING OR PURSUANT TO
EACH CONSENT OF THE COMPANY’S STOCKHOLDERS FOR THE ELECTION OF DIRECTORS, AND TO
REMOVE FROM OFFICE SUCH DIRECTORS AND TO FILL ANY VACANCY CAUSED BY THE
RESIGNATION, DEATH OR REMOVAL OF SUCH DIRECTORS; AND

(IV)          THE HOLDERS OF COMMON STOCK AND SERIES PREFERRED STOCK, VOTING
TOGETHER AS A SINGLE CLASS ON AN AS-IF-CONVERTED BASIS, SHALL BE ENTITLED TO
ELECT ALL REMAINING MEMBERS OF THE BOARD AT EACH MEETING OR PURSUANT TO EACH
CONSENT OF THE COMPANY’S STOCKHOLDERS FOR THE ELECTION OF DIRECTORS, AND TO
REMOVE FROM OFFICE SUCH DIRECTORS AND TO FILL ANY VACANCY CAUSED BY THE
RESIGNATION, DEATH OR REMOVAL OF SUCH DIRECTORS.

(C)          SERIES A-3 PREFERRED STOCK PROTECTIVE PROVISIONS.  THE COMPANY
SHALL NOT, EITHER DIRECTLY OR INDIRECTLY BY AMENDMENT, MERGER, CONSOLIDATION OR
OTHERWISE, DO ANY OF THE FOLLOWING WITHOUT (IN ADDITION TO ANY OTHER VOTE
REQUIRED BY LAW OR THE CERTIFICATE OF INCORPORATION) THE WRITTEN CONSENT OR
AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST A MAJORITY OF THE THEN OUTSTANDING
SHARES OF SERIES A-3 PREFERRED STOCK, GIVEN IN WRITING OR BY VOTE AT A MEETING,
CONSENTING OR VOTING (AS THE CASE MAY BE) SEPARATELY AS A CLASS:

(I)            AT ANY TIME PRIOR TO THE THIRD ANNIVERSARY DATE (AS DEFINED IN
SECTION 5(I), ISSUE ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR TAKE ANY OTHER
ACTION THAT WOULD DILUTE THE OWNERSHIP INTEREST OF THE HOLDERS OF THE SERIES A-3
PREFERRED STOCK BELOW 50% OF THE OUTSTANDING STOCK ON AN AS-CONVERTED BASIS;

(II)           INCREASE OR DECREASE THE AUTHORIZED NUMBER OF DIRECTORS
CONSTITUTING THE BOARD OF DIRECTORS SET FORTH HEREIN; OR

3


--------------------------------------------------------------------------------




(III)         TAKE ANY ACTION WHICH WOULD RESULT IN THE TAXATION OF HOLDER OF
SERIES A-3 PREFERRED STOCK UNDER SECTION 305 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


3.             LIQUIDATION RIGHTS.

(A)          UPON ANY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY,
WHETHER VOLUNTARY OR INVOLUNTARY (A “LIQUIDATION EVENT”), BEFORE ANY
DISTRIBUTION OR PAYMENT SHALL BE MADE TO THE HOLDERS OF ANY COMMON STOCK, THE
HOLDERS OF SERIES PREFERRED STOCK SHALL BE ENTITLED TO BE PAID OUT OF THE ASSETS
OF THE COMPANY LEGALLY AVAILABLE FOR DISTRIBUTION, OR THE CONSIDERATION RECEIVED
IN SUCH TRANSACTION, FOR EACH SHARE OF SERIES PREFERRED STOCK HELD BY THEM, AN
AMOUNT PER SUCH SHARE OF SERIES PREFERRED STOCK EQUAL TO THE APPLICABLE ORIGINAL
ISSUE PRICE (AS ADJUSTED FOR ANY STOCK DIVIDENDS, COMBINATIONS, SPLITS,
RECAPITALIZATIONS AND THE LIKE WITH RESPECT TO SUCH SHARES AFTER THE FILING DATE
HEREOF).  IF, UPON ANY SUCH LIQUIDATION, DISSOLUTION, OR WINDING UP, THE ASSETS
OF THE COMPANY (OR THE CONSIDERATION RECEIVED IN SUCH TRANSACTION) SHALL BE
INSUFFICIENT TO MAKE PAYMENT IN FULL TO ALL HOLDERS OF SERIES PREFERRED STOCK OF
THE LIQUIDATION PREFERENCE SET FORTH IN THIS SECTION 3(A), THEN SUCH ASSETS (OR
CONSIDERATION) SHALL BE DISTRIBUTED AMONG THE HOLDERS OF SERIES PREFERRED STOCK
AT THE TIME OUTSTANDING, RATABLY IN PROPORTION TO THE FULL AMOUNTS TO WHICH THEY
WOULD OTHERWISE BE RESPECTIVELY ENTITLED.

(B)          AFTER THE PAYMENT OF THE FULL LIQUIDATION PREFERENCE OF THE SERIES
PREFERRED STOCK AS SET FORTH IN SECTION 3(A) ABOVE, THE REMAINING ASSETS OF THE
COMPANY LEGALLY AVAILABLE FOR DISTRIBUTION (OR THE CONSIDERATION RECEIVED IN
SUCH TRANSACTION), IF ANY, SHALL BE DISTRIBUTED RATABLY TO ALL HOLDERS OF THE
COMPANY’S COMMON STOCK, AND THE HOLDERS OF SERIES PREFERRED STOCK, FOR THE
PURPOSE OF THIS SECTION 3(B), SHALL BE TREATED AS IF THEIR SHARES OF SERIES
PREFERRED STOCK HAD BEEN CONVERTED INTO SHARES OF COMMON STOCK IN ACCORDANCE
WITH SECTION 3(C).

(C)          NOTWITHSTANDING PARAGRAPH (A), SOLELY FOR PURPOSES OF DETERMINING
THE AMOUNT EACH HOLDER OF SHARES OF SERIES PREFERRED STOCK IS ENTITLED TO
RECEIVE WITH RESPECT TO A LIQUIDATION EVENT, EACH SERIES OF SERIES PREFERRED
STOCK SHALL BE TREATED AS IF ALL HOLDERS OF SUCH SERIES HAD CONVERTED SUCH
HOLDERS’ SHARES OF SUCH SERIES INTO SHARES OF COMMON STOCK IMMEDIATELY PRIOR TO
THE LIQUIDATION EVENT IF, AS A RESULT OF AN ACTUAL CONVERSION OF SUCH SERIES OF
SERIES PREFERRED STOCK (INCLUDING TAKING INTO ACCOUNT THE OPERATION OF THIS
PARAGRAPH (C) WITH RESPECT TO ALL SERIES OF SERIES PREFERRED STOCK), HOLDERS OF
SUCH SERIES WOULD RECEIVE (WITH RESPECT TO SUCH SERIES), IN THE AGGREGATE, AN
AMOUNT GREATER THAN THE AMOUNT THAT WOULD BE DISTRIBUTED TO HOLDERS OF SUCH
SERIES IF SUCH HOLDERS HAD NOT CONVERTED SUCH SERIES OF SERIES PREFERRED STOCK
INTO SHARES OF COMMON STOCK.  IF HOLDERS OF ANY SERIES ARE TREATED AS IF THEY
HAD CONVERTED SHARES OF SERIES PREFERRED STOCK INTO COMMON STOCK PURSUANT TO
THIS PARAGRAPH, THEN SUCH HOLDERS SHALL NOT BE ENTITLED TO RECEIVE ANY
DISTRIBUTION PURSUANT TO SECTION 3(A) THAT WOULD OTHERWISE BE MADE TO HOLDERS OF
SUCH SERIES OF SERIES PREFERRED STOCK.


4.             ASSET TRANSFER OR ACQUISITION RIGHTS.

(A)          IN THE EVENT THAT THE COMPANY IS A PARTY TO AN ACQUISITION OR ASSET
TRANSFER (AS HEREINAFTER DEFINED), THEN EACH HOLDER OF SERIES PREFERRED STOCK
SHALL BE ENTITLED TO RECEIVE, FOR EACH SHARE OF SERIES PREFERRED STOCK THEN
HELD, OUT OF THE PROCEEDS OF SUCH

4


--------------------------------------------------------------------------------




ACQUISITION OR ASSET TRANSFER, GREATER OF THE AMOUNT OF CASH, SECURITIES OR
OTHER PROPERTY TO WHICH SUCH HOLDER WOULD BE ENTITLED TO RECEIVE IN A
LIQUIDATION EVENT PURSUANT TO SECTIONS 3(A) OR 3(C) ABOVE.

(B)          FOR THE PURPOSES OF THIS SECTION 4:  (I) “ACQUISITION” SHALL MEAN
(A) ANY CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO ANY OTHER
CORPORATION OR OTHER ENTITY OR PERSON, OR ANY OTHER CORPORATE REORGANIZATION,
OTHER THAN ANY SUCH CONSOLIDATION, MERGER OR REORGANIZATION IN WHICH THE
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH CONSOLIDATION, MERGER OR
REORGANIZATION, CONTINUE TO HOLD AT LEAST FIFTY PERCENT (50%) OF THE VOTING
POWER OF THE SURVIVING ENTITY (OR IF THE SURVIVING ENTITY IS A WHOLLY-OWNED
SUBSIDIARY, ITS PARENT) IMMEDIATELY AFTER SUCH CONSOLIDATION, MERGER OR
REORGANIZATION; OR (B) ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS TO
WHICH THE COMPANY IS A PARTY IN WHICH IN EXCESS OF FIFTY PERCENT (50%) OF THE
COMPANY’S VOTING POWER IS TRANSFERRED; PROVIDED THAT AN ACQUISITION SHALL NOT
INCLUDE (X) ANY CONSOLIDATION OR MERGER EFFECTED EXCLUSIVELY TO CHANGE THE
DOMICILE OF THE COMPANY, OR (Y) ANY TRANSACTION OR SERIES OF TRANSACTIONS
PRINCIPALLY FOR BONA FIDE EQUITY FINANCING PURPOSES IN WHICH CASH IS RECEIVED BY
THE COMPANY OR ANY SUCCESSOR OR INDEBTEDNESS OF THE COMPANY IS CANCELLED OR
CONVERTED OR A COMBINATION THEREOF; AND (II) “ASSET TRANSFER” SHALL MEAN A SALE,
LEASE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY.

(C)          IN ANY ACQUISITION OR ASSET TRANSFER, IF THE CONSIDERATION TO BE
RECEIVED IS SECURITIES OF A CORPORATION OR OTHER PROPERTY OTHER THAN CASH, ITS
VALUE WILL BE DEEMED ITS FAIR MARKET VALUE AS DETERMINED IN GOOD FAITH BY THE
BOARD ON THE DATE SUCH DETERMINATION IS MADE.


5.             CONVERSION RIGHTS.

The holders of the Series Preferred Stock shall have the following rights with
respect to the conversion of the Series Preferred Stock into shares of Common
Stock (the “Conversion Rights”):

(A)          OPTIONAL CONVERSION.  SUBJECT TO AND IN COMPLIANCE WITH THE
PROVISIONS OF THIS SECTION 5, ANY SHARES OF SERIES PREFERRED STOCK MAY, AT THE
OPTION OF THE HOLDER, BE CONVERTED AT ANY TIME INTO FULLY-PAID AND NONASSESSABLE
SHARES OF COMMON STOCK.  THE NUMBER OF SHARES OF COMMON STOCK TO WHICH A HOLDER
OF SERIES PREFERRED STOCK SHALL BE ENTITLED UPON CONVERSION SHALL BE THE PRODUCT
OBTAINED BY MULTIPLYING THE APPLICABLE “SERIES PREFERRED STOCK CONVERSION RATE”
THEN IN EFFECT (DETERMINED AS PROVIDED IN SECTION 5(B) BY THE NUMBER OF SHARES
OF THE CORRESPONDING SERIES OF SERIES PREFERRED STOCK BEING CONVERTED.

(B)          SERIES PREFERRED STOCK CONVERSION RATE.  THE CONVERSION RATE IN
EFFECT AT ANY TIME FOR CONVERSION OF EACH SERIES OF SERIES PREFERRED STOCK (THE
“SERIES PREFERRED STOCK CONVERSION RATE”) SHALL BE THE QUOTIENT OBTAINED BY
DIVIDING THE ORIGINAL ISSUE PRICE OF SUCH SERIES OF SERIES PREFERRED STOCK BY
THE “SERIES PREFERRED STOCK CONVERSION PRICE” OF SUCH SERIES OF SERIES PREFERRED
STOCK, CALCULATED AS PROVIDED IN SECTION 5(C).

(C)          SERIES PREFERRED STOCK CONVERSION PRICE.  THE CONVERSION PRICE FOR
EACH SERIES OF SERIES PREFERRED STOCK SHALL INITIALLY BE THE ORIGINAL ISSUE
PRICE OF SUCH SERIES OF SERIES

5


--------------------------------------------------------------------------------




PREFERRED STOCK (THE “SERIES PREFERRED STOCK CONVERSION PRICE”).  SUCH INITIAL
SERIES PREFERRED STOCK CONVERSION PRICE SHALL BE ADJUSTED FROM TIME TO TIME IN
ACCORDANCE WITH THIS SECTION 5.  ALL REFERENCES TO THE SERIES PREFERRED STOCK
CONVERSION PRICE HEREIN SHALL MEAN THE SERIES PREFERRED STOCK CONVERSION PRICE
AS SO ADJUSTED.

(D)          MECHANICS OF CONVERSION.  EACH HOLDER OF SERIES PREFERRED STOCK WHO
DESIRES TO CONVERT THE SAME INTO SHARES OF COMMON STOCK PURSUANT TO THIS
SECTION 5 SHALL SURRENDER THE CERTIFICATE OR CERTIFICATES THEREFOR, DULY
ENDORSED, AT THE OFFICE OF THE COMPANY OR ANY TRANSFER AGENT FOR THE SERIES
PREFERRED STOCK, AND SHALL GIVE WRITTEN NOTICE TO THE COMPANY AT SUCH OFFICE
THAT SUCH HOLDER ELECTS TO CONVERT THE SAME.  SUCH NOTICE SHALL STATE THE NUMBER
OF SHARES OF SERIES PREFERRED STOCK BEING CONVERTED.  THEREUPON, THE COMPANY
SHALL PROMPTLY ISSUE AND DELIVER AT SUCH OFFICE TO SUCH HOLDER A CERTIFICATE OR
CERTIFICATES FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH SUCH HOLDER IS
ENTITLED AND SHALL PROMPTLY PAY IN CASH (AT THE COMMON STOCK’S FAIR MARKET VALUE
DETERMINED BY THE BOARD AS OF THE DATE OF CONVERSION) THE VALUE OF ANY
FRACTIONAL SHARE OF COMMON STOCK OTHERWISE ISSUABLE TO ANY HOLDER OF SERIES
PREFERRED STOCK.  EXCEPT AS SET FORTH IN SECTION 5(K), SUCH CONVERSION SHALL BE
DEEMED TO HAVE BEEN MADE AT THE CLOSE OF BUSINESS ON THE DATE OF SUCH SURRENDER
OF THE CERTIFICATES REPRESENTING THE SHARES OF SERIES PREFERRED STOCK TO BE
CONVERTED, AND THE PERSON ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK
ISSUABLE UPON SUCH CONVERSION SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD
HOLDER OF SUCH SHARES OF COMMON STOCK ON SUCH DATE.

(E)          ADJUSTMENT FOR STOCK SPLITS AND COMBINATIONS.  IF AT ANY TIME OR
FROM TIME TO TIME AFTER THE DATE THAT THE FIRST SHARE OF SERIES A-2 PREFERRED
STOCK IS ISSUED (THE “A-2 ISSUANCE DATE”) THE COMPANY EFFECTS A SUBDIVISION OF
THE OUTSTANDING COMMON STOCK WITHOUT A CORRESPONDING SUBDIVISION OF THE SERIES
PREFERRED STOCK, EACH SERIES PREFERRED STOCK CONVERSION PRICE IN EFFECT
IMMEDIATELY BEFORE THAT SUBDIVISION SHALL BE PROPORTIONATELY DECREASED. 
CONVERSELY, IF AT ANY TIME OR FROM TIME TO TIME AFTER THE A-2 ISSUANCE DATE THE
COMPANY COMBINES THE OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF
SHARES WITHOUT A CORRESPONDING COMBINATION OF THE SERIES PREFERRED STOCK, EACH
SERIES PREFERRED STOCK CONVERSION PRICE IN EFFECT IMMEDIATELY BEFORE THE
COMBINATION SHALL BE PROPORTIONATELY INCREASED.  ANY ADJUSTMENT UNDER THIS
SECTION 5(E) SHALL BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE
SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.

(F)          ADJUSTMENT FOR COMMON STOCK DIVIDENDS AND DISTRIBUTIONS.  IF AT ANY
TIME OR FROM TIME TO TIME AFTER THE A-2 ISSUANCE DATE THE COMPANY PAYS TO
HOLDERS OF COMMON STOCK A DIVIDEND OR OTHER DISTRIBUTION IN ADDITIONAL SHARES OF
COMMON STOCK WITHOUT A CORRESPONDING DIVIDEND OR OTHER DISTRIBUTION TO HOLDERS
OF SERIES PREFERRED STOCK, EACH SERIES PREFERRED STOCK CONVERSION PRICE THAT IS
THEN IN EFFECT SHALL BE DECREASED AS OF THE TIME OF SUCH ISSUANCE, AS PROVIDED
BELOW:

(I)            THE SERIES PREFERRED STOCK CONVERSION PRICE SHALL BE ADJUSTED BY
MULTIPLYING THE SERIES PREFERRED STOCK CONVERSION PRICE THEN IN EFFECT BY A
FRACTION EQUAL TO:

(A)          THE NUMERATOR OF WHICH IS THE TOTAL NUMBER OF SHARES OF COMMON
STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH ISSUANCE; AND

6


--------------------------------------------------------------------------------




(B)          THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF SHARES OF COMMON
STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH ISSUANCE PLUS
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE IN PAYMENT OF SUCH DIVIDEND OR
DISTRIBUTION;

(II)           IF THE COMPANY FIXES A RECORD DATE TO DETERMINE WHICH HOLDERS OF
COMMON STOCK ARE ENTITLED TO RECEIVE SUCH DIVIDEND OR OTHER DISTRIBUTION, THE
SERIES PREFERRED STOCK CONVERSION PRICE SHALL BE FIXED AS OF THE CLOSE OF
BUSINESS ON SUCH RECORD DATE AND THE NUMBER OF SHARES OF COMMON STOCK SHALL BE
CALCULATED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON SUCH RECORD DATE; AND

(III)         IF SUCH RECORD DATE IS FIXED AND SUCH DIVIDEND IS NOT FULLY PAID
OR IF SUCH DISTRIBUTION IS NOT FULLY MADE ON THE DATE FIXED THEREFOR, THE SERIES
PREFERRED STOCK CONVERSION PRICE SHALL BE RECOMPUTED ACCORDINGLY AS OF THE CLOSE
OF BUSINESS ON SUCH RECORD DATE AND THEREAFTER THE SERIES PREFERRED STOCK
CONVERSION PRICE SHALL BE ADJUSTED PURSUANT TO THIS SECTION 5(F) TO REFLECT THE
ACTUAL PAYMENT OF SUCH DIVIDEND OR DISTRIBUTION.

(G)         ADJUSTMENT FOR RECLASSIFICATION, EXCHANGE, SUBSTITUTION,
REORGANIZATION, MERGER OR CONSOLIDATION.  IF AT ANY TIME OR FROM TIME TO TIME
AFTER THE A-2 ISSUANCE DATE, THE COMMON STOCK ISSUABLE UPON THE CONVERSION OF
THE SERIES PREFERRED STOCK IS CHANGED INTO THE SAME OR A DIFFERENT NUMBER OF
SHARES OF ANY CLASS OR CLASSES OF STOCK, WHETHER BY RECAPITALIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR OTHERWISE (OTHER THAN AN ACQUISITION
OR ASSET TRANSFER AS DEFINED IN SECTION 4, A SUBDIVISION OR COMBINATION OF
SHARES OR STOCK DIVIDEND PROVIDED FOR ELSEWHERE IN THIS SECTION 5 OR AN
ADJUSTMENT UPON ACHIEVEMENT OF THE PERFORMANCE TARGETS PROVIDED FOR IN SECTION
5(I)), IN ANY SUCH EVENT EACH HOLDER OF SERIES PREFERRED STOCK SHALL THEN HAVE
THE RIGHT TO CONVERT SUCH STOCK INTO THE KIND AND AMOUNT OF STOCK AND OTHER
SECURITIES AND PROPERTY RECEIVABLE UPON SUCH RECAPITALIZATION, RECLASSIFICATION,
MERGER, CONSOLIDATION OR OTHER CHANGE BY HOLDERS OF THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK INTO WHICH SUCH SHARES OF SERIES PREFERRED STOCK COULD HAVE BEEN
CONVERTED IMMEDIATELY PRIOR TO SUCH RECAPITALIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION OR CHANGE, ALL SUBJECT TO FURTHER ADJUSTMENT AS PROVIDED HEREIN OR
WITH RESPECT TO SUCH OTHER SECURITIES OR PROPERTY BY THE TERMS THEREOF.  IN ANY
SUCH CASE, APPROPRIATE ADJUSTMENT SHALL BE MADE IN THE APPLICATION OF THE
PROVISIONS OF THIS SECTION 5 WITH RESPECT TO THE RIGHTS OF THE HOLDERS OF SERIES
PREFERRED STOCK AFTER THE CAPITAL REORGANIZATION TO THE END THAT THE PROVISIONS
OF THIS SECTION 5 (INCLUDING ADJUSTMENT OF THE SERIES PREFERRED STOCK CONVERSION
PRICE THEN IN EFFECT AND THE NUMBER OF SHARES ISSUABLE UPON CONVERSION OF THE
SERIES PREFERRED STOCK) SHALL BE APPLICABLE AFTER THAT EVENT AND BE AS NEARLY
EQUIVALENT AS PRACTICABLE.

(H)         SALE OF SHARES BELOW SERIES A-2 OR A-3 PREFERRED STOCK CONVERSION
PRICE.

(I)            IF AT ANY TIME OR FROM TIME TO TIME ON OR AFTER THE A-2 ISSUANCE
DATE THE COMPANY ISSUES OR SELLS, OR IS DEEMED BY THE EXPRESS PROVISIONS OF THIS
SECTION 5(H) TO HAVE ISSUED OR SOLD, ADDITIONAL SHARES OF COMMON STOCK (AS
DEFINED BELOW), OTHER THAN AS PROVIDED IN SECTION 5(E), 5(F) OR 5(G) ABOVE, FOR
AN EFFECTIVE PRICE (AS DEFINED BELOW) LESS THAN THE THEN EFFECTIVE SERIES
PREFERRED STOCK CONVERSION PRICE OF EITHER SERIES A-2 PREFERRED STOCK OR SERIES
A-3 PREFERRED STOCK (A “QUALIFYING DILUTIVE ISSUANCE”), THEN, IN EACH

7


--------------------------------------------------------------------------------




SUCH CASE WHERE THE EXISTING SERIES A-2 PREFERRED STOCK CONVERSION PRICE OR
SERIES A-3 PREFERRED STOCK CONVERSION PRICE IS GREATER THAN THE EFFECTIVE PRICE,
THE THEN EXISTING SERIES A-2 PREFERRED STOCK CONVERSION PRICE AND/OR SERIES A-3
PREFERRED STOCK CONVERSION PRICE, AS APPLICABLE, SHALL BE REDUCED, AS OF THE
OPENING OF BUSINESS ON THE DATE OF SUCH ISSUE OR SALE, TO A PRICE DETERMINED BY
MULTIPLYING THE SERIES A-2 PREFERRED STOCK CONVERSION PRICE OR SERIES A-3
PREFERRED STOCK CONVERSION PRICE, AS APPLICABLE, IN EFFECT IMMEDIATELY PRIOR TO
SUCH ISSUANCE OR SALE BY A FRACTION EQUAL TO:

(A)          THE NUMERATOR OF WHICH SHALL BE (A) THE NUMBER OF SHARES OF COMMON
STOCK DEEMED OUTSTANDING (AS DETERMINED BELOW) IMMEDIATELY PRIOR TO SUCH ISSUE
OR SALE, PLUS (B) THE NUMBER OF SHARES OF COMMON STOCK WHICH THE AGGREGATE
CONSIDERATION (AS DEFINED BELOW) RECEIVED OR DEEMED RECEIVED BY THE COMPANY FOR
THE TOTAL NUMBER OF ADDITIONAL SHARES OF COMMON STOCK SO ISSUED WOULD PURCHASE
AT SUCH THEN-EXISTING SERIES A-2 PREFERRED STOCK CONVERSION PRICE OR SERIES A-3
PREFERRED STOCK CONVERSION PRICE, AS APPLICABLE, AND

(B)          THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON
STOCK DEEMED OUTSTANDING (AS DETERMINED BELOW) IMMEDIATELY PRIOR TO SUCH ISSUE
OR SALE PLUS THE TOTAL NUMBER OF ADDITIONAL SHARES OF COMMON STOCK SO ISSUED.

For purposes of the preceding sentence, the number of shares of Common Stock
deemed to be outstanding as of a given date shall be the sum of (A) the number
of shares of Common Stock outstanding, (B) the number of shares of Common Stock
into which the then outstanding shares of Series Preferred Stock could be
converted if fully converted on the day immediately preceding the given date,
and (C) the number of shares of Common Stock which are issuable upon the
exercise or conversion of all other rights, options and convertible securities
outstanding on the day immediately preceding the given date.

(II)           NO ADJUSTMENT SHALL BE MADE TO THE SERIES A-2 PREFERRED STOCK
CONVERSION PRICE OR SERIES A-3 PREFERRED STOCK CONVERSION PRICE IN AN AMOUNT
LESS THAN ONE CENT PER SHARE.  ANY ADJUSTMENT REQUIRED  BY THIS SECTION 5(H) 
SHALL BE ROUNDED TO THE NEAREST ONE CENT ($0.01) PER SHARE.  ANY ADJUSTMENT
OTHERWISE REQUIRED BY THIS SECTION 5(H) THAT IS NOT REQUIRED TO BE MADE DUE TO
THE PRECEDING TWO SENTENCES SHALL BE INCLUDED IN ANY SUBSEQUENT ADJUSTMENT TO
THE SERIES A-2 PREFERRED STOCK CONVERSION PRICE AND/OR SERIES A-3 PREFERRED
STOCK CONVERSION PRICE.

(III)         FOR THE PURPOSE OF MAKING ANY ADJUSTMENT REQUIRED UNDER THIS
SECTION 5(H), THE AGGREGATE CONSIDERATION RECEIVED BY THE COMPANY FOR ANY ISSUE
OR SALE OF SECURITIES (THE “AGGREGATE CONSIDERATION”) SHALL BE DEFINED AS: 
(A) TO THE EXTENT IT CONSISTS OF CASH, BE COMPUTED AT THE GROSS AMOUNT OF CASH
RECEIVED BY THE COMPANY BEFORE DEDUCTION OF ANY UNDERWRITING OR SIMILAR
COMMISSIONS, COMPENSATION OR CONCESSIONS PAID OR ALLOWED BY THE COMPANY IN
CONNECTION WITH SUCH ISSUE OR SALE AND WITHOUT DEDUCTION OF ANY EXPENSES PAYABLE
BY THE COMPANY, (B) TO THE EXTENT IT CONSISTS OF PROPERTY OTHER THAN CASH, BE
COMPUTED AT THE FAIR VALUE OF THAT PROPERTY AS DETERMINED IN GOOD FAITH BY THE
BOARD, AND (C) IF ADDITIONAL SHARES OF COMMON STOCK, CONVERTIBLE SECURITIES (AS
DEFINED BELOW) OR RIGHTS OR OPTIONS TO PURCHASE EITHER ADDITIONAL SHARES OF
COMMON STOCK OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD TOGETHER WITH OTHER
STOCK OR SECURITIES OR OTHER ASSETS OF THE COMPANY FOR A CONSIDERATION WHICH
COVERS BOTH, BE

8


--------------------------------------------------------------------------------




COMPUTED AS THE PORTION OF THE CONSIDERATION SO RECEIVED THAT MAY BE REASONABLE
DETERMINED IN GOOD FAITH BY THE BOARD TO BE ALLOCABLE TO SUCH ADDITIONAL SHARES
OF COMMON STOCK, CONVERTIBLE SECURITIES OR RIGHTS OR OPTIONS.

(IV)          FOR THE PURPOSE OF THE ADJUSTMENT REQUIRED UNDER THIS
SECTION 5(H), IF THE COMPANY ISSUES OR SELLS (X) PREFERRED STOCK OR OTHER STOCK,
OPTIONS, WARRANTS, PURCHASE RIGHTS OR OTHER SECURITIES CONVERTIBLE INTO,
ADDITIONAL SHARES OF COMMON STOCK (SUCH CONVERTIBLE STOCK OR SECURITIES BEING
HEREIN REFERRED TO AS “CONVERTIBLE SECURITIES”) OR (Y) RIGHTS OR OPTIONS FOR THE
PURCHASE OF ADDITIONAL SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES AND IF
THE EFFECTIVE PRICE OF SUCH ADDITIONAL SHARES OF COMMON STOCK IS LESS THAN THE
SERIES A-2 PREFERRED STOCK CONVERSION PRICE, IN EACH CASE THE COMPANY SHALL BE
DEEMED TO HAVE ISSUED AT THE TIME OF THE ISSUANCE OF SUCH RIGHTS OR OPTIONS OR
CONVERTIBLE SECURITIES THE MAXIMUM NUMBER OF ADDITIONAL SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OR CONVERSION THEREOF AND TO HAVE RECEIVED AS
CONSIDERATION FOR THE ISSUANCE OF SUCH SHARES AN AMOUNT EQUAL TO THE TOTAL
AMOUNT OF THE CONSIDERATION, IF ANY, RECEIVED BY THE COMPANY FOR THE ISSUANCE OF
SUCH RIGHTS OR OPTIONS OR CONVERTIBLE SECURITIES PLUS:

(A)          IN THE CASE OF SUCH RIGHTS OR OPTIONS, THE MINIMUM AMOUNTS OF
CONSIDERATION, IF ANY, PAYABLE TO THE COMPANY UPON THE EXERCISE OF SUCH RIGHTS
OR OPTIONS; AND

(B)          IN THE CASE OF CONVERTIBLE SECURITIES, THE MINIMUM AMOUNTS OF
CONSIDERATION, IF ANY, PAYABLE TO THE COMPANY UPON THE CONVERSION THEREOF (OTHER
THAN BY CANCELLATION OF LIABILITIES OR OBLIGATIONS EVIDENCED BY SUCH CONVERTIBLE
SECURITIES); PROVIDED THAT IF THE MINIMUM AMOUNTS OF SUCH CONSIDERATION CANNOT
BE ASCERTAINED, BUT ARE A FUNCTION OF ANTIDILUTION OR SIMILAR PROTECTIVE
CLAUSES, THE COMPANY SHALL BE DEEMED TO HAVE RECEIVED THE MINIMUM AMOUNTS OF
CONSIDERATION WITHOUT REFERENCE TO SUCH CLAUSES.

(C)          IF THE MINIMUM AMOUNT OF CONSIDERATION PAYABLE TO THE COMPANY UPON
THE EXERCISE OR CONVERSION OF RIGHTS, OPTIONS OR CONVERTIBLE SECURITIES IS
REDUCED OVER TIME OR ON THE OCCURRENCE OR NON-OCCURRENCE OF SPECIFIED EVENTS
OTHER THAN BY REASON OF ANTIDILUTION ADJUSTMENTS, THE EFFECTIVE PRICE SHALL BE
RECALCULATED USING THE FIGURE TO WHICH SUCH MINIMUM AMOUNT OF CONSIDERATION IS
REDUCED, PROVIDED FURTHER, THAT IF THE MINIMUM AMOUNT OF CONSIDERATION PAYABLE
TO THE COMPANY UPON THE EXERCISE OR CONVERSION OF SUCH RIGHTS, OPTIONS OR
CONVERTIBLE SECURITIES IS SUBSEQUENTLY INCREASED, THE EFFECTIVE PRICE SHALL BE
AGAIN RECALCULATED USING THE INCREASED MINIMUM AMOUNT OF CONSIDERATION PAYABLE
TO THE COMPANY UPON THE EXERCISE OR CONVERSION OF SUCH RIGHTS, OPTIONS OR
CONVERTIBLE SECURITIES.

(D)          NO ADJUSTMENT OF THE SERIES A-2 PREFERRED STOCK CONVERSION PRICE OR
SERIES A-3 PREFERRED STOCK CONVERSION PRICE, AS ADJUSTED UPON THE ISSUANCE OF
SUCH RIGHTS, OPTIONS OR CONVERTIBLE SECURITIES, SHALL BE MADE AS A RESULT OF THE
ACTUAL ISSUANCE OF ADDITIONAL SHARES OF COMMON STOCK OR THE EXERCISE OF ANY SUCH
RIGHTS OR OPTIONS OR THE CONVERSION OF ANY SUCH CONVERTIBLE SECURITIES.  IF ANY
SUCH RIGHTS OR OPTIONS OR THE CONVERSION PRIVILEGE REPRESENTED BY ANY SUCH
CONVERTIBLE SECURITIES SHALL EXPIRE WITHOUT HAVING BEEN EXERCISED, THE
SERIES A-2 PREFERRED STOCK CONVERSION PRICE AND/OR SERIES A-3 PREFERRED STOCK
CONVERSION PRICE AS ADJUSTED UPON THE ISSUANCE OF SUCH RIGHTS, OPTIONS OR
CONVERTIBLE SECURITIES SHALL BE READJUSTED TO THE SERIES A-2 PREFERRED STOCK
CONVERSION PRICE OR SERIES A-3 PREFERRED

9


--------------------------------------------------------------------------------




STOCK CONVERSION PRICE, AS APPLICABLE, WHICH WOULD HAVE BEEN IN EFFECT HAD AN
ADJUSTMENT BEEN MADE ON THE BASIS THAT THE ONLY ADDITIONAL SHARES OF COMMON
STOCK SO ISSUED WERE THE ADDITIONAL SHARES OF COMMON STOCK, IF ANY, ACTUALLY
ISSUED OR SOLD ON THE EXERCISE OF SUCH RIGHTS OR OPTIONS OR RIGHTS OF CONVERSION
OF SUCH CONVERTIBLE SECURITIES, AND SUCH ADDITIONAL SHARES OF COMMON STOCK, IF
ANY, WERE ISSUED OR SOLD FOR THE CONSIDERATION ACTUALLY RECEIVED BY THE COMPANY
UPON SUCH EXERCISE, PLUS THE CONSIDERATION, IF ANY, ACTUALLY RECEIVED BY THE
COMPANY FOR THE GRANTING OF ALL SUCH RIGHTS OR OPTIONS, WHETHER OR NOT
EXERCISED, PLUS THE CONSIDERATION RECEIVED FOR ISSUING OR SELLING THE
CONVERTIBLE SECURITIES ACTUALLY CONVERTED, PLUS THE CONSIDERATION, IF ANY,
ACTUALLY RECEIVED BY THE COMPANY (OTHER THAN BY CANCELLATION OF LIABILITIES OR
OBLIGATIONS EVIDENCED BY SUCH CONVERTIBLE SECURITIES) ON THE CONVERSION OF SUCH
CONVERTIBLE SECURITIES, PROVIDED THAT SUCH READJUSTMENT SHALL NOT APPLY TO PRIOR
CONVERSIONS OF SERIES PREFERRED STOCK.

(V)            FOR THE PURPOSE OF MAKING ANY ADJUSTMENT TO THE CONVERSION PRICE
OF THE SERIES A-2 PREFERRED STOCK OR SERIES A-3 PREFERRED STOCK REQUIRED UNDER
THIS SECTION 5(H), “ADDITIONAL SHARES OF COMMON STOCK” SHALL MEAN ALL SHARES OF
COMMON STOCK ISSUED BY THE COMPANY OR DEEMED TO BE ISSUED PURSUANT TO THIS
SECTION 5(H) (INCLUDING SHARES OF COMMON STOCK SUBSEQUENTLY REACQUIRED OR
RETIRED BY THE COMPANY), OTHER THAN:

(A)          SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THE SERIES
PREFERRED STOCK;

(B)          SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED AFTER THE
A-2 ISSUANCE DATE TO EMPLOYEES, OFFICERS OR DIRECTORS OF, OR CONSULTANTS OR
ADVISORS TO THE COMPANY OR ANY SUBSIDIARY PURSUANT TO STOCK PURCHASE OR STOCK
OPTION PLANS OR OTHER ARRANGEMENTS THAT ARE APPROVED BY THE BOARD;

(C)          SHARES OF COMMON STOCK ISSUED PURSUANT TO THE EXERCISE OF
CONVERTIBLE SECURITIES OUTSTANDING AS OF THE A-2 ISSUANCE DATE;

(D)          SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED FOR
CONSIDERATION OTHER THAN CASH PURSUANT TO A MERGER, CONSOLIDATION, STRATEGIC
ALLIANCE, ACQUISITION OR SIMILAR BUSINESS COMBINATION APPROVED BY THE BOARD;

(E)           SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED PURSUANT
TO ANY EQUIPMENT LOAN OR LEASING ARRANGEMENT, REAL PROPERTY LEASING ARRANGEMENT
OR DEBT FINANCING FROM A BANK OR SIMILAR FINANCIAL OR LENDING INSTITUTION
APPROVED BY THE BOARD;

(F)           SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED TO
THIRD-PARTY SERVICE PROVIDERS IN EXCHANGE FOR OR AS PARTIAL CONSIDERATION FOR
SERVICES RENDERED TO THE COMPANY; PROVIDED THAT THE ISSUANCE OF SHARES THEREIN
HAS BEEN APPROVED BY THE BOARD;

(G)          ANY COMMON STOCK OR CONVERTIBLE SECURITIES ISSUED IN CONNECTION
WITH STRATEGIC TRANSACTIONS INVOLVING THE COMPANY AND OTHER ENTITIES, INCLUDING,
WITHOUT LIMITATION (I) JOINT VENTURES, MANUFACTURING, MARKETING OR DISTRIBUTION
ARRANGEMENTS OR (II) TECHNOLOGY TRANSFER OR DEVELOPMENT ARRANGEMENTS, PROVIDED
THAT THE ISSUANCE OF SHARES THEREIN HAS BEEN APPROVED BY THE BOARD.

10


--------------------------------------------------------------------------------


References to Common Stock in the subsections of this clause (v) above shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this Section 5(h).  The “Effective Price” of Additional Shares of
Common Stock shall mean the quotient determined by dividing the total number of
Additional Shares of Common Stock issued or sold, or deemed to have been issued
or sold by the Company under this Section 5(h), into the Aggregate Consideration
received, or deemed to have been received by the Company for such issue under
this Section 5(h), for such Additional Shares of Common Stock.  In the event
that the number of shares of Additional Shares of Common Stock or the Effective
Price cannot be ascertained at the time of issuance, such Additional Shares of
Common Stock shall be deemed issued immediately upon the occurrence of the first
event that makes such number of shares or the Effective Price, as applicable,
ascertainable.

(VI)          IN THE EVENT THAT THE COMPANY ISSUES OR SELLS, OR IS DEEMED TO
HAVE ISSUED OR SOLD, ADDITIONAL SHARES OF COMMON STOCK IN A QUALIFYING DILUTIVE
ISSUANCE (THE “FIRST DILUTIVE ISSUANCE”), THEN IN THE EVENT THAT THE COMPANY
ISSUES OR SELLS, OR IS DEEMED TO HAVE ISSUED OR SOLD, ADDITIONAL SHARES OF
COMMON STOCK IN A QUALIFYING DILUTIVE ISSUANCE OTHER THAN THE FIRST DILUTIVE
ISSUANCE AS A PART OF THE SAME TRANSACTION OR SERIES OF RELATED TRANSACTIONS AS
THE FIRST DILUTIVE ISSUANCE (A “SUBSEQUENT DILUTIVE ISSUANCE”), THEN AND IN EACH
SUCH CASE UPON A SUBSEQUENT DILUTIVE ISSUANCE THE SERIES A-2 PREFERRED STOCK
CONVERSION PRICE AND/OR SERIES A-3 PREFERRED STOCK CONVERSION PRICE, AS
APPLICABLE, SHALL BE REDUCED TO THE SERIES PREFERRED STOCK CONVERSION PRICE THAT
WOULD HAVE BEEN IN EFFECT WITH RESPECT THERETO HAD THE FIRST DILUTIVE ISSUANCE
AND EACH SUBSEQUENT DILUTIVE ISSUANCE ALL OCCURRED ON THE CLOSING DATE OF THE
FIRST DILUTIVE ISSUANCE.

(I)          SPECIAL RULES APPLICABLE TO CONVERSION OF A-3 PREFERRED STOCK.

Notwithstanding the provisions of Section 5(a) above, the holders of Series A-3
Preferred Stock shall have no optional right to convert their shares of Series
A-3 Preferred Stock into Common Stock until after the third anniversary (the
“Third Anniversary Date”) of the date on which the Company first issues shares
of Series A-3 Preferred Stock (the “A-3 Issuance Date”).  Furthermore, the
Series Preferred Stock Conversion Price applicable to such Series A-3 Preferred
Stock shall be subject to adjustment as follows:

(I)            IF, ON THE THIRD ANNIVERSARY DATE, THE PERFORMANCE TARGETS HAVE
BEEN ACHIEVED, THEN THE SERIES PREFERRED STOCK CONVERSION PRICE APPLICABLE TO
SERIES A-3 PREFERRED STOCK WILL BE ADJUSTED UPWARD TO CAUSE THE NUMBER OF SHARES
OF COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SHARES OF SERIES A-3 PREFERRED
STOCK TO EQUAL 33-1/3% OF THE TOTAL SHARES OF COMMON STOCK OUTSTANDING
IMMEDIATELY FOLLOWING THE A-3 ISSUANCE DATE.

(II)           FOR PURPOSES OF THIS SECTION 5(I), THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS:

(A)          “CONSOLIDATED COMPANY REVENUES” MEANS THE CONSOLIDATED REVENUES OF
THE COMPANY AND ALL OF ITS SUBSIDIARIES FOR THE TIME PERIOD IN QUESTION BEFORE
DEDUCTING ANY EXPENSES, DETERMINED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED.

11


--------------------------------------------------------------------------------




(B)          “FINANCIAL FIRM REVENUES” MEANS CONSOLIDATED COMPANY REVENUES
DERIVED ONLY FROM THE SELLING, MAINTENANCE AND SUPPORT OF THE FOLLOWING
FINANCIAL PRODUCTS TO FINANCIAL FIRMS:

(1)           Trade Execution products, including but not limited to:  Master
Cache, Journal/Logging, Encode/Decode (e.g. Fix-fast), Virtual Order Book,
Intelligent Order Routing, Algorithmic Trading Platform, Matching Engine; plus

(2)           Real Time Analytics products, including but not limited to: 
Master Cache, Alert Engine, Calculation Engine, Value-at-Risk Engine; and

(3)           History & Compliance products including but not limited to: Master
Cache, Virtual Order Book, Compliance Appliance, Eavesdropper News,
Journal/Logging, Time Series History, Intelligent News Interpretation.

In addition, Financial Firm Revenues shall include any revenues generated by the
Company or its Subsidiaries from the sale and/or licensing of products that aid
financial firms in doing business to support the above functions.  Financial
firms shall include exchanges, financial institutions, banks, brokers/dealers,
trading firms, hedge funds, application providers (including OMS vendors and
financial websites) and all other companies that engage in the business of
providing financial services.  Financial Firm Revenues shall not include
revenues generated from the sale and/or licensing of other products to a
financial firm (e.g., email search products).

(C)          “GAAP” MEANS GENERALLY ACCEPTED U.S. ACCOUNTING PRINCIPALS,
CONSISTENTLY APPLIED.

(D)          “PERFORMANCE TARGETS” MEANS:

(1)           For the twelve (12) months immediately preceding the Third
Anniversary Date (the “Performance Period”), Consolidated Company Revenues equal
or exceed Fifty Million Dollars ($50,000,000), and

(2)           For the Performance Period, Financial Firm Revenues are less than
33.33% of Consolidated Company Revenues.

(E)           “SUBSIDIARY” MEANS, WITH RESPECT TO ANY PERSON OR ENTITY, ALL
THOSE CORPORATIONS, ASSOCIATIONS, OR OTHER ENTITIES OF WHICH SUCH PERSON OWNS OR
CONTROLS 50% OR MORE OF THE OUTSTANDING EQUITY OR VOTING SECURITIES EITHER
DIRECTLY OR THROUGH AN UNBROKEN CHAIN OF ENTITIES AS TO EACH OF WHICH 50% OR
MORE OF THE OUTSTANDING EQUITY OR VOTING SECURITIES IS OWNED DIRECTLY OR
INDIRECTLY BY ITS PARENT.

(J)          CERTIFICATE OF ADJUSTMENT.  IN EACH CASE OF AN ADJUSTMENT OR
READJUSTMENT OF THE SERIES PREFERRED STOCK CONVERSION PRICE OF ANY SERIES OF
SERIES PREFERRED STOCK FOR THE NUMBER OF SHARES OF COMMON STOCK OR OTHER
SECURITIES ISSUABLE UPON CONVERSION OF SUCH SERIES OF SERIES PREFERRED STOCK, IF
SUCH SERIES OF SERIES PREFERRED STOCK IS THEN CONVERTIBLE PURSUANT TO THIS
SECTION 5, THE COMPANY, AT ITS EXPENSE, SHALL COMPUTE SUCH ADJUSTMENT OR

12


--------------------------------------------------------------------------------




READJUSTMENT IN ACCORDANCE WITH THE PROVISIONS HEREOF AND PREPARE A CERTIFICATE
SHOWING SUCH ADJUSTMENT OR READJUSTMENT, AND SHALL MAIL SUCH CERTIFICATE, BY
FIRST CLASS MAIL, POSTAGE PREPAID, TO EACH REGISTERED HOLDER OF SUCH SERIES OF
SERIES PREFERRED STOCK AT THE HOLDER’S ADDRESS AS SHOWN IN THE COMPANY’S BOOKS. 
THE CERTIFICATE SHALL SET FORTH SUCH ADJUSTMENT OR READJUSTMENT, SHOWING IN
DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING
A STATEMENT OF (I) THE APPLICABLE SERIES PREFERRED STOCK CONVERSION PRICE AT THE
TIME IN EFFECT AND (II) THE TYPE AND AMOUNT, IF ANY, OF OTHER PROPERTY WHICH AT
THE TIME WOULD BE RECEIVED UPON CONVERSION OF SUCH SERIES OF SERIES PREFERRED
STOCK.

(K)         NOTICES OF RECORD DATE.  UPON (I) ANY TAKING BY THE COMPANY OF A
RECORD OF THE HOLDERS OF ANY CLASS OF SECURITIES FOR THE PURPOSE OF DETERMINING
THE HOLDERS THEREOF WHO ARE ENTITLED TO RECEIVE ANY DIVIDEND OR OTHER
DISTRIBUTION, OR (II) ANY ACQUISITION (AS DEFINED IN SECTION 4) OR OTHER CAPITAL
REORGANIZATION OF THE COMPANY, ANY RECLASSIFICATION OR RECAPITALIZATION OF THE
CAPITAL STOCK OF THE COMPANY, ANY MERGER OR CONSOLIDATION OF THE COMPANY WITH OR
INTO ANY OTHER CORPORATION, OR ANY ASSET TRANSFER (AS DEFINED IN SECTION 4), OR
ANY VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE
COMPANY, THE COMPANY SHALL MAIL TO EACH HOLDER OF SERIES PREFERRED STOCK AT
LEAST TEN (10) DAYS PRIOR TO (X) THE RECORD DATE, IF ANY, SPECIFIED THEREIN OR
(Y) IF NO RECORD DATE IS SPECIFIED, THE DATE UPON WHICH SUCH ACTION IS TO TAKE
EFFECT (OR, IN EITHER CASE, SUCH SHORTER PERIOD APPROVED BY THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING SERIES PREFERRED STOCK) A NOTICE SPECIFYING (A) THE
DATE ON WHICH ANY SUCH RECORD IS TO BE TAKEN FOR THE PURPOSE OF SUCH DIVIDEND OR
DISTRIBUTION AND A DESCRIPTION OF SUCH DIVIDEND OR DISTRIBUTION, (B) THE DATE ON
WHICH ANY SUCH ACQUISITION, REORGANIZATION, RECLASSIFICATION, TRANSFER,
CONSOLIDATION, MERGER, ASSET TRANSFER, DISSOLUTION, LIQUIDATION OR WINDING UP IS
EXPECTED TO BECOME EFFECTIVE, AND (C) THE DATE, IF ANY, THAT IS TO BE FIXED AS
TO WHEN THE HOLDERS OF RECORD OF COMMON STOCK (OR OTHER SECURITIES) SHALL BE
ENTITLED TO EXCHANGE THEIR SHARES OF COMMON STOCK (OR OTHER SECURITIES) FOR
SECURITIES OR OTHER PROPERTY DELIVERABLE UPON SUCH ACQUISITION, REORGANIZATION,
RECLASSIFICATION, TRANSFER, CONSOLIDATION, MERGER, ASSET TRANSFER, DISSOLUTION,
LIQUIDATION OR WINDING UP.

(L)          AUTOMATIC CONVERSION.

(I)            EACH SHARE OF SERIES PREFERRED STOCK SHALL AUTOMATICALLY BE
CONVERTED INTO SHARES OF COMMON STOCK, BASED ON THE APPLICABLE THEN-EFFECTIVE
SERIES PREFERRED STOCK CONVERSION PRICE, (A) AT ANY TIME UPON THE AFFIRMATIVE
ELECTION OF THE HOLDERS OF AT LEAST A MAJORITY OF THE OUTSTANDING SHARES OF EACH
SERIES OF THE SERIES PREFERRED STOCK, OR (B) IMMEDIATELY UPON THE CLOSING OF A
FIRMLY UNDERWRITTEN PUBLIC OFFERING PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, COVERING THE OFFER AND
SALE OF COMMON STOCK FOR THE ACCOUNT OF THE COMPANY IN WHICH THE GROSS CASH
PROCEEDS TO THE COMPANY (BEFORE UNDERWRITING DISCOUNTS, COMMISSIONS AND FEES)
ARE AT LEAST TEN MILLION DOLLARS ($10,000,000).  UPON SUCH AUTOMATIC CONVERSION,
ANY DECLARED AND UNPAID DIVIDENDS SHALL BE PAID IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 5(D).

(II)           UPON THE OCCURRENCE OF EITHER OF THE EVENTS SPECIFIED IN
SECTION 5(L)(I) ABOVE, THE OUTSTANDING SHARES OF SERIES PREFERRED STOCK SHALL BE
CONVERTED AUTOMATICALLY WITHOUT ANY FURTHER ACTION BY THE HOLDERS OF SUCH SHARES
AND WHETHER OR NOT THE CERTIFICATES REPRESENTING SUCH SHARES ARE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT
BE OBLIGATED TO ISSUE CERTIFICATES EVIDENCING THE

13


--------------------------------------------------------------------------------




SHARES OF COMMON STOCK ISSUABLE UPON SUCH CONVERSION UNLESS THE CERTIFICATES
EVIDENCING SUCH SHARES OF SERIES PREFERRED STOCK ARE EITHER DELIVERED TO THE
COMPANY OR ITS TRANSFER AGENT AS PROVIDED BELOW, OR THE HOLDER NOTIFIES THE
COMPANY OR ITS TRANSFER AGENT THAT SUCH CERTIFICATES HAVE BEEN LOST, STOLEN OR
DESTROYED AND EXECUTES AN AGREEMENT SATISFACTORY TO THE COMPANY TO INDEMNIFY THE
COMPANY FROM ANY LOSS INCURRED BY IT IN CONNECTION WITH SUCH CERTIFICATES.  UPON
THE OCCURRENCE OF SUCH AUTOMATIC CONVERSION OF THE SERIES PREFERRED STOCK, THE
HOLDERS OF SERIES PREFERRED STOCK SHALL SURRENDER THE CERTIFICATES REPRESENTING
SUCH SHARES AT THE OFFICE OF THE COMPANY OR ANY TRANSFER AGENT FOR THE SERIES
PREFERRED STOCK.  THEREUPON, THERE SHALL BE ISSUED AND DELIVERED TO SUCH HOLDER
PROMPTLY AT SUCH OFFICE AND IN ITS NAME AS SHOWN ON SUCH SURRENDERED CERTIFICATE
OR CERTIFICATES, A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF SHARES OF
COMMON STOCK INTO WHICH THE SHARES OF SERIES PREFERRED STOCK SURRENDERED WERE
CONVERTIBLE ON THE DATE ON WHICH SUCH AUTOMATIC CONVERSION OCCURRED.

(M)        FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE
ISSUED UPON CONVERSION OF SERIES PREFERRED STOCK.  ALL SHARES OF COMMON STOCK
(INCLUDING FRACTIONS THEREOF) ISSUABLE UPON CONVERSION OF MORE THAN ONE SHARE OF
SERIES PREFERRED STOCK BY A HOLDER THEREOF SHALL BE AGGREGATED FOR PURPOSES OF
DETERMINING WHETHER THE CONVERSION WOULD RESULT IN THE ISSUANCE OF ANY
FRACTIONAL SHARE.  IF, AFTER THE AFOREMENTIONED AGGREGATION, THE CONVERSION
WOULD RESULT IN THE ISSUANCE OF ANY FRACTIONAL SHARE, THE COMPANY SHALL, IN LIEU
OF ISSUING ANY FRACTIONAL SHARE, PAY CASH EQUAL TO THE PRODUCT OF SUCH FRACTION
MULTIPLIED BY THE COMMON STOCK’S FAIR MARKET VALUE (AS DETERMINED BY THE BOARD)
ON THE DATE OF CONVERSION.

(N)         RESERVATIONS OF STOCK ISSUABLE UPON CONVERSION.  THE COMPANY SHALL
AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE CONVERSION OF
THE SHARES OF THE SERIES PREFERRED STOCK, SUCH NUMBER OF ITS SHARES OF COMMON
STOCK AS SHALL FROM TIME TO TIME BE SUFFICIENT TO EFFECT THE CONVERSION OF ALL
OUTSTANDING SHARES OF THE SERIES PREFERRED STOCK.  IF AT ANY TIME THE NUMBER OF
AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK SHALL NOT BE SUFFICIENT TO EFFECT
THE CONVERSION OF ALL THEN OUTSTANDING SHARES OF THE SERIES PREFERRED STOCK, THE
COMPANY WILL TAKE SUCH CORPORATE ACTION AS MAY, IN THE OPINION OF ITS COUNSEL,
BE NECESSARY TO INCREASE ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO
SUCH NUMBER OF SHARES AS SHALL BE SUFFICIENT FOR SUCH PURPOSE.

(O)          NOTICES.  ANY NOTICE REQUIRED BY THE PROVISIONS OF THIS SECTION 5
SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN:  (I) UPON PERSONAL
DELIVERY TO THE PARTY TO BE NOTIFIED, (II) WHEN SENT BY CONFIRMED ELECTRONIC
MAIL OR FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT; IF NOT,
THEN ON THE NEXT BUSINESS DAY, (III) FIVE (5) DAYS AFTER HAVING BEEN SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR
(IV) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER,
SPECIFYING NEXT DAY DELIVERY, WITH VERIFICATION OF RECEIPT.  ALL NOTICES SHALL
BE ADDRESSED TO EACH HOLDER OF RECORD AT THE ADDRESS OF SUCH HOLDER APPEARING ON
THE BOOKS OF THE COMPANY.

(P)          PAYMENT OF TAXES.  THE COMPANY WILL PAY ALL TAXES (OTHER THAN TAXES
BASED UPON INCOME) AND OTHER GOVERNMENTAL CHARGES THAT MAY BE IMPOSED WITH
RESPECT TO THE ISSUE OR DELIVERY OF SHARES OF COMMON STOCK UPON CONVERSION OF
SHARES OF SERIES PREFERRED STOCK, EXCLUDING ANY TAX OR OTHER CHARGE IMPOSED IN
CONNECTION WITH ANY TRANSFER INVOLVED IN THE

14


--------------------------------------------------------------------------------




ISSUE AND DELIVERY OF SHARES OF COMMON STOCK IN A NAME OTHER THAN THAT IN WHICH
THE SHARES OF SERIES PREFERRED STOCK SO CONVERTED WERE REGISTERED.


6.             NO REISSUANCE OF SERIES PREFERRED STOCK.

No shares of Series Preferred Stock acquired by the Company by reason of
redemption, purchase, conversion or otherwise shall be reissued.

V.


A.            THE COMPANY MAY AGREE TO THE TERMS AND CONDITIONS UPON WHICH ANY
DIRECTOR, OFFICER, EMPLOYEE OR AGENT ACCEPTS HIS OFFICE OR POSITION AND IN ITS
BYLAWS, BY CONTRACT OR IN ANY OTHER MANNER MAY AGREE TO INDEMNIFY AND PROTECT
ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR ANY PERSON WHO
SERVES AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT
OF ANOTHER COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR
OTHER ENTERPRISE, TO THE FULLEST EXTENT PERMITTED BY THE LAWS (INCLUDING,
WITHOUT LIMITATION, THE STATUTES, CASE LAW AND PRINCIPLES OF EQUITY) OF THE
STATE OF DELAWARE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS
OF THIS ARTICLE V, TO THE FULLEST EXTENT PERMITTED OR AUTHORIZED BY THE LAWS OF
DELAWARE AS NOW IN EFFECT AND AS THE SAME MAY FROM TIME TO TIME HEREAFTER BE
AMENDED, NO DIRECTOR OF THE COMPANY SHALL BE PERSONALLY LIABLE TO THE COMPANY OR
TO ITS STOCKHOLDERS FOR MONETARY DAMAGES FOR BREACH OF FIDUCIARY DUTY AS A
DIRECTOR.  ANY REPEAL OR MODIFICATION OF THE IMMEDIATELY PRECEDING SENTENCE
SHALL NOT ADVERSELY AFFECT ANY RIGHT OR PROTECTION OF A DIRECTOR OF THE COMPANY
EXISTING HEREUNDER WITH RESPECT TO ANY ACT OR OMISSION OCCURRING PRIOR TO OR AT
THE TIME OF SUCH REPEAL OR MODIFICATION.


B.            ANY REPEAL OR MODIFICATION OF THIS ARTICLE V SHALL ONLY BE
PROSPECTIVE AND SHALL NOT AFFECT THE RIGHTS UNDER THIS ARTICLE V IN EFFECT AT
THE TIME OF THE ALLEGED OCCURRENCE OF ANY ACTION OR OMISSION TO ACT GIVING RISE
TO LIABILITY.

VI.

For the management of the business and for the conduct of the affairs of the
Company, and in further definition, limitation and regulation of the powers of
the Company, of its directors and of its stockholders or any class thereof, as
the case may be, it is further provided that:


A.            THE MANAGEMENT OF THE BUSINESS AND THE CONDUCT OF THE AFFAIRS OF
THE COMPANY SHALL BE VESTED IN THE BOARD.  THE NUMBER OF DIRECTORS WHICH SHALL
CONSTITUTE THE WHOLE BOARD SHALL BE FIXED BY THE BOARD IN THE MANNER PROVIDED IN
THE BYLAWS, SUBJECT TO ANY RESTRICTIONS WHICH MAY BE SET FORTH IN THIS THIRD
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION; PROVIDED THAT SO LONG AS ONE
MILLION (1,000,000) SHARES OF SERIES A-3 PREFERRED STOCK ARE OUTSTANDING, THE
NUMBER OF DIRECTORS CONSTITUTING THE WHOLE BOARD SHALL BE AS SET FORTH IN
SECTION 4(B) HEREINABOVE.


B.            THE DIRECTORS OF THE COMPANY NEED NOT BE ELECTED BY WRITTEN BALLOT
UNLESS THE BYLAWS SO PROVIDE.


C.            THE BOARD IS EXPRESSLY EMPOWERED TO ADOPT, AMEND OR REPEAL THE
BYLAWS OF THE COMPANY.  THE STOCKHOLDERS SHALL ALSO HAVE THE POWER TO ADOPT,
AMEND OR REPEAL THE BYLAWS OF

15


--------------------------------------------------------------------------------





THE COMPANY, PROVIDED, HOWEVER, THAT, IN ADDITION TO ANY VOTE OF THE HOLDERS OF
ANY CLASS OF SERIES OF STOCK OF THE COMPANY REQUIRED BY LAW OR BY THIS THIRD
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, THE AFFIRMATIVE VOTE OF THE
HOLDERS OF AT LEAST A MAJORITY OF THE VOTING POWER OF ALL OF THE
THEN-OUTSTANDING SHARES OF THE CAPITAL STOCK OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, VOTING TOGETHER AS A SINGLE CLASS, SHALL
BE REQUIRED TO ADOPT, AMEND OR REPEAL ANY PROVISION OF THE BYLAWS OF THE
COMPANY.

********

THREE:   This Third Amended and Restated Certificate of Incorporation has been
duly approved by the Board in accordance with Section 141 of the General
Corporation Law.

FOUR:   This Third Amended and Restated Certificate of Incorporation was
approved by the holders of the requisite number of shares of said corporation in
accordance with Section 228 of the DGCL.  This Third Amended and Restated
Certificate of Incorporation has been duly adopted in accordance with the
provisions of Sections 242 and 245 of the DGCL by the stockholders of the
Company.

[THIS SPACE INTENTIONALLY LEFT BLANK]

16


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, EXEGY INCORPORATED has caused this Third Amended and
Restated Certificate of Incorporation to be signed by its President this ____
day of September, 2006.

EXEGY INCORPORATED

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

17


--------------------------------------------------------------------------------